UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes14.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.2% AmeriCredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 375,000 374,682 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 144,580 144,720 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 226,758 227,272 Casinos.1% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 158,000 a 154,227 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 134,000 a 129,366 Commercial Mortgage Pass-Through Ctfs..1% WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 80,000 82,855 WF-RBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 540,000 515,512 Consumer Discretionary.7% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 265,000 291,221 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 345,000 315,935 Comcast, Gtd. Notes 3.13 7/15/22 615,000 595,027 Discovery Communications, Gtd. Notes 3.70 6/1/15 390,000 407,192 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 440,000 443,374 Time Warner Cable, Gtd. Notes 4.13 2/15/21 565,000 534,869 Time Warner, Gtd. Notes 4.00 1/15/22 350,000 356,408 Consumer Staples.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 305,000 282,569 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 150,000 140,489 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 414,671 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 290,000 a 297,622 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 330,000 311,085 Energy.1% BP Capital Markets, Gtd. Notes 3.88 3/10/15 290,000 302,630 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 125,000 126,014 Financial2.3% American International Group, Sr. Unscd. Notes 5.85 1/16/18 450,000 520,493 Bank of America, Sub. Notes 5.49 3/15/19 970,000 1,083,963 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 370,000 373,330 Bear Stearns, Sub. Notes 5.55 1/22/17 395,000 440,276 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 490,812 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 360,000 373,654 Citigroup, Sub. Notes 5.00 9/15/14 415,000 428,155 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 195,000 227,187 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 320,000 334,809 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 270,000 b 255,825 General Electric Capital, Sub. Notes 5.30 2/11/21 295,000 328,745 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 445,000 495,034 HSBC Finance, Sub. Notes 6.68 1/15/21 582,000 678,512 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 115,000 125,611 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 330,000 404,250 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 435,414 Morgan Stanley, Sub. Notes 4.88 11/1/22 625,000 643,136 NYSE Euronext, Gtd. Notes 2.00 10/5/17 385,000 388,805 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 395,000 422,878 Rabobank Nederland, Gtd. Notes 4.50 1/11/21 440,000 469,274 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 445,000 a 434,190 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 516,334 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 335,000 346,763 Foreign/Governmental.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 352,800 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 185,000 198,413 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 363,903 Health Care.2% Amgen, Sr. Unscd. Notes 5.65 6/15/42 410,000 431,001 Thermo Fisher Scientific, Sr. Unscd. Notes 3.60 8/15/21 290,000 289,102 Industrial.1% ABB Finance USA, Gtd. Notes 2.88 5/8/22 575,000 Information Technology.3% Intel, Sr. Unscd. Notes 2.70 12/15/22 575,000 534,729 Oracle, Sr. Unscd. Notes 5.75 4/15/18 520,000 608,388 Materials.1% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 365,000 Municipal Bonds.6% Chicago, GO 7.78 1/1/35 340,000 378,148 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 750,000 716,603 Illinois, GO 4.42 1/1/15 440,000 455,259 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 210,000 226,342 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 320,000 349,152 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 180,000 203,521 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 415,000 406,322 University of California Regents, Medical Center Pooled Revenue (Build America Bonds) 5.44 5/15/23 135,000 149,627 Telecommunication Services.4% AT&T, Sr. Unscd. Notes 4.45 5/15/21 450,000 473,106 Rogers Communications, Gtd. Notes 6.38 3/1/14 380,000 385,401 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 495,000 526,452 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 475,000 507,875 U.S. Government Agencies/Mortgage-Backed4.1% Federal Home Loan Mortgage Corp.: 2.50%, 7/1/28 749,130 c 751,390 3.00%, 9/1/27 134,207 c 136,092 3.00%, 7/1/28 - 11/1/42 2,057,848 c 2,061,110 3.50%, 6/1/43 1,110,798 c 1,119,290 4.00%, 4/1/24 - 6/1/26 834,436 c 886,582 4.50%, 5/1/39 - 11/1/41 2,332,405 c 2,505,946 5.00%, 7/1/40 725,359 c 786,196 5.50%, 12/1/37 - 12/1/38 691,774 c 751,975 Federal National Mortgage Association: 2.50%, 3/1/28 393,439 c 394,074 3.00%, 10/1/32 - 5/1/43 1,670,951 c 1,640,137 3.34%, 4/1/41 244,057 b,c 256,891 3.50%, 9/1/26 - 6/1/43 2,271,489 c 2,331,313 4.00%, 2/1/41 - 11/1/42 1,559,375 c 1,629,460 4.50%, 6/1/23 - 7/1/24 211,644 c 225,934 5.00%, 12/1/21 - 2/1/41 1,343,329 c 1,466,419 5.50%, 4/1/36 - 1/1/39 1,018,488 c 1,117,722 6.00%, 4/1/33 - 9/1/34 299,470 c 335,019 6.50%, 10/1/36 46,460 c 51,626 U.S. Government Securities4.5% U.S. Treasury Inflation Protected Securities: Notes 0.13%, 4/15/16 1,463,780 d 1,502,661 Notes 1.38%, 7/15/18 597,162 d,e 655,946 Notes 1.38%, 1/15/20 503,460 d,e 550,030 Notes 2.38%, 1/15/17 754,644 d,e 835,414 Notes 0.13%, 4/15/18 769,766 d 794,362 Notes 0.13%, 1/15/23 644,106 d 619,524 Notes 0.63%, 7/15/21 618,092 d 639,581 U.S. Treasury Notes: 0.25%, 1/15/15 340,000 e 340,305 0.25%, 8/15/15 2,045,000 2,045,319 0.25%, 9/15/15 770,000 e 769,940 0.25%, 9/30/15 145,000 e 144,997 0.25%, 12/15/15 715,000 e 714,469 0.25%, 4/15/16 530,000 528,572 0.38%, 4/15/15 865,000 e 867,196 0.38%, 2/15/16 255,000 255,269 0.38%, 3/15/16 345,000 345,256 0.50%, 6/15/16 465,000 466,126 0.63%, 8/15/16 405,000 406,709 0.63%, 10/15/16 135,000 135,406 0.63%, 9/30/17 515,000 e 509,267 0.63%, 4/30/18 315,000 e 307,900 0.75%, 10/31/17 650,000 644,820 0.88%, 9/15/16 1,120,000 1,132,118 0.88%, 12/31/16 475,000 478,896 0.88%, 1/31/18 250,000 248,174 1.00%, 5/31/18 675,000 e 669,595 1.25%, 4/30/19 595,000 586,168 1.25%, 10/31/19 25,000 24,332 1.38%, 9/30/18 785,000 e 787,392 1.38%, 2/28/19 220,000 219,149 1.50%, 6/30/16 150,000 154,201 1.50%, 7/31/16 510,000 524,085 1.75%, 7/31/15 750,000 768,867 2.25%, 7/31/18 180,000 188,311 2.63%, 1/31/18 330,000 351,244 Utilities.1% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 250,000 a 240,313 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 280,000 289,254 Total Bonds and Notes (cost $63,473,148) Common Stocks18.9% Shares Value ($) Consumer Discretionary2.4% CBS, Cl. B 14,360 840,922 Comcast, Cl. A 26,465 1,319,810 Gap 17,050 698,538 Hanesbrands 10,770 754,977 Home Depot 15,255 1,230,621 Las Vegas Sands 3,140 225,075 Lowe's 17,490 830,425 Macy's 3,595 191,470 PulteGroup 30,055 563,832 Starwood Hotels & Resorts Worldwide 2,250 f 167,580 Target 12,565 803,280 Time Warner 2,250 147,847 Urban Outfitters 4,035 g 157,446 Walt Disney 17,945 1,265,840 Whirlpool 1,260 192,478 Wyndham Worldwide 10,770 772,317 Wynn Resorts 4,000 663,480 Consumer Staples2.2% Altria Group 26,465 978,676 Archer-Daniels-Midland 10,310 414,977 Coca-Cola 4,035 162,167 CVS Caremark 15,705 1,051,607 Energizer Holdings 6,280 692,998 Green Mountain Coffee Roasters 8,970 604,399 Hershey 6,280 608,469 Hillshire Brands 17,050 569,811 Kroger 4,485 187,249 PepsiCo 15,255 1,288,437 Procter & Gamble 21,085 1,775,779 Tyson Foods, Cl. A 3,595 113,926 Wal-Mart Stores 16,145 1,307,906 Energy1.9% Anadarko Petroleum 8,970 796,715 Chesapeake Energy 24,225 650,926 Chevron 3,820 467,721 ConocoPhillips 14,800 1,077,440 Denbury Resources 8,970 g 149,620 Ensco, Cl. A 2,690 158,925 EQT 6,315 537,470 Exxon Mobil 28,260 2,641,745 Marathon Petroleum 10,770 891,110 Phillips 66 13,005 905,278 Schlumberger 2,250 198,945 Exchange-Traded Funds.2% Standard & Poor's Depository Receipts S&P rust 4,765 Financial2.7% Bank of America 96,900 1,532,958 Berkshire Hathaway, Cl. B 14,445 g 1,683,276 Citigroup 12,620 667,850 Corrections Corporation of America 17,490 f 583,292 Franklin Resources 14,265 790,138 JPMorgan Chase & Co. 4,937 282,495 Moody's 2,250 167,917 Public Storage 4,400 f 671,880 Simon Property Group 5,115 f 766,483 SLM 27,365 729,277 State Street 10,770 782,010 T. Rowe Price Group 8,080 650,117 Travelers 8,970 813,938 Wells Fargo & Co. 32,305 1,422,066 XL Group 19,740 631,483 Health Care2.7% Abbott Laboratories 25,120 959,333 AbbVie 7,175 347,629 Allergan 8,080 784,164 Amgen 9,510 1,084,901 Celgene 6,330 g 1,024,004 Covance 2,690 g 226,982 Eli Lilly & Co. 16,145 810,802 Johnson & Johnson 20,635 1,953,309 McKesson 1,345 223,122 Medtronic 16,145 925,431 Mettler-Toledo International 2,250 g 554,783 Pfizer 54,730 1,736,583 Sirona Dental Systems 2,250 g 154,755 Stryker 9,865 734,153 WellPoint 2,635 244,739 Industrial1.7% AECOM Technology 17,945 g 521,482 AGCO 2,690 156,773 CSX 6,735 183,663 Emerson Electric 2,690 180,203 Fluor 3,140 244,323 General Electric 72,230 1,925,652 Honeywell International 2,690 238,092 Masco 9,440 211,645 Northrop Grumman 7,625 859,185 Oshkosh 11,220 546,975 Rockwell Automation 1,345 152,765 Tyco International 11,662 444,789 Union Pacific 6,150 996,546 Valmont Industries 4,440 642,512 Information Technology3.6% Accenture, Cl. A 11,660 903,300 Apple 3,140 1,746,060 Cisco Systems 46,205 981,856 Google, Cl. A 2,105 g 2,230,437 Hewlett-Packard 35,445 969,421 Intel 6,735 160,562 International Business Machines 8,615 1,547,943 Intuit 8,970 665,843 Lam Research 3,140 g 163,625 MasterCard, Cl. A 1,390 1,057,526 Microsoft 16,600 632,958 NetApp 16,145 665,981 NeuStar, Cl. A 7,650 g 372,938 Oracle 38,575 1,361,312 SanDisk 10,770 733,976 Seagate Technology 14,360 704,214 Symantec 20,675 464,981 TE Connectivity 14,360 757,059 Materials.5% Dow Chemical 4,035 157,607 LyondellBasell Industries, Cl. A 3,140 242,345 Monsanto 2,830 320,724 Packaging Corporation of America 11,220 687,337 PPG Industries 990 182,219 Scotts Miracle-Gro, Cl. A 10,830 634,421 Telecommunication Services.7% AT&T 44,412 1,563,747 CenturyLink 8,520 261,564 Verizon Communications 26,915 1,335,522 Utilities.3% Edison International 13,455 621,756 UGI 15,255 614,166 Total Common Stocks (cost $73,680,016) Other Investment65.3% Registered Investment Companies: Bonds and Notes10.2% BNY Mellon Intermediate Bond Fund, Cl. M 1,067,522 h 13,696,303 BNY Mellon Short-Term U.S. Government Securities Fund, Cl. M 827,717 h 9,982,263 Dreyfus High Yield Fund, Cl. I 2,423,419 h 16,358,081 Dreyfus Inflation Adjusted Securities Fund, Cl. I 423,210 h 5,349,376 Domestic Common Stocks31.8% BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,053,357 h 35,030,277 BNY Mellon Income Stock Fund, Cl. M 2,366,397 h 21,794,514 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 1,732,137 h 25,549,014 BNY Mellon Small/Mid Cap Fund, Cl. M 607,065 h 10,083,353 Dreyfus Institutional Preferred Plus Money Market Fund 2,307,570 h 2,307,570 Dreyfus Select Managers Small Cap Growth Fund, Cl. I 416,629 g,h 11,265,647 Dreyfus Select Managers Small Cap Value Fund, Cl. I 580,141 h 15,402,753 Dreyfus U.S. Equity Fund, Cl. I 1,006,696 h 19,902,379 Foreign Common Stocks23.3% ASG Global Alternatives Fund, Cl. Y 987,931 11,795,897 BNY Mellon Emerging Markets Fund, Cl. M 3,771,409 h 38,355,233 BNY Mellon International Fund, Cl. M 911,796 h 11,397,455 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 273,144 h 3,810,361 Dreyfus Global Real Estate Securities Fund, Cl. I 976,596 h 8,125,275 Dreyfus/Newton International Equity Fund, Cl. I 254,922 h 5,233,545 Strategic Global Stock Fund, Cl. I 951,568 h 17,394,671 TCW Emerging Markets Income Fund, Cl. I 917,967 7,701,741 Total Other Investment (cost $235,140,502) Total Investments (cost $372,293,666) % Cash and Receivables (Net) % Net Assets % ETF Exchange Traded Funds GO General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $1,255,718 or .3% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security, or portion thereof, on loan. At November 30, 2013, the value of the fund’s securities on loan was $6,625,745 and the value of the collateral held by the fund was $6,985,161 consisting, of U.S. Government and Agency securities. f Investment in real estate investment trust. g Non-income producing security. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $66,466,734 of which $69,187,450 related to appreciated investment securities and $2,720,716 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 41.5 Mutual Funds: Foreign 23.3 Common Stocks 18.7 U.S. Government Agencies/Mortgage-Backed 8.6 Corporate Bonds 4.7 Municipal Bonds .6 Money Market Investment .5 Asset-Backed .2 Exchange-Traded Funds .2 Foreign/Governmental .2 Commercial Mortgage-Backed .1 † Based on net assets. See notes to financial statements. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 746,674 - Commercial Mortgage-Backed - 598,367 - Corporate Bonds+ - 20,514,210 - Equity Securities - Domestic Common Stocks+ 82,885,184 - - Equity Securities - Foreign Common Stocks+ 158,925 - - Exchange-Traded Funds 862,465 - - Foreign Government - 915,116 - Municipal Bonds+ - 2,884,974 - Mutual Funds 290,535,708 - - U.S. Government Agencies/Mortgage-Backed - 18,447,176 - U.S. Treasury - 20,211,601 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.6% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.9% AmeriCredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 7,160,000 7,153,935 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 447,154 447,587 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 2,497,488 2,503,144 Casinos.3% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,043,000 a 1,018,093 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 753,000 a 745,899 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,243,000 a 1,200,017 Commercial Mortgage Pass-Through Ctfs.1.0% Commercial Mortgage Asset Trust, Ser. 1999-C1, Cl. D 7.08 1/17/32 749,567 b 752,201 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 730,000 731,685 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 1,110,000 1,149,616 WFRBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 9,045,000 8,634,818 Consumer Discretionary5.4% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 5,054,000 5,554,078 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,112,665 Comcast, Gtd. Notes 3.13 7/15/22 11,887,000 11,500,946 Discovery Communications, Gtd. Notes 3.70 6/1/15 7,050,000 7,360,778 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 8,110,000 8,172,196 Time Warner Cable, Gtd. Notes 4.13 2/15/21 10,550,000 9,987,369 Time Warner, Gtd. Notes 4.00 1/15/22 6,125,000 6,237,136 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 6,735,000 6,348,970 Consumer Staples1.9% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 6,160,000 5,706,975 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 2,795,000 2,617,775 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,784,762 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 5,610,000 a 5,757,442 Energy.7% BP Capital Markets, Gtd. Notes 3.88 3/10/15 5,565,000 5,807,367 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 2,500,000 2,520,272 Financial16.9% American International Group, Sr. Unscd. Notes 5.85 1/16/18 8,300,000 9,600,212 Bank of America, Sub. Notes 5.49 3/15/19 19,975,000 22,321,823 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 6,655,000 6,714,895 Bear Stearns, Sub. Notes 5.55 1/22/17 5,681,000 6,332,173 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 9,185,188 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 7,185,000 7,457,505 Citigroup, Sub. Notes 5.00 9/15/14 6,815,000 7,031,022 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,652,469 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 6,225,000 6,513,074 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 4,930,000 b 4,671,175 General Electric Capital, Sub. Notes 5.30 2/11/21 8,285,000 9,232,713 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 9,199,846 HSBC Finance, Sub. Notes 6.68 1/15/21 10,510,000 12,252,852 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 4,055,000 4,429,163 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 3,863,000 4,732,175 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 8,664,104 Morgan Stanley, Sub. Notes 4.88 11/1/22 11,490,000 11,823,405 NYSE Euronext, Gtd. Notes 2.00 10/5/17 7,340,000 7,412,549 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,638,560 Rabobank Nederland, Bank Gtd. Notes 4.50 1/11/21 8,060,000 8,596,240 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,347,182 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,782,000 10,076,537 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,630,000 6,862,799 Foreign/Governmental1.3% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,692,000 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 1,587,300 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 7,167,777 Health Care1.2% Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 8,362,471 Thermo Fisher Scientific, Sr. Unscd. Notes 3.60 8/15/21 5,500,000 5,482,977 Industrial.9% ABB Finance USA, Gtd. Notes 2.88 5/8/22 11,060,000 Information Technology2.0% Intel, Sr. Unscd. Notes 2.70 12/15/22 10,900,000 10,136,597 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 12,179,450 Materials.6% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 7,075,000 Municipal Bonds4.4% Chicago, GO 7.78 1/1/35 6,460,000 7,184,812 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 14,000,000 13,376,580 Illinois, GO 4.42 1/1/15 4,935,000 5,106,146 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 3,985,000 4,295,113 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 5,430,000 5,924,673 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,013,878 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 8,010,000 7,842,511 University of California Regents, Medical Center Pooled Revenue (Build America Bonds) 5.44 5/15/23 2,715,000 3,009,170 Telecommunications3.0% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 8,389,741 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 6,906,790 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 9,991,958 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 8,490,000 9,077,601 U.S. Government Agencies/Mortgage-Backed29.0% Federal Home Loan Mortgage Corp.: 2.50%, 7/1/28 13,069,490 c 13,108,930 3.00%, 9/1/27 2,351,426 c 2,384,455 3.00%, 7/1/28 - 11/1/42 34,769,349 c 34,904,792 3.50%, 6/1/43 18,788,361 c 18,931,988 4.00%, 4/1/24 - 6/1/26 14,929,161 c 15,862,004 4.50%, 5/1/39 - 11/1/41 41,343,833 c 44,374,876 5.00%, 12/1/39 - 7/1/40 13,349,345 c 14,492,651 5.50%, 12/1/37 - 12/1/38 5,859,077 c 6,366,235 Federal National Mortgage Association: 2.50%, 3/1/28 7,006,957 c 7,018,273 3.00%, 10/1/32 - 5/1/43 30,076,679 c 29,523,356 3.34%, 4/1/41 5,580,673 b,c 5,874,137 3.50%, 9/1/26 - 6/1/43 40,710,660 c 41,796,071 4.00%, 2/1/41 - 11/1/42 27,815,220 c 29,068,318 4.50%, 3/1/23 - 7/1/24 3,905,736 c 4,171,358 5.00%, 12/1/21 - 2/1/41 15,031,252 c 16,375,219 5.50%, 2/1/38 - 1/1/39 26,921,796 c 29,513,826 6.00%, 4/1/33 - 9/1/36 3,230,822 c 3,601,688 REMIC, Ser. 2011-8, Cl. PV, 4.00%, 1/25/30 3,777,000 c 3,904,283 Government National Mortgage Association I: 5.00%, 11/15/34 - 3/15/36 8,276,912 9,081,404 U.S. Government Securities28.6% U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/16 23,865,975 d 24,499,903 Notes, 1.38%, 7/15/18 13,550,160 d,e 14,884,011 Notes, 1.38%, 1/15/20 10,832,514 d,e 11,834,521 Notes, 2.38%, 1/15/17 15,214,774 d,e 16,843,226 Notes, 0.13%, 4/15/18 11,840,217 d 12,218,547 Notes, 0.13%, 1/15/23 12,238,012 d 11,770,961 Notes, 0.63%, 7/15/21 8,746,780 d,e 9,050,871 U.S. Treasury Notes: 0.25%, 8/15/15 41,950,000 41,956,544 0.25%, 9/15/15 22,000,000 e 21,998,284 0.25%, 9/30/15 2,500,000 e 2,499,950 0.25%, 12/15/15 14,250,000 e 14,239,427 0.25%, 4/15/16 12,000,000 11,967,660 0.38%, 4/15/15 11,730,000 e 11,759,782 0.38%, 3/15/16 27,500,000 27,520,405 0.63%, 10/15/16 2,500,000 2,507,520 0.63%, 9/30/17 4,530,000 e 4,479,568 0.88%, 9/15/16 24,500,000 24,765,090 0.88%, 12/31/16 6,500,000 6,553,320 1.25%, 4/30/19 1,500,000 1,477,734 1.38%, 9/30/18 16,470,000 e 16,520,184 1.50%, 7/31/16 12,995,000 13,353,883 1.75%, 7/31/15 15,250,000 15,633,629 2.63%, 1/31/18 6,970,000 7,418,694 Utilities.5% Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 5,130,000 Total Bonds and Notes (cost $1,108,116,685) Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,854,160) 8,854,160 f Total Investments (cost $1,116,970,845) % Cash and Receivables (Net) .6 % Net Assets % GO- General Obligation REMIC- Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $17,068,633 or 1.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security, or portion thereof, on loan. At November 30, 2013, the value of the fund’s securities on loan was $98,072,512 and the value of the collateral held by the fund was $104,518,077, consisting of U.S. Government and Agency securities. f Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $16,097,880 of which $31,512,716 related to appreciated investment securities and $15,414,836 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 57.6 Corporate Bonds 33.4 Municipal Bonds 4.4 Foreign/Governmental 1.3 Commercial Mortgage-Backed 1.0 Asset-Backed .9 Money Market Investment .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 10,104,666 - Commercial Mortgage-Backed - 11,268,320 - Corporate Bonds+ - 380,534,041 - Foreign Government - 15,447,077 - Municipal Bonds - 50,752,883 - Mutual Funds 8,854,160 - - U.S. Government Agencies/Mortgage-Backed - 330,353,864 - U.S. Treasury - 325,753,714 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.3% Rate (%) Date Amount ($) Value ($) Automobiles & Components1.9% Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 4,500,000 4,534,510 Nissan Motor Acceptance, Unscd. Notes 0.95 9/26/16 6,000,000 a,b 6,012,810 Banks11.9% American Express Centurion Bank, Sr. Unscd. Notes 0.69 11/13/15 2,375,000 a 2,381,982 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,000,000 1,075,423 Bank of America, Sub. Notes 5.49 3/15/19 4,450,000 4,972,822 Barclays Bank, Sr. Unscd. Notes 2.75 2/23/15 4,500,000 4,613,823 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 5,250,000 5,297,250 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 5,000,000 5,856,575 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 2,000,000 2,214,424 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 2,750,000 3,185,567 Morgan Stanley, Sub. Notes 4.88 11/1/22 6,000,000 6,174,102 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 5,000,000 5,323,420 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 6,000,000 b 5,854,248 Santander Issuances, Bank Gtd. Notes 5.91 6/20/16 5,750,000 b 6,089,963 Societe Generale, Bank Gtd. Notes 2.75 10/12/17 6,000,000 c 6,234,900 Wachovia, Sub. Notes 5.25 8/1/14 1,860,000 1,917,175 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 1,000,000 1,107,954 Westpac Banking, Sub. Notes 4.63 6/1/18 4,750,000 5,173,729 Capital Goods5.0% ABB Finance USA, Gtd. Notes 2.88 5/8/22 2,000,000 1,924,172 CRH America, Gtd. Notes 4.13 1/15/16 250,000 265,393 CRH America, Gtd. Notes 6.00 9/30/16 5,500,000 6,199,666 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,059,868 GATX, Sr. Unscd. Notes 8.75 5/15/14 2,255,000 2,338,061 Pentair Finance, Gtd. Notes 2.65 12/1/19 4,360,000 4,208,180 Textron, Sr. Unscd. Notes 4.63 9/21/16 4,500,000 4,868,613 Valmont Industries, Gtd. Notes 6.63 4/20/20 5,000,000 5,673,170 Casinos1.1% International Game Technology, Sr. Unscd. Notes 7.50 6/15/19 5,100,000 Commercial & Professional Services1.0% Republic Services, Gtd. Notes 3.55 6/1/22 3,000,000 2,938,332 Waste Management, Gtd. Notes 4.75 6/30/20 2,750,000 3,003,184 Consumer Durables & Apparel1.4% Mattel, Sr. Unscd. Notes 1.70 3/15/18 2,000,000 1,979,352 NVR, Sr. Unscd. Notes 3.95 9/15/22 6,100,000 5,881,748 Consumer Services.8% Brinker International, Sr. Unscd. Notes 2.60 5/15/18 1,400,000 1,399,269 George Washington University, Unscd. Notes 1.83 9/15/17 3,000,000 3,004,647 Diversified Financials11.6% American Express, Sr. Unscd. Notes 7.00 3/19/18 3,250,000 3,931,034 Bear Stearns, Sub. Notes 5.55 1/22/17 4,800,000 5,350,190 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 b 3,132,576 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 b 2,369,802 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,736,000 b 5,548,198 Caterpillar Financial Services, Sr. Unscd. Notes, Ser. G 1.25 11/6/17 3,355,000 3,329,200 Ford Motor Credit, Sr. Unscd. Notes 4.25 2/3/17 5,500,000 5,954,492 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 6,250,000 a 5,921,875 HSBC Finance, Sub. Notes 6.68 1/15/21 5,500,000 6,412,054 Hyundai Capital America, Sr. Unscd. Notes 1.88 8/9/16 3,000,000 b 3,028,857 Jefferies Group, Sr. Unscd. Notes 6.88 4/15/21 2,000,000 2,270,000 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 2,000,000 2,450,000 John Deere Capital, Sr. Unscd. Notes 2.80 9/18/17 4,000,000 4,196,472 MassMutual Global Funding II, Sr. Scd. Notes 2.00 4/5/17 600,000 b 608,499 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 4,994,000 NYSE Euronext, Gtd. Notes 2.00 10/5/17 4,500,000 4,544,478 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 1,750,000 1,811,448 Energy5.1% Devon Energy, Sr. Unscd. Notes 1.88 5/15/17 3,250,000 3,289,591 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 2,000,000 2,052,436 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 5,250,000 5,292,572 Pioneer Natural Resource, Sr. Unscd. Notes 3.95 7/15/22 5,500,000 5,572,083 Rowan Companies, Gtd. Notes 5.00 9/1/17 1,050,000 1,148,586 Rowan Companies, Gtd. Notes 7.88 8/1/19 3,000,000 3,674,751 Schlumberger Investment, Gtd. Notes 1.25 8/1/17 3,000,000 b 2,966,940 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 3,000,000 2,784,411 Weatherford International, Gtd. Notes 5.13 9/15/20 2,252,000 2,412,642 Food & Staples Retailing.7% Walgreen, Sr. Unscd. Notes 3.10 9/15/22 4,225,000 Food, Beverage & Tobacco4.1% Anheuser-Busch InBev Finance, Gtd. Notes 1.25 1/17/18 5,000,000 4,955,705 Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 1,000,000 1,003,965 Campbell Soup, Sr. Unscd. Notes 0.54 8/1/14 400,000 a 400,567 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 4,250,000 3,980,516 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 2,850,000 2,855,592 General Mills, Sr. Unscd. Notes 0.54 1/29/16 2,000,000 a 2,003,410 Kraft Foods Group, Sr. Unscd. Notes 1.63 6/4/15 3,500,000 3,552,255 Pernod-Ricard, Sr. Unscd. Notes 5.75 4/7/21 4,000,000 b 4,445,092 Foreign/Governmental2.4% North American Development Bank, Sr. Unscd. Notes 2.30 10/10/18 3,000,000 3,010,788 Petroleos Mexicanos Gtd. Notes 2.27 7/18/18 5,000,000 a 5,175,000 Spanish Government, Sr. Unscd. Notes 4.00 3/6/18 5,500,000 b 5,688,650 Health Care Equipment & Services2.2% Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 4,598,270 UnitedHealth Group, Sr. Unscd. Notes 1.40 10/15/17 3,000,000 2,999,724 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 5,000,000 5,047,000 Insurance3.5% American International Group, Sr. Unscd. Notes 5.85 1/16/18 4,750,000 5,494,097 Fidelity National Financial, Sr. Unscd. Notes 5.50 9/1/22 5,075,000 5,345,655 MetLife, Sr. Unscd. Notes 1.76 12/15/17 4,685,000 a 4,692,950 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,250,000 4,549,948 Materials2.1% Allegheny Technologies, Sr. Unscd. Notes 5.88 8/15/23 2,000,000 2,040,342 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,000,000 5,152,835 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 4,000,000 3,893,056 Vale Overseas, Gtd. Notes 4.38 1/11/22 600,000 c 582,470 Media5.1% 21st Century Fox America, Gtd. Notes 4.50 2/15/21 3,250,000 3,505,268 Comcast, Gtd. Notes 3.13 7/15/22 5,000,000 4,837,615 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,982,000 6,775,704 Thomson Reuters, Sr. Unscd. Notes 0.88 5/23/16 3,000,000 3,006,702 Time Warner Cable, Gtd. Notes 4.13 2/15/21 5,500,000 5,206,685 Time Warner, Gtd. Notes 4.00 1/15/22 5,250,000 5,346,117 Municipal Bonds7.5% Connecticut, GO 2.55 10/15/22 3,035,000 2,888,501 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 7,500,000 7,166,025 Illinois, GO 4.42 1/1/15 5,000,000 5,173,400 JobsOhio Beverage System, Statewide Senior Lien Liquor Profits Revenue 1.82 1/1/18 5,000,000 4,949,450 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.06 3/1/16 4,500,000 4,489,965 New Jersey Transportation Trust Fund Authority, (Transportation System) 1.76 12/15/18 5,000,000 4,876,600 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 2,826,675 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 4,560,000 4,464,650 University of California Regents, General Revenue 1.80 7/1/19 2,905,000 2,835,338 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 2,250,000 2,571,075 Pharmaceuticals, Biotech & Life Sciences2.3% AbbVie, Sr. Unscd. Notes 1.75 11/6/17 5,000,000 5,043,165 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,588,928 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 1,750,000 2,035,273 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 2,320,000 2,202,190 Real Estate8.2% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 5,000,000 5,330,195 Camden Property Trust, Sr. Unscd. Notes 5.00 6/15/15 1,170,000 1,240,104 CubeSmart, Gtd. Notes 4.80 7/15/22 4,000,000 4,163,252 DDR, Sr. Unscd. Notes 3.50 1/15/21 5,000,000 4,978,775 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,000,000 1,836,534 First Industrial, Sr. Unscd. Notes 5.95 5/15/17 1,500,000 1,616,592 First Industrial, Sr. Unscd. Notes 6.42 6/1/14 1,720,000 1,757,888 HCP, Sr. Unscd. Notes 2.70 2/1/14 2,500,000 2,508,110 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 2,000,000 2,225,610 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 2,500,000 2,892,415 ProLogis, Gtd. Notes 2.75 2/15/19 3,000,000 3,029,670 Realty Income, Sr. Unscd. Notes 4.65 8/1/23 3,000,000 3,072,093 UDR, Gtd. Notes, Ser. 1 4.63 1/10/22 2,250,000 2,344,588 WEA Finance, Gtd. Notes 7.13 4/15/18 5,500,000 b 6,584,941 Weingarten Realty Investors, Sr. Unscd. Notes 3.50 4/15/23 3,000,000 2,786,646 Retailing.9% Staples, Sr. Unscd. Notes 4.38 1/12/23 5,500,000 c Semiconductors & Semiconductor Equipment1.2% Intel, Sr. Unscd. Notes 1.35 12/15/17 3,000,000 2,998,551 Maxim Integrated Products, Sr. Unscd. Notes 2.50 11/15/18 4,000,000 3,988,476 Software & Services6.5% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 5,000,000 5,433,990 Broadridge Financial Solutions, Sr. Unscd. Notes 3.95 9/1/20 3,000,000 3,045,858 CA, Sr. Unscd. Notes 2.88 8/15/18 3,000,000 3,034,557 eBay, Sr. Unscd. Notes 1.35 7/15/17 2,000,000 2,008,994 Fidelity National Information Services, Gtd. Notes 5.00 3/15/22 3,500,000 3,583,125 Fiserv, Gtd. Notes 3.50 10/1/22 5,000,000 4,724,140 IBM, Sr. Unscd. Notes 0.55 2/6/15 2,000,000 2,006,000 Oracle, Sr. Unscd. Notes 5.75 4/15/18 2,000,000 2,339,952 Symantec, Sr. Unscd. Notes 2.75 6/15/17 4,500,000 4,607,019 Symantec, Sr. Unscd. Notes 4.20 9/15/20 1,830,000 1,874,859 Total System Services, Sr. Unscd. Notes 2.38 6/1/18 4,000,000 3,954,988 Technology Hardware & Equipment4.2% Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 3,500,000 3,562,531 Arrow Electronics, Sr. Unscd. Notes 5.13 3/1/21 3,000,000 3,130,422 Avnet, Sr. Unscd. Notes 4.88 12/1/22 5,500,000 5,523,474 Jabil Circuit, Sr. Unscd. Notes 5.63 12/15/20 4,737,000 5,021,220 NetApp, Sr. Unscd. Notes 2.00 12/15/17 1,000,000 1,006,872 Seagate, Gtd. Notes 7.00 11/1/21 5,000,000 5,562,500 Telecommunication Services4.6% AT&T, Sr. Unscd. Notes 1.70 6/1/17 1,750,000 1,756,375 AT&T, Sr. Unscd. Notes 4.45 5/15/21 2,000,000 2,102,692 British Telecommunications, Sr. Unscd. Notes 2.00 6/22/15 3,000,000 3,056,580 CenturyLink, Sr. Unscd. Notes, Ser. T 5.80 3/15/22 2,000,000 1,985,000 Centurylink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 500,000 512,187 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 6,000,000 6,381,240 Telefonos de Mexico, Gtd. Notes 5.50 11/15/19 4,500,000 5,012,726 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 5,050,000 5,399,516 Transportation.4% ERAC USA Finance, Gtd. Notes 1.40 4/15/16 2,000,000 b Utilities2.6% Black Hills, Sr. Unscd. Notes 4.25 11/30/23 4,000,000 4,010,904 CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 1,400,000 1,471,687 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 c 1,642,554 Dominion Resources, Sr. Unscd. Notes 2.25 9/1/15 2,050,000 2,110,555 Duke Energy, Sr. Unscd. Notes 1.63 8/15/17 2,000,000 2,012,374 Georgia Power, Sr. Unscd. Notes 0.75 8/10/15 2,500,000 2,508,637 PSEG Power, Gtd. Notes 2.75 9/15/16 1,000,000 1,041,213 Total Bonds and Notes (cost $562,198,297) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,917,066) 6,917,066 d Investment of Cash Collateral for Securities Loaned1.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,654,725) 8,654,725 d Total Investments (cost $577,770,088) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO- General Obligation a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $54,339,060 or 9.6% of net assets. c Security, or portion thereof, on loan. At November 30, 2013, the value of funds securities on loan was $8,943,158 and the value of the collateral held by the fund was $9,255,956, consisting of cash collateral of $8,654,725 and U.S. Government & Agency securities valued at $601,231. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized depreciation on investments was $5,038,528 of which $5,000,983 related to appreciated investment securities and $10,039,511 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 88.4 Municipal Bonds 7.5 Money Market Investments 2.7 Foreign/Governmental 2.4 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 501,043,652 - Municipal Bonds - 42,241,679 - Foreign Government - 13,874,438 - Mutual Funds 15,571,791 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2013 (Unaudited) Common Stocks95.5% Shares Value ($) Brazil10.8% Ambev 1,280,000 9,645,582 Ambev, ADR 1,471,950 11,127,942 Arteris 1,302,100 10,805,045 Banco Santander Brasil, ADS 3,570,820 23,067,497 Brasil Insurance Participacoes e Administracao 679,143 5,647,281 Cia de Saneamento Basico do Estado de Sao Paulo 946,200 9,902,824 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 544,450 5,798,392 Diagnosticos da America 1,475,900 7,555,748 EDP - Energias do Brasil 2,863,500 14,769,858 Gerdau, ADR 671,750 5,199,345 Grupo BTG Pactual 759,500 9,120,182 Itau Unibanco Holding, ADR 1,370,054 19,276,660 JBS 2,175,700 7,829,444 Magnesita Refratarios 1,631,500 4,130,734 Petroleo Brasileiro 1,346,100 10,541,591 Petroleo Brasileiro, ADR 2,472,750 39,415,635 Rossi Residencial 3,366,071 a 3,085,956 Sul America 678,057 4,586,707 Telefonica Brasil, ADR 369,642 7,193,233 Vale, ADR 705,280 10,804,890 Chile.3% Banco Santander Chile, ADR 287,710 China17.5% Air China, Cl. H 1,812,000 1,407,052 Anhui Conch Cement, Cl. H 6,731,000 26,263,971 Asia Cement China Holdings 2,023,500 1,247,632 Beijing Capital International Airport, Cl. H 11,906,000 9,275,947 China BlueChemical, Cl. H 6,078,000 4,123,841 China Communications Services, Cl. H 6,786,000 4,446,650 China Construction Bank, Cl. H 61,823,229 50,080,280 China Life Insurance, Cl. H 2,576,000 8,306,944 China Longyuan Power Group, Cl. H 5,988,000 7,700,738 China Machinery Engineering, Cl. H 1,872,000 1,436,740 China Petroleum & Chemical, Cl. H 14,075,400 12,091,784 China Railway Group, Cl. H 11,442,000 6,597,280 China Shenhua Energy, Cl. H 4,236,000 14,370,343 China Telecom, Cl. H 29,024,000 15,686,524 CNOOC 21,442,000 43,920,898 Dongfang Electric, Cl. H 3,746,000 6,329,866 Dongfeng Motor Group, Cl. H 5,634,000 8,953,297 Great Wall Motor, Cl. H 2,371,000 14,481,280 Guangzhou Automobile Group, Cl. H 2,303,254 3,060,092 Industrial & Commercial Bank of China, Cl. H 21,041,475 15,117,738 Lianhua Supermarket Holdings, Cl. H 9,867,000 7,496,453 Mindray Medical International, ADR 187,270 7,455,219 New China Life Insurance, Cl. H 462,200 a 1,651,449 Parkson Retail Group 27,882,000 8,559,656 PICC Property & Casualty, Cl. H 13,169,240 21,845,254 Sinotrans, Cl. H 23,814,600 7,526,010 Tencent Holdings 205,300 11,874,354 Weichai Power, Cl. H 2,657,000 11,755,500 Weiqiao Textile, Cl. H 4,318,900 2,740,903 WuXi PharmaTech, ADR 406,485 a 13,466,848 Zhejiang Expressway, Cl. H 7,816,000 7,279,091 Czech Republic.1% Komercni Banka 12,047 Hong Kong5.9% China Mobile 192,200 2,070,119 China Mobile, ADR 241,000 13,071,840 China Overseas Land & Investment 3,322,000 10,326,950 China Power International Development 4,749,920 1,715,536 China Resources Power Holdings 6,760,000 16,358,179 COSCO Pacific 7,886,731 11,800,773 Global Bio-Chem Technology Group 41,575,920 a 3,378,608 Haier Electronics Group 3,347,000 7,883,370 iShares FTSE A50 China Index ETF 6,975,700 9,213,893 NWS Holdings 5,439,084 8,222,593 Shanghai Industrial Holdings 3,446,000 11,645,871 Sino Biopharmaceutical 5,528,000 4,356,770 SJM Holdings 4,432,000 14,206,319 Xinyi Glass Holdings 6,322,000 6,686,884 Hungary.8% OTP Bank 138,800 2,808,252 Richter Gedeon 720,262 14,575,849 India10.5% Bharat Heavy Electricals 3,102,620 7,762,756 Grasim Industries 37,070 1,577,566 Grasim Industries, GDR 86,670 3,679,575 HCL Technologies 1,097,260 19,069,041 Hindustan Petroleum 1,829,338 6,292,466 ICICI Bank 1,140,020 19,495,637 ICICI Bank, ADR 66,600 2,388,276 India Cements 8,926,423 8,592,164 Jubilant Life Sciences 1,445,682 3,219,181 Maruti Suzuki India 625,300 16,772,229 NMDC 3,971,925 8,421,828 Oil & Natural Gas 919,022 4,398,775 Oriental Bank of Commerce 1,042,683 3,093,510 Power Grid Corporation of India 4,830,810 7,351,737 Punjab National Bank 513,210 4,516,149 Reliance Industries 2,618,572 35,752,370 Rolta India 3,007,690 3,070,741 Sesa Sterlite 2,965,806 8,690,016 State Bank of India 279,938 8,150,635 State Bank of India, GDR 56,240 b 3,261,920 Steel Authority of India 6,951,992 7,570,540 Tata Consultancy Services 413,196 13,253,151 Tata Steel 1,140,160 7,309,139 Tech Mahindra 404,670 10,992,920 Indonesia.5% Aneka Tambang Persero 7,568,000 797,131 Bank Negara Indonesia Persero 27,396,500 9,389,814 Malaysia1.2% AMMB Holdings 3,180,200 7,301,731 CIMB Group Holdings 2,332,814 5,486,420 Genting 2,290,100 7,261,813 Malayan Banking 1,693,427 5,138,603 Mexico1.5% Alpek 526,900 1,178,965 America Movil, ADR, Ser. L 210,610 4,894,576 Consorcio ARA 5,679,016 a 2,419,365 Grupo Financiero Banorte, Ser. O 2,294,000 15,690,775 Grupo Lala 2,620,700 5,792,044 Peru.3% Credicorp 42,760 Philippines.6% Metropolitan Bank & Trust 6,290,532 Poland.5% Asseco Poland 187,451 3,097,217 Powszechna Kasa Oszczednosci Bank Polski 511,166 6,800,013 Russia8.1% Gazprom, ADR 4,923,147 42,486,759 JKX Oil & Gas 1,483,440 a 1,759,845 Lukoil, ADR 363,640 22,545,680 Magnit 53,710 c 14,907,103 Mobile TeleSystems 1,069,080 c 10,126,582 Mobile Telesystems, ADR 764,070 16,106,596 Rosneft, GDR 1,892,327 13,586,908 Sberbank of Russia, ADR 1,174,280 14,631,529 Sberbank of Russia, ADR 791,140 9,954,557 Yandex, Cl. A 495,670 a 19,702,882 South Africa3.2% AngloGold Ashanti 271,383 3,609,827 Barclays Africa Group 634,649 8,471,746 Bidvest Group 271,650 6,833,744 FirstRand 1,348,470 4,474,936 JD Group 1,708,949 4,777,157 MTN Group 959,499 18,673,419 Murray & Roberts Holdings 1,460,467 a 4,114,092 Standard Bank Group 555,872 6,582,677 Telkom 964,811 a 2,537,917 Tiger Brands 193,660 5,403,833 South Korea18.9% BS Financial Group 416,510 6,415,112 DGB Financial Group 609,770 9,795,039 E-Mart 20,425 5,201,302 Hana Financial Group 654,210 24,541,375 Hite Jinro 303,732 7,275,448 Hyundai Development Co-Engineering & Construction 267,410 5,773,711 Hyundai Mobis 51,294 14,879,768 Hyundai Motor 210,688 50,168,550 KB Financial Group 415,338 15,580,571 KB Financial Group, ADR 158,300 5,901,424 Kia Motors 6,652 379,647 Korea Electric Power 301,985 a 9,131,173 Korea Electric Power, ADR 944,970 14,382,443 KT 55,830 1,780,462 KT, ADR 318,700 4,994,029 LG 97,926 5,783,214 LG Chem 33,186 9,109,452 LG Electronics 155,252 10,034,241 Mirae Asset Securities 189,988 6,355,074 NongShim 18,445 4,322,366 POSCO 25,111 7,770,814 POSCO, ADR 56,320 4,364,237 Samsung Electronics 61,023 86,146,047 Samsung Fire & Marine Insurance 33,280 8,191,855 Shinhan Financial Group 216,770 9,114,868 Shinsegae 43,731 10,599,075 SK Hynix 784,150 a 26,229,717 SK Telecom 42,816 9,143,358 SK Telecom, ADR 73,524 1,755,753 Sung Kwang Bend 255,014 6,662,702 Tongyang Life Insurance 377,285 4,010,636 Taiwan8.4% Advanced Semiconductor Engineering 10,038,000 9,972,197 China Life Insurance 15,841,440 15,255,830 Compal Electronics 14,929,000 11,274,689 CTBC Financial Holding 4,826,643 3,155,895 Delta Electronics 541,000 2,888,356 E.Sun Financial Holding 10,706,000 7,180,986 First Financial Holding 18,922,240 11,477,131 Fubon Financial Holding 7,672,490 10,966,626 Hon Hai Precision Industry 5,255,402 13,851,502 Inventec 11,031,000 9,281,337 King Yuan Electronics 5,044,000 3,229,837 Mega Financial Holding 18,001,460 15,115,776 Nan Ya Printed Circuit Board 5,898,983 a 7,235,692 Powertech Technology 728,200 1,125,740 Shin Kong Financial Holding 9,608,000 3,311,536 Siliconware Precision Industries 3,291,000 3,892,174 Siliconware Precision Industries, ADR 532,880 3,122,677 Simplo Technology 1,054,000 4,683,416 Taiwan Semiconductor Manufacturing 1,947,517 6,909,822 Taiwan Semiconductor Manufacturing, ADR 953,487 16,905,325 Transcend Information 1,424,040 4,239,303 United Microelectronics 12,137,397 5,044,603 United Microelectronics, ADR 504,000 1,013,040 Thailand3.4% Airports of Thailand 780,700 4,558,743 Bangkok Bank 3,260,800 19,243,899 Jasmine International 41,478,200 10,140,264 Kasikornbank 1,351,500 7,113,158 PTT 621,000 5,705,232 PTT Global Chemical 7,062,083 16,769,973 Siam Commercial Bank 1,126,900 5,509,913 Turkey2.3% Asya Katilim Bankasi 10,198,419 a 10,041,738 Emlak Konut Gayrimenkul Yatirim Ortakligi 8,467,280 11,060,399 Enka Insaat ve Sanayi 2,651,360 8,789,546 Koza Altin Isletmeleri 276,810 4,423,920 Turkiye Garanti Bankasi 1,417,340 5,343,822 Turkiye Halk Bankasi 891,130 6,834,326 United Arab Emirates.2% Emaar Properties 2,211,890 United States.5% iShares MSCI Emerging Markets ETF 237,840 Total Common Stocks (cost $1,809,362,651) Preferred Stocks3.2% Brazil Banco do Estado do Rio Grande do Sul, Cl. B 775,600 4,469,024 Cia Brasileira de Distribuicao Grupo Pao de Acucar 508,800 23,743,637 Gerdau 227,300 1,759,585 Itau Unibanco Holding 1,500,720 21,048,976 Vale 1,030,200 14,418,607 Total Preferred Stocks (cost $73,523,183) Number of Rights.0% Rights Value ($) Taiwan Mega Financial Holding (cost $154,119) 1,433,139 a Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,722,416) 16,722,416 d Total Investments (cost $1,899,762,369) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares ETF - Exchange-Traded Funds GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $3,261,920 or .2% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2013, the value of this security amounted to $25,033,685 or 1.2% of net assets. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $130,467,121 of which $292,336,791 related to appreciated investment securities and $161,869,670 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 28.6 Information Technology 15.1 Energy 12.4 Consumer Discretionary 8.7 Materials 7.9 Industrial 7.1 Telecommunication Services 6.0 Consumer Staples 5.2 Utilities 4.3 Health Care 2.5 Exchange-Traded Funds .9 Money Market Investment .8 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, Expiring 12/2/2013 a 7,439,455 959,606 959,614 8 Thai Baht, Expiring: 12/2/2013 b 1,985,829 61,777 61,844 67 12/3/2013 b 7,947,080 247,572 247,495 (77 ) Sales: Proceeds ($) Thai Baht, Expiring: 12/2/2013 b 76,084 2,363 2,369 (6 ) 12/3/2013 b 12,419,335 386,293 386,774 (481 ) Gross Unrealized Appreciation 75 Gross Unrealized Depreciation ) Counterparties: a Citigroup b HSBC The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 1,903,584,914 25,033,685 - Equity Securities - Foreign Preferred Stocks+ 65,439,829 - - Exchange-Traded Funds 19,286,417 - - Mutual Funds 16,722,416 - - Rights+ 162,229 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 75 - 75 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (564) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund November 30, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components6.9% Harley-Davidson 318,800 21,365,976 Johnson Controls 401,155 20,262,339 Banks3.7% Wells Fargo & Co. 513,110 Capital Goods9.7% Caterpillar 185,785 15,717,411 Dover 202,600 18,383,924 Eaton 341,930 24,844,634 Consumer Services3.2% Las Vegas Sands 269,350 Diversified Financials7.1% IntercontinentalExchange Group 107,440 22,915,878 Invesco 579,930 20,210,561 Energy13.7% Halliburton 291,745 15,369,127 Marathon Oil 404,000 14,560,160 National Oilwell Varco 224,700 18,313,050 Southwestern Energy 446,200 a 17,250,092 Valero Energy 386,700 17,679,924 Food, Beverage & Tobacco5.9% PepsiCo 253,980 21,451,151 Philip Morris International 168,580 14,420,333 Household & Personal Products3.6% Procter & Gamble 262,200 Insurance4.5% MetLife 520,600 Materials2.7% Celanese, Ser. A 291,170 Pharmaceuticals, Biotech & Life Sciences14.1% Amgen 149,000 16,997,920 Bristol-Myers Squibb 506,480 26,022,942 Shire, ADR 162,800 22,109,868 Teva Pharmaceutical Industries, ADR 501,980 20,460,705 Retailing3.3% Lowe's 419,080 Semiconductors & Semiconductor Equipment2.5% Avago Technologies 332,640 Software & Services14.0% Adobe Systems 323,050 a 18,342,779 Google, Cl. A 25,630 a 27,157,292 salesforce.com 377,550 a 19,666,580 Yahoo! 527,580 a 19,509,908 Technology Hardware & Equipment4.5% Apple 49,176 Total Common Stocks (cost $452,738,193) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,325,122) 2,325,122 b Total Investments (cost $455,063,315) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $149,886,644 of which $150,513,269 related to appreciated investment securities and $626,625 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 14.1 Software & Services 14.0 Energy 13.7 Capital Goods 9.7 Diversified Financials 7.1 Automobiles & Components 6.9 Food, Beverage & Tobacco 5.9 Insurance 4.5 Technology Hardware & Equipment 4.5 Banks 3.7 Household & Personal Products 3.6 Retailing 3.3 Consumer Services 3.2 Materials 2.7 Semiconductors & Semiconductor Equipment 2.5 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 545,175,277 - - Equity Securities - Foreign Common Stocks+ 57,449,560 - - Mutual Funds 2,325,122 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2013 (Unaudited) Common Stocks97.5% Shares Value ($) Automobiles & Components.9% Johnson Controls 208,210 Banks7.0% Fifth Third Bancorp 624,560 12,691,059 People's United Financial 929,410 14,071,267 U.S. Bancorp 1,018,530 39,946,747 Wells Fargo & Co. 254,450 11,200,889 Capital Goods7.7% Eaton 290,400 21,100,464 General Electric 1,357,762 36,197,935 Honeywell International 325,550 28,814,431 Commercial & Professional Services1.0% Pitney Bowes 471,290 Consumer Durables & Apparel1.1% Newell Rubbermaid 417,060 Consumer Services1.1% Carnival 323,650 Diversified Financials6.8% Invesco 827,709 28,845,659 JPMorgan Chase & Co. 810,519 46,377,897 Energy9.2% BP, ADR 304,950 14,335,699 Chevron 133,190 16,307,784 Occidental Petroleum 504,900 47,945,304 Phillips 66 340,340 23,691,067 Food, Beverage & Tobacco11.1% Coca-Cola Enterprises 512,900 21,511,026 Kraft Foods Group 341,843 18,158,700 Lorillard 404,970 20,787,110 PepsiCo 352,820 29,799,177 Philip Morris International 388,650 33,245,121 Health Care Equipment & Services3.9% Baxter International 130,310 8,919,719 Cardinal Health 525,800 33,966,680 Insurance1.6% MetLife 348,530 Materials4.8% Dow Chemical 468,440 18,297,266 LyondellBasell Industries, Cl. A 163,700 12,634,366 Martin Marietta Materials 130,560 12,606,874 PPG Industries 55,680 10,248,461 Media7.4% Omnicom Group 180,760 12,915,302 Regal Entertainment Group, Cl. A 1,671,670 32,564,132 Time Warner 361,850 23,777,164 Viacom, Cl. B 169,020 13,550,333 Pharmaceuticals, Biotech & Life Sciences8.5% AbbVie 558,930 27,080,158 Johnson & Johnson 184,470 17,461,930 Merck & Co. 400,820 19,972,861 Pfizer 956,408 30,346,826 Retailing2.9% Best Buy 428,910 17,392,300 Kohl's 267,240 14,773,027 Semiconductors & Semiconductor Equipment5.1% Microchip Technology 505,010 21,861,883 Texas Instruments 814,920 35,041,560 Software & Services1.3% Microsoft 373,520 Technology Hardware & Equipment3.5% Cisco Systems 1,190,520 25,298,550 QUALCOMM 191,500 14,090,570 Telecommunication Services2.9% Windstream Holdings 3,924,322 Utilities9.7% National Grid, ADR 378,290 23,968,454 NextEra Energy 400,860 33,908,747 NRG Energy 448,530 11,868,104 NRG Yield, Cl. A 1,041,698 37,657,383 Total Common Stocks (cost $874,353,397) Preferred Stocks1.8% Automobiles & Components General Motors, Ser. B, Conv., Cum. $2.38 (cost $18,974,450) 393,200 Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,041,255) 6,041,255 a Total Investments (cost $899,369,102) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $212,014,906 of which $218,119,293 related to appreciated investment securities and $6,104,387 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 11.1 Utilities 9.7 Energy 9.2 Pharmaceuticals, Biotech & Life Sciences 8.5 Capital Goods 7.7 Media 7.4 Banks 7.0 Diversified Financials 6.8 Semiconductors & Semiconductor Equipment 5.1 Materials 4.8 Health Care Equipment & Services 3.9 Technology Hardware & Equipment 3.5 Retailing 2.9 Telecommunication Services 2.9 Automobiles & Components 2.7 Insurance 1.6 Software & Services 1.3 Consumer Durables & Apparel 1.1 Consumer Services 1.1 Commercial & Professional Services 1.0 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,046,808,460 - - Equity Securities - Foreign Common Stocks+ 38,304,153 - - Mutual Funds 6,041,255 - - Preferred Stocks+ 20,230,140 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate Date Amount ($) Value ($) Casinos.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 777,000 a 758,445 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 370,000 a 366,511 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 949,000 a 916,184 Consumer Discretionary5.8% Discovery Communications, Gtd. Notes 3.70 6/1/15 4,800,000 5,011,594 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 6,120,000 6,932,014 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 6,075,000 6,651,080 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 7,050,000 7,579,258 Stanford University, Unscd. Bonds 4.75 5/1/19 5,000,000 5,684,305 Time Warner Cable, Gtd. Notes 4.13 2/15/21 7,500,000 7,100,025 Time Warner, Gtd. Notes 4.00 1/15/22 7,400,000 7,535,479 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 7,920,000 8,401,061 Consumer Staples5.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 3,430,000 3,443,600 Coca-Cola, Sr. Unscd. Notes 0.75 11/1/16 3,345,000 3,350,071 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 4,887,000 4,577,125 Diageo Capital, Gtd. Notes 1.50 5/11/17 5,300,000 5,336,861 Dr. Pepper Snapple Group, Gtd. Notes 2.60 1/15/19 6,145,000 6,214,887 Kroger, Sr. Unscd. Notes 2.20 1/15/17 4,230,000 4,318,124 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,196,921 Mondelez International, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,383,894 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 4,520,000 a 4,638,795 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 6,010,000 6,046,745 Energy1.6% BP Capital Markets, Gtd. Notes 3.20 3/11/16 6,250,000 6,595,737 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,250,445 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 5,000,000 5,192,975 Financial17.3% American Express Credit, Sr. Unscd. Notes 2.75 9/15/15 5,010,000 5,197,429 American International Group, Sr. Unscd. Notes 5.85 1/16/18 5,925,000 6,853,163 Bank of America, Sub. Notes 5.49 3/15/19 10,965,000 12,253,256 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 5,000,000 5,045,000 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 6,948,000 7,406,839 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,036,337 Citigroup, Sub. Notes 5.00 9/15/14 7,780,000 8,026,610 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,590,000 4,182,573 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 5,035,000 5,268,005 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 3,550,000 b 3,363,625 General Electric Capital, Sub. Notes 5.30 2/11/21 2,765,000 3,081,286 Goldman Sachs Group, Sr. Unscd. Notes 3.30 5/3/15 7,780,000 8,043,547 HSBC Finance, Sub. Notes 6.68 1/15/21 9,502,000 11,077,698 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 6,515,000 7,980,875 John Deere Capital, Sr. Unscd. Notes 1.25 12/2/14 3,000,000 3,026,376 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 7,895,000 7,354,390 MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 5,087,952 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,610,000 7,830,819 NYSE Euronext, Gtd. Notes 2.00 10/5/17 5,800,000 5,857,327 Private Export Funding, Gov't Gtd. Notes, Ser. Z 4.38 3/15/19 1,065,000 1,196,974 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 5,069,177 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 5,825,000 6,201,784 Royal Bank of Canada, Covered Bonds 1.20 9/19/18 3,330,000 3,333,763 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 5,920,000 6,067,106 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 6,682,000 6,902,473 Societe Generale, Bank Gtd. Notes 2.63 10/1/18 4,145,000 4,218,192 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,650,000 3,778,162 Wachovia, Sub. Notes 5.25 8/1/14 6,210,000 6,400,889 Foreign/Governmental1.5% Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 1,141,140 Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 6,143,790 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 7,184,319 Health Care3.8% AbbVie, Sr. Unscd. Notes 1.20 11/6/15 6,440,000 6,503,408 Amgen, Sr. Unscd. Notes 5.70 2/1/19 2,905,000 3,380,848 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 7,082,749 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,819,412 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 4,872,944 Thermo Fisher Scientific, Sr. Unscd. Notes 3.20 3/1/16 7,090,000 7,407,894 Industrial.9% ABB Finance USA, Gtd. Notes 1.63 5/8/17 6,107,000 6,142,115 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,232,962 Information Technology3.6% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,414,000 6,970,722 Apple, Sr. Unscd. Notes 1.00 5/3/18 5,915,000 5,766,220 EMC, Sr. Unscd. Notes 1.88 6/1/18 5,710,000 5,710,651 Intel, Sr. Unscd. Notes 1.35 12/15/17 7,930,000 7,926,170 Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 8,189,832 Materials.8% Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 6,545,000 Municipal Bonds4.3% California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,637,365 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 11,000,000 10,510,170 Illinois, GO 4.42 1/1/15 4,750,000 4,914,730 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 9,625,000 10,374,017 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 5,830,000 5,708,095 University of California Regents, General Revenue 1.80 7/1/19 5,675,000 5,538,913 Telecommunication Services3.2% AT&T, Sr. Unscd. Notes 4.45 5/15/21 6,960,000 7,317,368 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,934,000 5,004,127 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 10,515,000 11,242,754 Telefonica Emisiones, Gtd. Notes 3.99 2/16/16 6,635,000 7,001,736 U.S. Government Agencies1.3% Federal Home Loan Bank, Bonds 0.63 12/28/16 5,585,000 5,588,932 Federal National Mortgage Association, Notes 0.52 2/22/16 705,000 c 705,214 Federal National Mortgage Association, Notes 0.75 12/19/14 1,000,000 c 1,006,132 Federal National Mortgage Association, Notes 3.00 9/16/14 4,895,000 c 5,007,282 U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp. REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 12,109 c 12,164 Government National Mortgage Association I; Ser. 2009-119, Cl. B 4.29%, 2/16/41 1,250,000 1,288,522 U.S. Government Securities48.1% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,752,305 U.S. Treasury Inflation Protected Securities: Notes, 0.13%, 4/15/16 17,931,303 d 18,407,594 Notes, 0.13%, 4/15/17 18,178,511 d 18,771,439 Notes, 0.13%, 4/15/18 22,530,848 d 23,250,776 Notes, 0.63%, 7/15/21 7,354,775 d,e 7,610,471 Notes, 1.38%, 1/15/20 1,023,161 d,e 1,117,803 Notes, 1.38%, 7/15/18 8,468,850 d,e 9,302,507 Notes, 2.38%, 1/15/17 18,311,134 d,e 20,270,993 U.S. Treasury Notes: 0.25%, 12/15/14 1,250,000 1,251,440 0.25%, 1/15/15 1,250,000 e 1,251,123 0.25%, 5/15/15 5,825,000 5,828,868 0.25%, 7/31/15 14,750,000 14,754,602 0.25%, 9/15/15 11,375,000 e 11,374,113 0.25%, 12/15/15 26,655,000 26,635,222 0.38%, 11/15/14 16,250,000 16,283,638 0.38%, 8/31/15 12,500,000 12,528,075 0.50%, 6/15/16 16,450,000 16,489,842 0.63%, 7/15/14 20,110,000 e 20,172,059 0.63%, 7/15/16 16,500,000 16,579,283 0.63%, 8/15/16 3,000,000 3,012,657 0.63%, 5/31/17 7,325,000 e 7,284,368 0.63%, 9/30/17 13,415,000 e 13,265,651 0.63%, 4/30/18 5,715,000 e 5,586,190 0.75%, 6/15/14 4,810,000 4,826,344 0.88%, 12/31/16 7,500,000 7,561,523 0.88%, 1/31/17 20,940,000 e 21,093,783 0.88%, 2/28/17 20,600,000 e 20,731,160 1.00%, 9/30/16 6,250,000 6,336,425 1.25%, 4/15/14 4,000,000 4,016,796 1.25%, 4/30/19 3,980,000 3,920,921 1.50%, 6/30/16 12,150,000 e 12,490,297 1.75%, 7/31/15 2,280,000 2,337,356 2.13%, 11/30/14 17,075,000 e 17,407,826 2.13%, 2/29/16 21,200,000 e 22,052,961 2.38%, 9/30/14 17,930,000 e 18,259,535 2.38%, 10/31/14 18,250,000 e 18,619,271 2.50%, 3/31/15 1,250,000 1,288,110 2.50%, 4/30/15 3,000,000 e 3,097,500 2.63%, 1/31/18 7,315,000 7,785,903 3.25%, 7/31/16 7,135,000 e 7,662,876 4.50%, 11/15/15 6,070,000 e 6,570,302 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,089,307 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 3,655,000 3,775,794 Total Bonds and Notes (cost $925,649,631) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,719,436) 9,719,436 f Total Investments (cost $935,369,067) % Cash and Receivables (Net) .5 % Net Assets % BAN - Bond Anticipation Notes GO - General Obligation REMIC - Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $6,679,935 or .7% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $173,300,033 and the value of the collateral held by the fund was $181,173,728, consisting of U.S. Government and Agency securities. f Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $13,044,728 of which $21,314,398 related to appreciated investment securities and $8,269,670 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 49.5 Corporate Bonds 43.2 Municipal Bonds 4.3 Foreign/Governmental 1.5 Money Market Investment 1.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 411,093,666 - Foreign Government - 14,469,249 - Municipal Bonds - 40,683,290 - Mutual Funds 9,719,436 - - U.S. Government Agencies/Mortgage-Backed - 13,608,246 - U.S. Treasury - 458,839,908 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund November 30, 2013 (Unaudited) Common Stocks96.8% Shares Value ($) Automobiles & Components5.2% Bridgestone, ADR 30,448 555,980 Daimler 12,157 1,009,748 Denso, ADR 27,288 685,475 Fiat, ADR 21,195 a 169,136 Honda Motor, ADR 17,948 760,277 Nissan Motor, ADR 14,962 273,206 Toyota Motor, ADR 15,548 1,944,277 Volkswagen, ADR 10,750 559,323 Banks13.2% Australia & New Zealand Banking Group, ADR 36,898 1,071,149 Banco Bilbao Vizcaya Argentaria, ADR 71,188 846,425 Banco Santander, ADR 110,294 986,029 Bank of Ireland, ADR 11,000 a 171,930 Bank of Yokohama, ADR 13,208 288,331 Barclays, ADR 41,305 734,403 BNP Paribas, ADR 20,711 778,734 Commerzbank, ADR 3,792 56,577 Commonwealth Bank of Australia, ADR 6,823 b 1,455,671 Credit Agricole, ADR 22,091 137,848 Danske Bank, ADR 27,008 a 307,351 Erste Group Bank, ADR 11,283 198,581 Hachijuni Bank, ADR 2,799 165,974 Hang Seng Bank, ADR 24,669 400,131 HSBC Holdings, ADR 35,078 1,967,876 Intesa Sanpaolo, ADR 30,734 445,336 Lloyds Banking Group, ADR 139,680 a 712,368 Mitsubishi UFJ Financial Group, ADR 72,092 467,877 National Australia Bank, ADR 32,103 1,010,281 Shinsei Bank, ADR 57,546 281,975 Shizuoka Bank, ADR 1,560 176,627 Societe Generale, ADR 40,745 468,160 Sumitomo Mitsui Financial Group, ADR 13,296 133,093 Sumitomo Mitsui Trust Holdings, ADR 8,240 40,706 United Overseas Bank, ADR 13,700 458,950 Westpac Banking, ADR 38,815 1,165,226 Capital Goods9.1% ABB, ADR 372 a 9,505 Asahi Glass, ADR 38,076 244,829 Atlas Copco, Cl. A, ADR 13,747 384,091 Atlas Copco, Cl. B, ADR 17,820 450,490 BAE Systems, ADR 121 3,419 European Aeronautic Defence and Space, ADR 31,572 562,613 Hutchison Whampoa, ADR 14,325 365,287 Invensys, ADR 22,472 184,237 ITOCHU, ADR 11,705 297,190 Kajima, ADR 7,417 277,508 Kawasaki Heavy Industries, ADR 17,754 294,006 Keppel, ADR 28,187 508,775 Komatsu, ADR 15,788 330,285 Kubota, ADR 6,271 537,989 Marubeni, ADR 4,423 323,587 Metso, ADR 9,062 366,014 Mitsubishi Electric, ADR 18,575 432,612 Mitsubishi, ADR 10,957 432,582 Mitsui & Co., ADR 811 225,369 Nidec, ADR 6,281 152,503 NSK, ADR 16,210 383,610 Rolls-Royce Holdings, ADR 8,097 821,441 Sandvik, ADR 34,476 484,388 Siemens, ADR 161 21,271 SKF, ADR 22,490 618,700 Sumitomo Electric Industries, ADR 2,702 421,540 Sumitomo, ADR 24,536 302,284 TOTO, ADR 16,445 482,990 Volvo, ADR 29,652 390,220 Commercial & Professional Services1.4% Dai Nippon Printing, ADR 12,828 132,770 Experian, ADR 31,640 584,074 Secom, ADR 37,120 574,618 Toppan Printing, ADR 39,905 322,780 Consumer Durables & Apparel2.2% Adidas, ADR 10,475 639,603 Casio Computer, ADR 2,290 259,594 Electrolux, Cl. B, ADR 6,467 314,490 LVMH Moet Hennessy Louis Vuitton, ADR 19,319 730,451 Panasonic, ADR 17,520 201,130 Sega Sammy Holdings, ADR 37,384 250,473 Sharp, ADR 2,118 6,820 Sony, ADR 2,522 46,153 Consumer Services1.1% Compass Group, ADR 35,621 541,795 InterContinental Hotels Group, ADR 5,257 163,756 Sodexo, ADR 4,962 499,177 Diversified Financials3.3% Credit Suisse Group, ADR 16,875 a 504,562 Daiwa Securities Group, ADR 57,790 566,342 Deutsche Bank 12,683 608,277 ING Groep, ADR 43,569 a 565,526 Nomura Holdings, ADR 10,857 86,639 ORIX, ADR 5,179 474,500 UBS 47,851 a 909,169 Energy6.8% BG Group, ADR 37,135 760,153 BP, ADR 29,195 1,372,457 ENI, ADR 18,275 874,641 Repsol, ADR 15,812 413,800 Royal Dutch Shell, Cl. A, ADR 25,045 1,670,501 Royal Dutch Shell, Cl. B, ADR 1,593 111,414 Statoil, ADR 8,955 201,846 Technip, ADR 14,012 351,421 Total, ADR 24,569 1,482,002 Woodside Petroleum, ADR 15,715 536,982 Food & Staples Retailing1.6% Aeon, ADR 36,968 497,648 Delhaize Group, ADR 4,473 260,373 J. Sainsbury, ADR 13,245 354,436 Koninklijke Ahold, ADR 11,854 215,387 Tesco, ADR 31,021 532,631 Food, Beverage & Tobacco7.4% Ajinomoto, ADR 21,230 304,650 Anheuser-Busch InBev, ADR 2,000 204,220 British American Tobacco, ADR 7,800 829,374 Coca-Cola Amatil, ADR 11,581 255,708 Coca-Cola HBC AG, ADR 3,685 103,548 Danone, ADR 31,852 465,995 Diageo, ADR 5,698 727,464 Heineken, ADR 11,309 385,626 Imperial Tobacco Group, ADR 5,587 426,959 Kirin Holdings, ADR 25,382 394,690 Nestle, ADR 31,905 2,332,575 Orkla, ADR 26,607 208,599 SABMiller, ADR 13,542 704,049 Unilever (NY Shares) 13,003 510,498 Unilever, ADR 7,390 299,295 Yamazaki Baking, ADR 2,023 208,496 Health Care Equipment & Services1.0% Essilor International, ADR 9,284 488,617 Fresenius Medical Care & Co., ADR 8,450 294,398 Olympus, ADR 5,140 a 172,601 Smith & Nephew, ADR 2,393 160,044 Household & Personal Products1.7% Henkel & Co., ADR 5,822 662,078 Kao, ADR 6,988 232,002 L'Oreal, ADR 19,014 637,920 Shiseido, ADR 4,862 83,043 Svenska Cellulosa, ADR 10,419 306,006 Insurance5.2% Aegon (NY Shares) 41,900 372,072 Ageas, ADR 12,975 547,026 Allianz, ADR 69,670 1,215,741 AXA, ADR 28,100 738,468 Legal & General Group, ADR 41,000 729,800 MS&AD Insurance Group Holdings, ADR 14,902 200,730 Prudential, ADR 21,350 912,499 Tokio Marine Holdings, ADR 13,055 436,168 Zurich Insurance Group, ADR 26,797 a 751,388 Materials8.1% Air Liquide, ADR 23,061 642,710 Akzo Nobel, ADR 13,015 327,848 Alumina, ADR 8,220 a 30,332 Amcor, ADR 7,596 306,954 Anglo American, ADR 31,894 349,877 ArcelorMittal (NY Shares) 4,455 76,492 Asahi Kasei, ADR 17,985 284,703 BASF, ADR 10,546 1,127,789 BHP Billiton Ltd., ADR 9,704 662,007 BHP Billiton PLC, ADR 15,134 918,331 Boral, ADR 12,221 215,323 James Hardie Industries, ADR 5,924 339,978 Johnson Matthey, ADR 3,051 316,855 Kobe Steel, ADR 24,450 a 210,189 Koninklijke DSM, ADR 4,946 97,535 Lafarge, ADR 13,770 245,657 Newcrest Mining, ADR 12,139 86,672 Nippon Steel & Sumitomo Metal, ADR 14,082 455,271 Nitto Denko, ADR 8,620 220,327 Norsk Hydro, ADR 40,233 172,600 OJI Holdings ADR 200 9,417 Rexam, ADR 382 15,624 Rio Tinto, ADR 15,000 795,750 Stora Enso, ADR 2,684 26,491 Syngenta, ADR 8,195 642,570 Teijin, ADR 5,424 118,691 Toray Industries, ADR 3,528 252,248 UPM-Kymmene, ADR 14,622 242,725 Media1.7% British Sky Broadcasting Group, ADR 2,995 161,520 Pearson, ADR 1,012 22,375 Publicis Groupe, ADR 24,564 542,864 Reed Elsevier, ADR 6,531 379,451 Wolters Kluwer, ADR 7,972 224,810 WPP, ADR 5,529 612,392 Pharmaceuticals, Biotech & Life Sciences9.0% AstraZeneca, ADR 8,312 475,363 Bayer, ADR 10,580 1,412,430 Eisai, ADR 11,123 434,641 Elan, ADR 15,218 a 275,141 GlaxoSmithKline, ADR 14,399 761,995 Novartis, ADR 25,237 1,996,751 Novo Nordisk, ADR 5,215 932,077 Roche Holding, ADR 30,816 2,158,661 Sanofi, ADR 27,039 1,428,470 Teva Pharmaceutical Industries, ADR 6,900 281,244 Real Estate3.1% British Land, ADR 12,476 127,006 CapitaLand, ADR 32,796 157,421 Cheung Kong Holdings, ADR 22,243 353,219 City Developments, ADR 27,591 219,655 Daiwa House Industry, ADR 2,061 402,122 Hysan Development, ADR 23,301 216,932 Lend Lease Group, ADR 31,616 319,262 Mitsubishi Estate, ADR 19,000 531,050 Sino Land, ADR 25,641 175,623 Sun Hung Kai Properties, ADR 26,037 336,138 Swire Pacific, Cl. A, ADR 14,906 179,528 Westfield Group, ADR 26,214 500,425 Retailing1.2% Hennes & Mauritz, ADR 82,506 697,176 Kingfisher, ADR 32,128 398,066 Marui Group, ADR 15,401 316,851 Semiconductors & Semiconductor Equipment.3% Advantest, ADR 27,445 Software & Services1.7% Computershare, ADR 17,042 170,590 Dassault Systemes, ADR 2,335 268,852 Fujitsu, ADR 9,602 223,343 NICE Systems, ADR 1,000 39,360 Sage Group, ADR 10,064 228,855 SAP, ADR 10,312 853,009 Trend Micro, ADR 4,337 170,227 Technology Hardware & Equipment2.1% Canon, ADR 10,097 336,432 Ericsson, ADR 104 1,301 Fujifilm Holdings, ADR 9,819 268,942 Hitachi, ADR 7,435 548,331 Kyocera, ADR 7,424 392,952 Omron, ADR 9,660 397,762 Ricoh, ADR 4,031 233,113 TDK, ADR 4,571 213,557 Telecommunication Services5.2% Alcatel-Lucent, ADR 15,300 a 65,943 BT Group, ADR 4,903 a 299,475 Deutsche Telekom, ADR 47,984 761,506 Koninklijke KPN, ADR 15,329 49,359 Nippon Telegraph & Telephone, ADR 682 17,207 NTT DOCOMO, ADR 1,465 23,543 Orange, ADR 11,452 148,647 Portugal Telecom, ADR 17,340 76,816 Singapore Telecommunications, ADR 17,960 534,669 Swisscom, ADR 7,236 370,338 Telecom Corp of New Zealand, ADR 7,128 65,934 Telecom Italia, ADR 22,896 220,717 Telecom Italia, Cl. A, ADR 3,370 25,781 Telefonica, ADR 40,428 664,232 Telenor, ADR 6,496 469,466 Telstra, ADR 17,148 394,404 Vodafone Group, ADR 46,824 1,736,702 Transportation1.8% ANA Holdings, ADR 23,722 95,837 Deutsche Lufthansa, ADR 15,916 a 346,014 International Consolidated Airlines Group, ADR 13,062 a 393,427 MTR, ADR 18,662 722,593 Nippon Yusen, ADR 60,373 376,728 Ryanair Holdings, ADR 209 a 10,037 TNT Express, ADR 12,309 112,627 Utilities3.4% Centrica, ADR 26,440 586,439 CLP Holdings, ADR 22,613 184,296 E.ON, ADR 2,044 39,367 Enel, ADR 114,307 514,381 Energias de Portugal, ADR 8,130 308,680 GDF Suez, ADR 15,036 349,437 Hong Kong & China Gas, ADR 155,885 375,683 Iberdrola, ADR 20,277 517,672 National Grid, ADR 308 19,515 RWE, ADR 9,180 351,778 SSE, ADR 16,682 362,667 United Utilities Group, ADR 8,447 183,807 Veolia Environnement, ADR 977 15,730 Total Common Stocks (cost $125,333,996) Principal Short -Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 12/5/13 70,000 c 70,000 0.05%, 3/13/14 80,000 c 79,985 0.08%, 3/27/14 45,000 c 44,989 Total Short-Term Investments (cost $194,978) Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,794,250) 2,794,250 d Total Investments (cost $128,323,224) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, this security was valued at $1,455,671 or 1.3% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized depreciation on investments was $15,505,425 of which $19,121,389 related to appreciated investment securities and $34,626,814 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 13.2 Capital Goods 9.1 Pharmaceuticals, Biotech & Life Sciences 9.0 Materials 8.1 Food, Beverage & Tobacco 7.4 Energy 6.8 Automobiles & Components 5.2 Insurance 5.2 Telecommunication Services 5.2 Utilities 3.4 Diversified Financials 3.3 Real Estate 3.1 Short-Term/Money Market Investments 2.7 Consumer Durables & Apparel 2.2 Technology Hardware & Equipment 2.1 Transportation 1.8 Household & Personal Products 1.7 Media 1.7 Software & Services 1.7 Food & Staples Retailing 1.6 Commercial & Professional Services 1.4 Retailing 1.2 Consumer Services 1.1 Health Care Equipment & Services 1.0 Semiconductors & Semiconductor Equipment .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES November 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2013 ($) Financial Futures Long MSCI EAFE Index 34 3,184,440 December 2013 (10,990 ) The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 109,828,575 - - Mutual Funds 2,794,250 - - U.S. Treasury - 194,974 - Liabilities ($) Other Financial Instruments: Financial Futures++ (10,990) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund November 30, 2013 (Unaudited) Common Stocks97.8% Shares Value ($) Australia14.1% Australia & New Zealand Banking Group 70,300 2,041,298 Bendigo and Adelaide Bank 238,300 2,442,434 Commonwealth Bank of Australia 45,900 3,251,354 Metcash 258,200 716,830 National Australia Bank 73,000 2,297,779 Tabcorp Holdings 492,700 1,583,134 Tatts Group 1,724,900 4,851,576 Telstra 663,800 3,057,371 Westpac Banking 121,500 3,636,374 Belgium.7% Belgacom 40,000 Brazil2.7% Banco do Brasil 150,000 1,641,212 Cielo 99,848 2,889,892 Canada1.3% Potash Corporation of Saskatchewan 70,000 China3.9% Bank of China, Cl. H 3,327,500 1,609,551 Bosideng International Holdings 4,791,100 1,007,345 Guangzhou R&F Properties, Cl. H 1,749,300 2,811,498 Jiangsu Expressway, Cl. H 47,300 62,721 Zhejiang Expressway, Cl. H 1,280,700 1,192,724 France5.1% GDF Suez 65,000 1,507,664 Neopost 49,400 3,859,018 Total 54,100 3,278,242 Germany4.2% Deutsche Telekom 36,700 582,710 Muenchener Rueckversicherungs 8,350 1,826,711 ProSiebenSat.1 Media 105,550 4,749,420 Hong Kong3.4% Hang Seng Bank 142,200 2,320,308 NWS Holdings 445,000 672,733 Shougang Fushan Resources Group 7,807,700 2,739,350 Israel1.5% Bezeq The Israeli Telecommunication 1,518,100 Italy.1% Enel 24,700 112,367 STMicroelectronics 13,050 a 102,671 Japan5.9% Aozora Bank 1,646,000 4,739,812 Dai Nippon Printing 174,300 1,796,679 Daito Trust Construction 9,000 853,922 Eisai 8,000 312,363 NTT DoCoMo 53,000 853,629 Sumitomo 66,000 816,262 Takeda Pharmaceutical 5,000 242,813 TonenGeneral Sekiyu 35,000 338,230 Netherlands4.4% Corio 46,249 2,005,963 Ziggo 127,400 5,459,951 New Zealand1.2% Telecom Corporation of New Zealand 1,114,500 Norway3.8% Seadrill 151,800 Poland2.1% KGHM Polska Miedz 25,200 964,969 PGE 99,700 603,363 Synthos 1,095,000 1,911,551 Portugal.5% Portugal Telecom 188,700 South Africa5.1% Kumba Iron Ore 69,400 2,710,403 MMI Holdings 948,000 2,416,466 Vodacom Group 288,200 3,445,982 Spain5.7% ACS Actividades de Construccion y Servicios 64,200 2,074,457 Banco Santander 250,000 2,222,668 Ferrovial 223,900 4,238,018 Red Electrica 17,000 1,089,844 Sweden1.3% Ratos, Cl. B 21,400 191,510 Skanska, Cl. B 104,400 1,989,526 Taiwan.2% Compal Electronics 129,000 97,423 Farglory Land Development 112,000 199,067 Thailand1.6% Advanced Info Service 374,700 Turkey5.4% Ford Otomotiv Sanayi 454,200 5,843,101 Tupras Turkiye Petrol Rafinerileri 97,100 2,205,235 Turk Telekomunikasyon 337,900 1,096,769 United Kingdom23.6% AstraZeneca 63,300 3,639,235 Aviva 141,300 992,589 BAE Systems 380,500 2,661,066 BP 213,400 1,683,092 British American Tobacco 146,424 7,813,209 GlaxoSmithKline 54,400 1,440,715 HSBC Holdings 225,300 2,513,902 ICAP 118,900 805,663 Legal & General Group 795,300 2,783,609 Marks & Spencer Group 13,000 103,595 National Grid 179,000 2,269,975 Resolution 397,300 2,224,017 Royal Dutch Shell, Cl. A 58,977 1,976,419 Royal Dutch Shell, Cl. B 9,600 336,871 RSA Insurance Group 1,139,000 1,983,041 SSE 108,800 2,362,469 Standard Life 483,500 2,780,127 Vodafone Group 424,200 1,574,273 Total Common Stocks (cost $149,077,506) Preferred Stocks.7% Brazil AES Tiete (cost $1,676,743) 131,600 Number of Rights.0% Rights Value ($) Taiwan Farglory Land Development (cost $11,812) 7,433 a Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $755,963) 755,963 b Total Investments (cost $151,522,024) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciated on investments was $15,866,565 of which $19,978,784 related to appreciated investment securities and $4,112,219 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 29.9 Telecommunication Services 15.0 Industrial 11.5 Consumer Discretionary 10.7 Energy 9.6 Materials 6.2 Utilities 5.4 Consumer Staples 5.0 Health Care 3.3 Information Technology 1.8 Money Market Investment .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 165,512,309 - - Equity Securities - Foreign Preferred Stocks+ 1,119,664 - - Mutual Funds 755,963 - - Rights+ 653 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2013 (Unaudited) Common Stocks96.5% Shares Value ($) Australia4.7% Australia & New Zealand Banking Group 120,918 3,511,091 Dexus Property Group 2,393,860 2,277,065 Fortescue Metals Group 385,550 1,993,377 Insurance Australia Group 291,560 1,605,624 Metcash 729,550 2,025,421 QBE Insurance Group 347,627 4,952,087 Rio Tinto 36,991 2,224,309 Spark Infrastructure Group 1,756,360 2,597,929 Westfield Group 266,020 2,518,303 Westpac Banking 130,230 3,897,654 Austria.3% Erste Group Bank 53,290 Belgium.2% Bpost 43,940 China.2% FIH Mobile 2,809,000 a Denmark.6% Carlsberg, Cl. B 32,320 Finland.5% Sampo, Cl. A 57,440 France11.9% Alstom 90,296 3,315,827 BNP Paribas 124,070 9,314,438 Bouygues 43,050 1,623,866 Cap Gemini 30,080 1,961,899 Carrefour 144,459 5,684,611 Cie de St-Gobain 45,485 2,419,060 Danone 27,240 1,979,503 Electricite de France 75,601 2,814,723 Fonciere Des Regions 22,890 1,947,053 GDF Suez 178,122 4,131,509 Orange 374,070 4,887,196 Sanofi 131,299 13,887,428 Schneider Electric 32,600 2,760,152 Societe Generale 96,440 5,547,718 Total 131,132 7,946,071 Germany8.3% Aixtron 191,023 a 2,652,737 Allianz 26,940 4,680,108 Bayer 54,250 7,238,837 Continental 13,720 2,865,402 Daimler 49,491 4,102,170 Deutsche Bank 118,988 5,738,082 Deutsche Lufthansa 156,230 a 3,393,397 Deutsche Telekom 98,470 1,563,472 E.ON 97,370 1,873,467 Fresenius & Co. 8,310 1,176,593 Muenchener Rueckversicherungs 12,500 2,734,598 Siemens 83,800 11,067,967 Hong Kong3.0% BOC Hong Kong Holdings 696,000 2,352,155 Cheung Kong Holdings 136,000 2,150,725 Esprit Holdings 1,626,431 3,390,255 Pacific Basin Shipping 1,289,000 924,449 Sino Land 1,016,000 1,391,790 SJM Holdings 1,437,000 4,606,155 Yue Yuen Industrial Holdings 827,000 2,586,858 Ireland1.4% CRH 85,131 2,163,344 CRH 108,470 2,750,292 Smurfit Kappa Group 131,670 3,130,996 Israel.9% Teva Pharmaceutical Industries, ADR 126,572 Italy3.4% Assicurazioni Generali 114,110 2,617,301 Enel 761,050 3,462,232 Eni 131,830 3,172,418 Finmeccanica 266,911 a 1,943,967 Saras 2,336,557 a 2,827,274 Telecom Italia 6,206,150 6,054,863 Japan21.0% Aisin Seiki 65,400 2,630,172 Ajinomoto 137,000 1,952,462 Asahi Glass 295,000 1,903,412 Daito Trust Construction 23,900 2,267,636 East Japan Railway 26,900 2,203,046 Fuji Heavy Industries 56,000 1,580,868 Fujitsu 1,114,000 a 5,186,959 Hitachi 677,000 4,989,360 INPEX 603,000 6,992,669 Isuzu Motors 368,000 2,349,280 ITOCHU 146,900 1,852,651 Japan Tobacco 112,300 3,792,845 Kao 40,900 1,343,438 KDDI 100,200 6,289,092 Matsumotokiyoshi Holdings 73,600 2,252,291 Mitsubishi 97,700 1,921,670 Mitsubishi Electric 162,000 1,870,721 Mitsubishi UFJ Financial Group 1,272,700 8,186,923 Nihon Kohden 36,800 1,366,821 Nippon Express 677,000 3,489,248 Nippon Shokubai 346,000 4,039,397 Nippon Telegraph & Telephone 48,500 2,433,403 Nippon Telegraph & Telephone, ADR 8,760 221,015 Nitto Denko 20,300 1,032,388 Nomura Real Estate Holdings 85,300 2,009,998 Omron 52,400 2,155,947 Ricoh 325,800 3,736,786 Seven & I Holdings 93,700 3,448,182 Shimamura 24,500 2,513,495 Shin-Etsu Chemical 39,200 2,265,254 Sumitomo Electric Industries 197,400 3,077,239 Sumitomo Metal Mining 131,000 1,742,916 Sumitomo Mitsui Financial Group 194,500 9,625,799 Sumitomo Mitsui Trust Holdings 460,860 2,262,800 Taiyo Nippon Sanso 549,000 3,638,743 Tokyo Electron 67,900 3,678,510 Toyota Motor 122,300 7,616,516 Yamada Denki 795,200 2,771,110 Yamaha Motor 75,300 1,201,037 Netherlands4.3% Aegon 261,368 2,322,316 ING Groep 451,110 a 5,858,778 Koninklijke Philips 273,077 9,775,544 NXP Semiconductors 71,390 a 3,034,075 SBM Offshore 123,670 a 2,473,602 Unilever 53,340 2,101,883 Norway.8% DNB 159,060 2,814,187 Norsk Hydro 417,992 1,786,078 Singapore.8% DBS Group Holdings 147,656 2,021,540 United Overseas Bank 173,000 2,884,138 Spain.5% ACS Actividades de Construccion y Servicios 61,460 1,985,921 Banco Bilbao Vizcaya Argentaria 59,068 705,824 Sweden3.2% Electrolux, Ser. B 92,960 2,261,873 Ericsson, Cl. B 700,559 8,725,814 Nordea Bank 259,630 3,354,546 Svenska Cellulosa, Cl. B 165,069 4,819,184 Switzerland8.2% ABB 134,810 a 3,449,078 Adecco 55,750 a 4,293,193 Cie Financiere Richemont 22,780 2,314,693 Clariant 95,660 a 1,675,950 Credit Suisse Group 115,800 a 3,446,915 Novartis 225,249 17,805,705 Roche Holding 21,935 6,115,373 Swiss Life Holding 12,980 a 2,686,505 UBS 178,549 a 3,403,935 Zurich Insurance Group 10,250 a 2,859,913 United Kingdom21.7% Anglo American 125,637 2,773,294 ArcelorMittal 108,510 1,869,591 AZ Electronic Materials 409,501 1,849,398 Barclays 2,121,116 9,430,190 Barratt Developments 262,690 1,415,043 BHP Billiton 111,920 3,404,501 BP 797,340 6,288,644 Compass Group 143,750 2,166,376 Diageo 110,750 3,526,574 Direct Line Insurance Group 373,739 1,438,375 Drax Group 228,730 2,588,104 eSure Group 769,550 3,198,431 Experian 118,630 2,187,685 GlaxoSmithKline 104,630 2,770,992 Home Retail Group 821,273 2,565,428 HSBC Holdings 889,782 9,928,204 ITV 867,180 2,696,058 Kingfisher 525,880 3,234,636 Prudential 233,010 4,983,294 Reckitt Benckiser Group 32,370 2,600,172 Resolution 366,653 2,052,460 Rio Tinto 76,307 4,072,379 Rolls-Royce Holdings 128,250 a 2,591,736 Royal Dutch Shell, Cl. A 286,733 9,608,908 Royal Dutch Shell, Cl. B 126,080 4,424,240 Royal Mail 371,940 3,377,787 SABMiller 42,890 2,212,822 Serco Group 306,110 2,281,562 Shire 66,010 2,994,121 Standard Chartered 86,861 2,058,779 Tesco 463,600 2,639,530 Unilever 229,112 9,256,255 Vodafone Group 998,942 3,707,232 Whitbread 19,630 1,145,750 William Hill 220,110 1,388,811 WPP 131,990 2,917,849 United States.6% iShares MSCI EAFE ETF 50,360 Total Common Stocks (cost $542,976,839) Preferred Stocks1.2% Germany; Volkswagen (cost $6,176,525) 26,300 Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,696,985) 7,696,985 b Total Investments (cost $556,850,349) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ETF Exchange Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $25,710,579 of which $68,520,370 related to appreciated investment securities and $42,809,791 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.8 Industrial 11.3 Consumer Discretionary 11.2 Health Care 9.9 Consumer Staples 9.0 Information Technology 8.0 Energy 7.4 Materials 7.2 Telecommunication Services 4.3 Utilities 3.0 Money Market Investment 1.3 Exchange-Traded Fund .6 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2013 (Unaudited) Foreign Unrealized Forward Foregin Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring: 12/2/2013 a 11,746,443 114,797 114,661 (136 ) 12/3/2013 a 104,565,756 1,021,918 1,020,701 (1,217 ) Sales: Proceeds ($) British Pound, Expiring: 12/2/2013 b 369,416 603,456 604,480 (1,024 ) Euro, Expiring: 12/2/2013 c 201,378 273,912 273,634 278 Japanese Yen, Expiring: 12/3/2013 a 71,115,361 695,009 694,181 828 Swiss Franc, Expiring: 12/2/2013 d 249,823 276,298 275,621 677 12/3/2013 d 229,410 253,724 253,100 624 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase b Barclays Bank c UBS d Goldman Sachs International The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 564,548,737 - - Equity Securities - Foreign Preferred Stocks+ 6,979,360 - - Exchange-Traded Funds 3,335,846 - - Mutual Funds 7,696,985 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 2,407 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,377) - ) + See Statement of Investments for additional detailed categorizations. ++Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund November 30, 2013 (Unaudited) Common Stocks50.5% Shares Value ($) Automobiles & Components1.8% Harley-Davidson 31,030 2,079,631 Johnson Controls 41,529 2,097,630 Banks1.0% Wells Fargo & Co. 50,570 Capital Goods6.7% Boeing 11,101 1,490,309 Caterpillar 19,090 1,615,014 Donaldson 31,734 1,324,260 Dover 20,010 1,815,707 Eaton 34,210 2,485,699 Emerson Electric 17,580 1,177,684 Flowserve 24,440 1,744,527 MSC Industrial Direct, Cl. A 12,096 929,578 Precision Castparts 5,942 1,535,710 Rockwell Collins 13,088 951,890 W.W. Grainger 2,277 587,284 Consumer Durables & Apparel1.0% Coach 14,480 838,392 NIKE, Cl. B 20,348 1,610,341 Consumer Services2.0% Las Vegas Sands 26,330 1,887,334 McDonald's 10,779 1,049,551 Panera Bread, Cl. A 3,024 a 534,915 Starbucks 15,121 1,231,757 Diversified Financials1.8% IntercontinentalExchange Group 10,243 a 2,184,729 Invesco 58,743 2,047,194 Energy5.9% Apache 8,999 823,319 EOG Resources 8,575 1,414,875 FMC 16,700 1,216,762 Halliburton 28,771 1,515,656 Marathon Oil 40,240 1,450,250 National Oilwell Varco 21,300 1,735,950 Occidental Petroleum 9,601 911,711 Schlumberger 14,232 1,258,393 Southwestern Energy 42,605 a 1,647,109 Valero Energy 37,655 1,721,587 Food & Staples Retailing.5% Wal-Mart Stores 14,626 Food, Beverage & Tobacco1.9% Coca-Cola 22,700 912,313 PepsiCo 24,745 2,089,963 Philip Morris International 16,610 1,420,819 Health Care Equipment & Services2.9% C.R. Bard 9,606 1,334,081 Intuitive Surgical 1,490 a 561,581 Meridian Bioscience 38,425 944,487 ResMed 34,370 1,677,600 Stryker 16,192 1,205,009 Varian Medical Systems 13,626 a 1,063,509 Household & Personal Products1.4% Colgate-Palmolive 19,136 1,259,340 Procter & Gamble 25,200 2,122,344 Insurance1.2% MetLife 51,430 Materials2.3% Celanese, Ser. A 29,266 1,642,701 Monsanto 12,918 1,463,997 Praxair 8,290 1,046,695 Sigma-Aldrich 13,480 1,162,515 Pharmaceuticals, Biotech & Life Sciences4.7% Amgen 14,200 1,619,936 Bristol-Myers Squibb 48,990 2,517,106 Celgene 8,717 a 1,410,149 Johnson & Johnson 12,910 1,222,061 Shire, ADR 16,569 2,250,236 Teva Pharmaceutical Industries, ADR 47,340 1,929,578 Retailing3.0% Family Dollar Stores 16,791 1,171,508 Lowe's 41,955 1,992,023 The TJX Companies 36,506 2,295,497 Tractor Supply 9,464 692,859 Urban Outfitters 22,980 a 896,680 Semiconductors & Semiconductor Equipment.6% Avago Technologies 31,650 Software & Services8.3% Adobe Systems 58,237 a 3,306,697 Automatic Data Processing 16,405 1,312,728 Google, Cl. A 4,027 a 4,266,969 MasterCard, Cl. A 3,202 2,436,114 Microsoft 28,709 1,094,674 Oracle 31,526 1,112,553 Paychex 28,606 1,250,940 salesforce.com 37,830 a 1,970,565 Teradata 19,000 a 867,160 Yahoo! 49,580 a 1,833,468 Technology Hardware & Equipment2.6% Amphenol, Cl. A 16,684 1,418,140 Apple 4,531 2,519,553 Cisco Systems 49,983 1,062,139 QUALCOMM 14,592 1,073,679 Transportation.9% C.H. Robinson Worldwide 15,268 895,163 Expeditors International of Washington 28,110 1,221,098 Total Common Stocks (cost $81,902,351) Other Investment49.5% Registered Investment Companies: BNY Mellon Income Stock Fund, Cl. M 3,422,318 b 31,519,552 Dreyfus Institutional Preferred Plus Money Market Fund 1,740,239 c 1,740,239 Dreyfus Research Growth Fund, Cl. I 3,046,725 b 41,222,186 Dreyfus Strategic Value Fund, Cl. I 995,022 b 41,333,197 Total Other Investment (cost $103,846,806) Total Investments (cost $185,749,157) % Cash and Receivables (Net) .0 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $48,037,772 of which $48,353,687 related to appreciated investment securities and $315,915 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 48.8 Software & Services 8.3 Capital Goods 6.7 Energy 5.9 Pharmaceuticals, Biotech & Life Sciences 4.7 Retailing 3.0 Health Care Equipment & Services 2.9 Technology Hardware & Equipment 2.6 Materials 2.3 Consumer Services 2.0 Food, Beverage & Tobacco 1.9 Automobiles & Components 1.8 Diversified Financials 1.8 Household & Personal Products 1.4 Insurance 1.2 Banks 1.0 Consumer Durables & Apparel 1.0 Transportation .9 Money Market Investment .7 Semiconductors & Semiconductor Equipment .6 Food & Staples Retailing .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 112,376,236 - - Equity Securities - Foreign Common Stocks+ 5,595,519 - - Mutual Funds 115,815,174 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Banks1.7% Wells Fargo & Co. 295,950 Capital Goods6.8% AECOM Technology 165,875 a 4,820,327 AGCO 24,885 1,450,298 Emerson Electric 24,885 1,667,046 Fluor 29,035 2,259,213 General Electric 667,421 17,793,444 Honeywell International 24,885 2,202,571 Masco 89,040 1,996,277 Northrop Grumman 70,495 7,943,377 Oshkosh 103,670 5,053,912 Rockwell Automation 12,450 1,414,071 Valmont Industries 40,655 5,883,185 Commercial & Professional Services.5% Tyco International 107,820 Consumer Durables & Apparel1.8% Hanesbrands 98,645 6,915,014 PulteGroup 277,850 5,212,466 Whirlpool 11,610 1,773,544 Consumer Services2.2% Las Vegas Sands 29,035 2,081,229 Starwood Hotels & Resorts Worldwide 20,735 1,544,343 Wyndham Worldwide 98,630 7,072,757 Wynn Resorts 36,910 6,122,262 Diversified Financials8.7% Bank of America 887,745 14,044,126 Berkshire Hathaway, Cl. B 132,120 a 15,395,944 Citigroup 117,160 6,200,107 Franklin Resources 130,605 7,234,211 JPMorgan Chase & Co. 45,616 2,610,148 Moody's 20,735 1,547,453 SLM 250,615 6,678,890 State Street 98,570 7,157,168 T. Rowe Price Group 74,645 6,005,937 Energy10.1% Anadarko Petroleum 82,175 7,298,783 Chesapeake Energy 221,980 5,964,603 Chevron 35,260 4,317,234 ConocoPhillips 135,530 9,866,584 Denbury Resources 82,945 a 1,383,523 Ensco, Cl. A 24,645 1,456,027 EQT 58,810 5,005,319 Exxon Mobil 258,840 24,196,363 Marathon Petroleum 98,580 8,156,509 Phillips 66 119,155 8,294,380 Schlumberger 20,735 1,833,389 Food & Staples Retailing3.0% CVS Caremark 143,900 9,635,544 Kroger 41,475 1,731,581 Wal-Mart Stores 147,860 11,978,139 Food, Beverage & Tobacco5.7% Altria Group 242,390 8,963,582 Archer-Daniels-Midland 96,220 3,872,855 Coca-Cola 37,325 1,500,092 Green Mountain Coffee Roasters 82,945 5,588,834 Hershey 58,050 5,624,464 Hillshire Brands 157,585 5,266,491 PepsiCo 139,115 11,749,653 Tyson Foods, Cl. A 33,185 1,051,633 Health Care Equipment & Services3.9% Abbott Laboratories 230,050 8,785,609 McKesson 12,450 2,065,330 Medtronic 147,845 8,474,475 Sirona Dental Systems 20,735 a 1,426,153 Stryker 90,405 6,727,940 WellPoint 24,775 2,301,102 Household & Personal Products3.0% Energizer Holdings 57,520 6,347,332 Procter & Gamble 194,905 16,414,899 Insurance1.7% Travelers 82,140 7,453,384 XL Group 182,460 5,836,895 Materials2.7% Dow Chemical 37,335 1,458,305 LyondellBasell Industries, Cl. A 29,035 2,240,921 Monsanto 26,140 2,962,446 Packaging Corporation of America 103,670 6,350,824 PPG Industries 9,120 1,678,627 Scotts Miracle-Gro, Cl. A 100,705 5,899,299 Media4.3% CBS, Cl. B 131,540 7,702,982 Comcast, Cl. A 242,385 12,087,740 Time Warner 20,735 1,362,497 Walt Disney 164,365 11,594,307 Pharmaceuticals, Biotech & Life Sciences10.2% AbbVie 66,355 3,214,900 Allergan 74,025 7,184,126 Amgen 87,915 10,029,343 Celgene 58,480 a 9,460,310 Covance 25,280 a 2,133,126 Eli Lilly & Co. 147,925 7,428,794 Johnson & Johnson 189,015 17,892,160 Mettler-Toledo International 20,735 a 5,112,629 Pfizer 501,320 15,906,884 Real Estate2.4% Corrections Corporation of America 161,735 b 5,393,862 Public Storage 40,645 b 6,206,491 Simon Property Group 46,860 b 7,021,971 Retailing4.7% Gap 156,075 6,394,393 Home Depot 139,730 11,272,019 Lowe's 160,225 7,607,483 Macy's 33,185 1,767,433 Target 116,115 7,423,232 Urban Outfitters 37,335 a 1,456,812 Semiconductors & Semiconductor Equipment.4% Intel 62,215 1,483,206 Lam Research 29,035 a 1,513,014 Software & Services11.1% Accenture, Cl. A 106,765 8,271,085 Google, Cl. A 19,295 a 20,444,789 International Business Machines 78,900 14,176,752 Intuit 82,945 6,157,007 MasterCard, Cl. A 12,745 9,696,523 Microsoft 153,435 5,850,477 NeuStar, Cl. A 71,495 a 3,485,381 Oracle 353,330 12,469,016 Symantec 192,700 4,333,823 Technology Hardware & Equipment7.8% Apple 28,785 16,006,475 Cisco Systems 423,265 8,994,381 Hewlett-Packard 324,630 8,878,630 NetApp 149,300 6,158,625 SanDisk 98,125 6,687,219 Seagate Technology 132,705 6,507,853 TE Connectivity 131,540 6,934,789 Telecommunication Services3.8% AT&T 406,889 14,326,562 CenturyLink 78,790 2,418,853 Verizon Communications 246,460 12,229,345 Transportation1.4% CSX 62,210 1,696,467 Union Pacific 56,325 9,126,903 Utilities1.5% Edison International 124,420 5,749,448 UGI 140,995 5,676,459 Total Common Stocks (cost $668,110,108) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $40,405) 40,405 c Total Investments (cost $668,150,513) % Cash and Receivables (Net) .6 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $95,194,885 of which $101,810,341 related to appreciated investment securities and $6,615,456 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.1 Pharmaceuticals, Biotech & Life Sciences 10.2 Energy 10.1 Diversified Financials 8.7 Technology Hardware & Equipment 7.8 Capital Goods 6.8 Food, Beverage & Tobacco 5.7 Retailing 4.7 Media 4.3 Health Care Equipment & Services 3.9 Telecommunication Services 3.8 Food & Staples Retailing 3.0 Household & Personal Products 3.0 Materials 2.7 Real Estate 2.4 Consumer Services 2.2 Consumer Durables & Apparel 1.8 Banks 1.7 Insurance 1.7 Utilities 1.5 Transportation 1.4 Commercial & Professional Services .5 Semiconductors & Semiconductor Equipment .4 Money Market Investment .0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 761,848,966 - - Equity Securities - Foreign Common Stocks+ 1,456,027 - - Mutual Funds 40,405 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.8% Rate (%) Date Amount ($) Value ($) Massachusetts88.3% Barnstable, GO 4.00 9/15/21 580,000 654,779 Boston, GO 4.00 4/1/18 3,000,000 3,381,990 Boston, GO 4.00 10/1/19 910,000 1,034,807 Boston, GO 5.00 4/1/20 5,000,000 5,976,700 Boston, GO 5.00 3/1/21 2,000,000 2,252,800 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,326,340 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,773,825 Boston Water and Sewer Commission, General Revenue 5.00 11/1/24 1,000,000 1,164,580 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 2,500,000 2,807,600 Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,480,000 2,760,042 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,514,442 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,313,075 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 707,406 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 681,436 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 843,175 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,754,780 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 556,667 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 685,834 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,500,867 Massachusetts, GO 0.62 11/1/18 2,500,000 a 2,477,500 Massachusetts, GO 5.25 8/1/20 3,000,000 3,618,570 Massachusetts, GO 5.25 8/1/21 1,975,000 2,392,002 Massachusetts, GO 5.25 8/1/22 2,000,000 2,419,880 Massachusetts, GO 5.25 8/1/23 1,000,000 1,206,460 Massachusetts, GO (Consolidated Loan) 5.00 8/1/20 4,000,000 4,620,680 Massachusetts, GO (Consolidated Loan) 5.00 8/1/23 310,000 361,296 Massachusetts, GO (Consolidated Loan) 5.00 8/1/26 5,000,000 5,614,100 Massachusetts, GO (Consolidated Loan) (Insured ; AMBAC) (Prerefunded) 5.00 11/1/16 4,000,000 b 4,522,520 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/1/17 5,825,000 b 6,783,795 Massachusetts, GO (Consolidated Loan) (Insured; FGIC) 5.50 8/1/18 1,035,000 1,243,801 Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/16 1,000,000 b 1,120,520 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 225,000 271,555 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 2.62 1/1/16 3,540,000 a 3,672,502 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,715,000 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/18 1,250,000 1,487,425 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,500,000 3,018,650 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,414,920 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,938,453 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/26 2,965,000 3,311,816 Massachusetts College Building Authority, Project Revenue 5.00 5/1/19 1,500,000 1,770,195 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 1,138,110 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/23 1,400,000 1,500,954 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/24 1,465,000 1,560,723 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/16 1,000,000 1,076,420 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/19 1,055,000 1,143,388 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 2,000,000 2,111,660 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/20 1,000,000 1,130,880 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/21 1,800,000 2,058,606 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 559,866 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 1,049,990 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.00 3/1/36 1,000,000 982,790 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 4.00 1/1/14 225,000 225,621 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,017,537 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 4.00 7/1/20 530,000 581,224 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/27 500,000 536,805 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 3,675,000 4,162,305 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 2,500,000 2,797,200 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 336,957 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/15 600,000 622,554 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/17 925,000 1,006,983 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.00 7/1/17 2,500,000 2,769,925 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.00 7/1/19 2,000,000 2,239,880 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 4.00 7/1/21 2,000,000 2,248,920 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 4.00 10/1/17 730,000 817,031 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/19 910,000 1,075,392 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 1,070,877 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 980,089 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 2.13 12/1/15 1,250,000 1,263,075 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.75 5/1/19 2,000,000 b 2,441,720 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 1,023,470 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/24 2,155,000 2,366,298 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,102,180 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,250,000 3,349,710 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.13 11/15/35 1,000,000 1,012,780 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 690,000 800,545 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) 5.38 2/1/27 1,650,000 1,779,096 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,119,540 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,325,000 1,480,555 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 3,109,672 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,166,120 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/25 2,500,000 2,890,925 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 3,631,941 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/21 1,400,000 1,572,704 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,787,221 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,087,260 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/14 500,000 510,680 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/15 500,000 526,680 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,800,000 2,241,864 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 4,026,179 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/38 1,000,000 1,054,980 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/22 500,000 511,910 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,740,633 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 1,115,350 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,358,920 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,150,300 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/16 95,000 95,353 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/18 1,500,000 1,697,130 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/21 1,235,000 1,380,940 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 250,000 278,340 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 1,000,000 1,218,490 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 1,060,000 1,171,173 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 885,000 971,863 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 8.00 10/1/15 740,000 b 844,407 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 8.00 10/1/15 615,000 b 701,770 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,100,000 2,297,064 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 8/15/23 1,000,000 1,151,630 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 2,000,000 2,186,360 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 2,000,000 2,093,100 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 3,195,000 3,411,589 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 200,000 200,020 Massachusetts Port Authority, Revenue 4.00 7/1/20 1,000,000 1,118,630 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,758,475 Massachusetts Port Authority, Revenue (Insured; AMBAC) 5.00 7/1/19 5,000,000 5,349,050 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,556,960 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/26 4,000,000 4,522,040 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/29 4,400,000 4,839,604 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.00 1/1/20 5,000,000 5,682,800 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/18 75,000 75,300 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/20 1,700,000 2,059,703 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 2,994,784 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/23 1,500,000 1,841,085 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/32 605,000 606,664 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/18 3,120,000 3,673,457 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,578 Massachusetts Water Resources Authority, General Revenue 4.00 8/1/17 1,500,000 1,678,815 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 2,930,771 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 5,000,000 5,610,400 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/28 500,000 551,265 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/19 1,405,000 1,620,471 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 935,000 1,072,912 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,340,000 2,673,427 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 b 110,637 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 65,000 b 75,699 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 160,000 b 186,336 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/25 1,000,000 1,102,700 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/16 1,000,000 1,128,270 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/18 1,275,000 1,426,126 Milton, GO School Bonds 5.00 3/1/23 500,000 528,320 Milton, GO School Bonds 5.00 3/1/24 500,000 528,320 Milton, GO School Bonds 5.00 3/1/25 500,000 527,930 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 60,000 60,550 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/20 960,000 1,062,365 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 509,972 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,283,041 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,346,891 University of Massachusetts Building Authority, Project Revenue 5.00 11/1/18 1,370,000 1,615,066 Waltham, GO (Municipal Purpose Loan) 5.00 2/1/19 1,195,000 1,404,842 Westwood, GO 4.00 6/1/18 1,105,000 1,246,296 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/16 1,000,000 1,044,340 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 625,000 661,594 U.S. Related7.5% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,629,735 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 545,100 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,037,850 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/18 2,000,000 1,765,380 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,147,335 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,135,000 1,134,319 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 955,900 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 1,750,000 1,299,252 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 967,960 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 2,000,000 1,917,420 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,090,000 1,003,617 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) (Escrowed to Maturity) 5.50 7/1/16 3,265,000 3,692,976 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 305,000 297,527 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 330,000 307,256 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 6.00 12/15/26 2,500,000 1,934,025 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,000,000 1,589,040 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 1,780,000 1,436,086 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 741,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 c 407,055 Total Long-Term Municipal Investments (cost $291,410,280) Short-Term Municipal Coupon Maturity Principal Investments2.8% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, GO Notes (Consolidated Loan) 0.39 12/7/13 3,500,000 d 3,459,085 Massachusetts, GO Notes (Consolidated Loan) 0.48 12/7/13 1,500,000 d 1,485,855 Massachusetts Development Finance Agency, Revenue, Refunding (College of the Holy Cross Issue) (LOC; JPMorgan Chase Bank) 0.05 12/2/13 600,000 d 600,000 Massachusetts Health and Educational Facilities Authority, Revenue (Children's Hospital Issue) (LOC; JPMorgan Chase Bank) 0.05 12/2/13 600,000 d 600,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.07 12/2/13 1,900,000 d 1,900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; JPMorgan Chase Bank) 0.05 12/2/13 800,000 d 800,000 Total Short-Term Municipal Investments (cost $8,900,000) Total Investments (cost $300,310,280) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized appreciation on investments was $10,962,508 of which $15,042,171 related to appreciated investment securities and $4,079,663 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 70 (8,864,844 ) December 2013 ) The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 311,272,788 - Liabilities ($) Other Financial Instruments: Financial Futures++ (248,281) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund November 30, 2013 (Unaudited) Common Stocks98.6% Shares Value ($) Automobiles & Components2.5% BorgWarner 79,040 8,470,717 Delphi Automotive 120,940 7,081,037 Gentex 13,500 402,435 Goodyear Tire & Rubber 23,150 515,319 Harley-Davidson 22,210 1,488,514 Lear 147,571 12,235,112 Tesla Motors 8,990 a,b 1,144,247 Thor Industries 7,630 412,554 TRW Automotive Holdings 166,348 b 12,908,605 Visteon 7,780 b 611,819 Banks4.5% BB&T 130,460 4,532,180 BOK Financial 10,680 676,044 CIT Group 19,940 1,006,571 Comerica 245,992 11,155,737 Cullen/Frost Bankers 15,260 1,095,973 East West Bancorp 295,002 10,112,669 Fifth Third Bancorp 533,862 10,848,076 First Citizens Bancshares, Cl. A 2,360 530,174 First Horizon National 48,180 540,098 First Niagara Financial Group 63,160 703,602 First Republic Bank 74,650 3,814,615 Fulton Financial 77,220 1,009,265 Hudson City Bancorp 80,230 749,348 Huntington Bancshares 294,844 2,706,668 KeyCorp 44,020 561,255 M&T Bank 11,260 a 1,298,954 New York Community Bancorp 61,590 1,017,467 Ocwen Financial 7,920 b 448,747 People's United Financial 56,980 862,677 Popular 18,490 b 528,444 Prosperity Bancshares 79,100 5,072,683 Regions Financial 126,240 1,228,315 Signature Bank 65,504 a,b 6,959,800 SunTrust Banks 343,337 12,439,100 TCF Financial 33,090 518,520 Zions Bancorporation 31,720 930,348 Capital Goods10.6% AECOM Technology 17,410 b 505,935 AGCO 19,461 1,134,187 AMETEK 260,045 12,799,415 B/E Aerospace 18,810 b 1,636,470 Beacon Roofing Supply 71,748 b 2,667,591 Carlisle 18,493 1,359,420 Chart Industries 37,022 b 3,602,241 Chicago Bridge & Iron & Co. 14,398 1,104,039 Cubic 20,427 1,144,729 Curtiss-Wright 48,402 2,554,174 Donaldson 162,980 6,801,155 Dover 65,300 5,925,322 Fastenal 85,744 a 3,989,668 Flowserve 96,484 6,887,028 Fluor 57,938 4,508,156 Fortune Brands Home & Security 106,800 4,656,480 Graco 38,120 2,944,008 Hubbell, Cl. B 15,004 1,619,082 Huntington Ingalls Industries 44,920 3,693,772 IDEX 123,761 8,827,872 Ingersoll-Rand 102,130 7,294,125 ITT 130,470 5,325,785 Jacobs Engineering Group 68,450 b 4,091,257 Joy Global 13,710 a 775,438 KBR 26,080 882,286 L-3 Communications Holdings 5,150 532,819 Lincoln Electric Holdings 11,160 797,717 Masco 132,093 2,961,525 Middleby 12,304 b 2,717,215 MSC Industrial Direct, Cl. A 59,850 4,599,473 Navistar International 9,390 a,b 377,384 Nordson 6,990 504,119 Owens Corning 27,010 b 1,057,712 PACCAR 93,040 5,332,122 Pall 52,319 4,379,100 Parker Hannifin 187,142 22,052,813 Pentair 11,890 840,861 Quanta Services 29,180 b 864,020 Regal-Beloit 102,520 7,543,422 Rockwell Automation 8,570 973,381 Rockwell Collins 16,770 1,219,682 Roper Industries 42,015 5,449,346 Snap-on 11,880 1,261,062 SPX 3,720 352,061 Stanley Black & Decker 33,658 2,739,425 Terex 17,940 b 651,581 Textron 20,480 680,550 Timken 35,565 1,840,844 TransDigm Group 8,180 1,280,334 Trinity Industries 140,360 7,286,088 Triumph Group 11,410 843,655 United Rentals 15,670 b 1,076,999 W.W. Grainger 4,460 1,150,323 WABCO Holdings 13,880 b 1,229,768 Wabtec 97,150 6,703,350 WESCO International 41,036 b 3,528,275 Xylem 21,890 756,518 Commercial & Professional Services2.8% ADT 19,240 a 780,374 Avery Dennison 13,850 677,265 Cintas 10,630 589,965 Clean Harbors 15,450 b 815,296 Copart 89,361 b 3,076,699 CoStar Group 22,457 b 4,182,392 DeVry Education Group 14,200 504,668 FTI Consulting 33,335 b 1,497,075 IHS, Cl. A 89,268 b 10,214,937 Manpowergroup 50,684 4,051,172 Pitney Bowes 20,740 480,546 R.R. Donnelley & Sons 37,630 696,155 Republic Services 27,490 959,676 Robert Half International 111,239 4,297,163 Stericycle 48,454 b 5,692,376 Towers Watson & Co., Cl. A 75,701 8,523,933 Verisk Analytics, Cl. A 20,750 b 1,351,033 Waste Connections 27,740 1,218,896 Consumer Durables & Apparel3.8% Brunswick 71,145 3,251,326 Carter's 7,750 547,692 Coach 7,030 407,037 D.R. Horton 21,650 430,402 Deckers Outdoor 3,220 a,b 266,101 Fossil Group 8,220 b 1,046,159 Garmin 13,590 a 659,930 Hanesbrands 12,810 897,981 Hasbro 11,850 637,767 Jarden 86,645 b 4,872,915 Leggett & Platt 22,780 688,184 Lennar, Cl. A 9,160 327,562 Mattel 27,510 1,272,888 Michael Kors Holdings 87,430 b 7,129,917 Newell Rubbermaid 284,014 8,619,825 NVR 650 b 630,487 Polaris Industries 59,859 7,989,381 PulteGroup 29,770 558,485 PVH 64,140 8,589,629 Ralph Lauren 3,770 660,617 Sensata Technologies Holding 141,380 b 5,510,992 Toll Brothers 78,650 b 2,681,965 Tupperware Brands 8,780 801,965 Under Armour, Cl. A 84,366 b 6,808,336 VF 7,220 1,693,668 Whirlpool 8,340 1,274,018 Consumer Services1.4% Brinker International 12,330 579,880 Chipotle Mexican Grill 13,097 b 6,860,994 Darden Restaurants 1,850 98,660 Hyatt Hotels, Cl. A 9,770 b 472,575 International Game Technology 41,950 733,705 Marriott International, Cl. A 11,320 532,266 MGM Resorts International 53,440 b 1,025,514 Panera Bread, Cl. A 24,324 b 4,302,672 Penn National Gaming 19,440 b 280,714 Royal Caribbean Cruises 10,310 454,156 Service Corporation International 28,130 508,309 Starwood Hotels & Resorts Worldwide 90,090 c 6,709,903 Wyndham Worldwide 13,420 962,348 Wynn Resorts 9,360 1,552,543 Diversified Financials7.7% Affiliated Managers Group 57,234 b 11,461,108 American Capital 30,120 b 460,836 Ameriprise Financial 22,290 2,412,892 Blackstone Group 78,930 2,255,819 Charles Schwab 80,944 1,981,509 CME Group 71,440 5,854,508 Discover Financial Services 89,159 4,752,175 Dun & Bradstreet 10,380 1,212,903 E*TRADE Financial 591,620 b 10,601,830 Equifax 117,982 7,943,728 H&R Block 30,380 847,298 ING US 238,440 8,331,094 IntercontinentalExchange Group 36,831 7,855,684 Invesco 362,290 12,625,807 Legg Mason 19,970 a 781,027 Leucadia National 37,484 1,074,291 McGraw-Hill Financial 57,143 4,257,154 Moody's 40,100 2,992,663 NASDAQ OMX Group 23,680 930,387 Northern Trust 52,550 3,099,925 Principal Financial Group 111,970 5,669,041 Raymond James Financial 119,525 5,758,715 SEI Investments 75,525 2,536,130 SLM 147,223 3,923,493 State Street 32,682 2,373,040 T. Rowe Price Group 25,130 2,021,960 TD Ameritrade Holding 692,525 19,930,870 Waddell & Reed Financial, Cl. A 70,610 4,499,975 Energy6.1% Antero Resources 162,065 a 8,897,368 Cabot Oil & Gas 39,160 1,349,062 Cameron International 52,826 b 2,926,032 Cheniere Energy 25,110 b 994,105 Chesapeake Energy 35,360 950,123 Cimarex Energy 7,960 752,857 Cobalt International Energy 20,440 b 454,381 Concho Resources 89,214 b 9,272,011 CONSOL Energy 22,560 802,685 Denbury Resources 53,490 b 892,213 Dresser-Rand Group 79,890 b 4,508,992 Energen 44,612 3,219,648 Ensco, Cl. A 31,149 1,840,283 EQT 44,447 3,782,884 FMC Technologies 19,730 949,013 Helmerich & Payne 64,150 4,939,550 HollyFrontier 64,230 3,081,755 Kosmos Energy 113,072 b 1,177,080 Laredo Petroleum Holdings 11,650 b 314,434 Marathon Oil 49,871 1,797,351 Marathon Petroleum 20,180 1,669,693 Murphy Oil 20,310 1,318,728 Murphy USA 5,077 b 229,734 Nabors Industries 31,410 519,836 Newfield Exploration 120,080 b 3,374,248 Noble Energy 70,835 4,975,450 Oasis Petroleum 98,815 b 4,558,336 Oceaneering International 50,674 3,911,526 Oil States International 7,210 b 737,944 Patterson-UTI Energy 17,430 406,293 Pioneer Natural Resources 37,030 6,582,083 Range Resources 120,608 9,365,211 Rosetta Resources 37,933 b 1,918,272 Rowan, Cl. A 11,820 b 409,208 RPC 15,280 a 269,998 SandRidge Energy 58,150 a,b 325,059 Seadrill 22,040 a 941,328 Southwestern Energy 71,330 b 2,757,618 Superior Energy Services 21,720 b 553,426 Tesoro 42,197 2,474,010 Ultra Petroleum 18,690 a,b 382,584 Unit 9,140 b 440,182 Valero Energy 51,020 2,332,634 Weatherford International 393,370 b 6,160,174 Whiting Petroleum 14,550 b 878,820 World Fuel Services 9,120 350,208 WPX Energy 22,110 b 411,025 Exchange-Traded Funds2.8% iShares Russell Mid-Cap Growth ETF 150,620 a 12,346,321 PowerShares QQQ Trust 78,600 a 6,738,378 Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 132,300 31,411,989 Food & Staples Retailing.6% Fresh Market 3,710 b 151,034 Kroger 56,060 2,340,505 Safeway 30,090 1,052,247 Whole Foods Market 124,180 7,028,588 Food, Beverage & Tobacco2.7% Beam 13,330 900,175 Brown-Forman, Cl. B 16,310 1,223,576 Bunge 14,820 1,187,378 Campbell Soup 4,980 192,875 Coca-Cola Enterprises 70,926 2,974,636 ConAgra Foods 51,610 1,702,614 Constellation Brands, Cl. A 90,262 b 6,355,347 Dean Foods 9,655 b 173,597 Dr. Pepper Snapple Group 39,708 1,916,308 Green Mountain Coffee Roasters 12,070 a 813,277 Hain Celestial Group 32,091 b 2,653,605 Hershey 12,140 1,176,245 Hillshire Brands 18,790 627,962 Hormel Foods 1,880 84,638 Ingredion 10,390 718,572 J.M. Smucker 48,436 5,048,969 Lorillard 72,499 3,721,374 McCormick & Co. 16,290 1,124,010 Mead Johnson Nutrition 13,710 1,158,632 Molson Coors Brewing, Cl. B 64,370 3,390,368 Monster Beverage 48,890 b 2,893,310 Tyson Foods, Cl. A 120,613 3,822,226 WhiteWave Foods, Cl. A 267,582 b 5,691,469 Health Care Equipment & Services7.1% Alere 14,850 b 485,892 Align Technology 79,797 b 4,360,108 Allscripts Healthcare Solutions 20,770 b 310,304 AmerisourceBergen 171,774 12,115,220 Boston Scientific 158,670 b 1,837,399 Brookdale Senior Living 9,880 b 288,101 C.R. Bard 30,991 4,304,030 Cardinal Health 57,931 3,742,343 CareFusion 166,000 b 6,615,100 Catamaran 198,965 b 9,078,773 Cerner 141,405 b 8,126,545 Chemed 26,061 a 2,030,934 Cigna 207,340 18,131,883 Community Health Systems 11,490 473,962 Cooper 9,190 1,210,691 DaVita HealthCare Partners 39,358 b 2,343,769 DENTSPLY International 11,620 552,647 Edwards Lifesciences 7,210 b 472,471 HCA Holdings 18,360 852,271 Health Management Associates, Cl. A 33,320 b 436,159 Health Net 10,420 b 318,331 Henry Schein 11,370 b 1,296,180 Hill-Rom Holdings 10,970 454,268 Hologic 500 b 11,195 Humana 14,690 1,527,613 Laboratory Corp. of America Holdings 10,190 b 1,037,852 McKesson 33,404 5,541,390 MEDNAX 118,630 b 13,144,204 Omnicare 114,306 6,547,448 Patterson 7,080 293,749 Quest Diagnostics 17,470 1,064,622 ResMed 19,620 a 957,652 Sirona Dental Systems 54,847 b 3,772,377 St. Jude Medical 28,330 1,655,039 Tenet Healthcare 13,327 b 575,060 Universal Health Services, Cl. B 50,510 4,163,539 Varian Medical Systems 79,304 b 6,189,677 VCA Antech 5,560 b 166,522 Zimmer Holdings 19,550 1,787,066 Household & Personal Products1.0% Avon Products 573,860 10,231,924 Church & Dwight 86,803 5,663,896 Clorox 9,230 859,959 Energizer Holdings 7,260 801,141 Herbalife 7,270 a 506,574 Nu Skin Enterprises, Cl. A 5,340 682,666 Insurance3.3% Alleghany 8,587 b 3,384,137 Allstate 26,930 1,461,491 Aon 28,850 2,355,314 Arch Capital Group 25,201 b 1,482,575 Arthur J. Gallagher & Co. 10,730 499,374 Assurant 14,390 934,487 Assured Guaranty 22,780 534,874 Axis Capital Holdings 64,927 3,189,864 Brown & Brown 109,976 3,477,441 Cincinnati Financial 5,090 266,767 Everest Re Group 8,640 1,355,011 Fidelity National Financial, Cl. A 27,130 788,669 Genworth Financial, Cl. A 56,510 b 853,866 Hartford Financial Services Group 260,100 9,267,363 Lincoln National 33,780 1,733,927 Loews 56,929 2,695,588 Markel 1,080 b 601,862 Marsh & McLennan 104,685 4,967,303 Old Republic International 41,500 713,800 PartnerRe 7,730 795,417 Progressive 82,610 2,307,297 Protective Life 23,730 1,138,565 Reinsurance Group of America 53,435 4,006,556 StanCorp Financial Group 11,030 707,133 Symetra Financial 57,919 1,110,307 Torchmark 58,506 4,446,456 Unum Group 47,810 1,604,982 Validus Holdings 17,600 704,880 W.R. Berkley 17,420 762,822 White Mountains Insurance Group 730 440,066 XL Group 39,030 1,248,570 Materials4.5% Airgas 55,710 6,051,777 Albemarle 9,110 625,948 Alcoa 37,510 360,471 Allegheny Technologies 15,220 505,608 Ashland 9,860 898,049 Ball 38,442 1,921,331 Bemis 19,490 760,695 Celanese, Ser. A 17,280 969,926 CF Industries Holdings 3,400 739,092 Cliffs Natural Resources 26,950 a 674,019 Crown Holdings 108,867 b 4,805,389 Cytec Industries 10,400 930,592 Eastman Chemical 15,290 1,177,789 FMC 10,010 b 729,329 Graphic Packaging Holding 516,531 b 4,638,448 H.B. Fuller 58,616 3,002,898 Hexcel 93,770 b 4,119,316 Huntsman 20,310 465,708 International Flavors & Fragrances 12,210 1,078,753 International Paper 94,566 4,411,504 Martin Marietta Materials 7,580 731,925 MeadWestvaco 18,200 639,002 Minerals Technologies 31,420 1,866,348 NewMarket 750 242,963 Newmont Mining 44,470 1,104,190 Nucor 37,730 1,926,494 Owens-Illinois 131,176 b 4,328,808 Packaging Corporation of America 11,370 696,526 Reliance Steel & Aluminum 62,370 4,586,066 Rock-Tenn, Cl. A 13,314 1,257,108 Royal Gold 16,340 736,771 Sealed Air 29,410 944,355 Sherwin-Williams 39,660 7,258,970 Sigma-Aldrich 44,532 3,840,440 Sonoco Products 25,750 1,031,545 Steel Dynamics 43,240 787,833 Valspar 126,040 8,899,684 Vulcan Materials 15,290 861,897 W.R. Grace & Co. 8,520 b 818,176 Media1.8% AMC Networks, Cl. A 10,100 b 648,319 CBS, Cl. B 104,605 6,125,669 Charter Communications, Cl. A 26,710 b 3,608,521 Cinemark Holdings 32,110 1,059,309 Discovery Communications, Cl. A 22,930 b 2,001,101 DISH Network, Cl. A 20,750 1,123,820 DreamWorks Animation SKG, Cl. A 11,540 b 367,664 Gannett 30,760 832,366 Interpublic Group of Cos. 317,680 5,527,632 John Wiley & Sons, Cl. A 19,480 992,701 Liberty Media, Cl. A 10,210 b 1,566,827 Nielsen Holdings 28,240 1,218,838 Omnicom Group 57,512 4,109,232 Scripps Networks Interactive, Cl. A 27,560 2,055,700 Starz 13,870 b 392,244 Pharmaceuticals, Biotech & Life Sciences5.2% Actavis 15,742 b 2,567,048 Agilent Technologies 203,450 10,898,816 Alexion Pharmaceuticals 48,560 b 6,045,720 Alkermes 118,760 b 4,795,529 ARIAD Pharmaceuticals 11,670 a,b 56,599 BioMarin Pharmaceutical 14,270 b 1,004,323 Bruker 7,250 b 140,215 Charles River Laboratories International 8,470 b 441,880 Covance 19,270 b 1,626,003 Cubist Pharmaceuticals 99,750 b 6,833,872 Endo Health Solutions 23,150 a,b 1,555,448 Forest Laboratories 27,220 b 1,396,658 Hospira 17,310 b 680,456 ICON 39,239 b 1,496,575 Illumina 13,980 b 1,370,040 Incyte 14,730 b 686,418 Life Technologies 18,140 b 1,373,198 Medivation 74,700 b 4,706,847 Mettler-Toledo International 2,610 b 643,548 Mylan 139,350 b 6,149,516 Myriad Genetics 11,000 a,b 327,250 PAREXEL International 78,850 b 3,250,197 Perrigo 119,975 a 18,702,903 Pharmacyclics 5,240 b 652,485 Qiagen 12,170 b 283,439 Salix Pharmaceuticals 130,620 b 11,077,882 Techne 7,290 623,587 Theravance 11,770 b 444,435 Vertex Pharmaceuticals 23,130 b 1,605,685 Waters 14,140 b 1,407,354 Zoetis 34,370 1,070,626 Real Estate3.5% American Assets Trust 33,487 c 1,044,460 American Capital Agency 44,140 c 899,573 Annaly Capital Management 124,450 c 1,264,412 Apartment Investment & Management, Cl. A 26,530 c 666,168 AvalonBay Communities 6,630 c 786,053 Boston Properties 44,416 c 4,418,948 BRE Properties 49,383 c 2,529,891 Camden Property Trust 19,110 c 1,106,851 CBRE Group, Cl. A 235,560 b 5,709,974 Chimera Investment 85,250 c 251,487 CommonWealth 42,180 c 1,006,837 Corporate Office Properties Trust 28,380 c 630,887 Corrections Corporation of America 7,549 c 251,759 Digital Realty Trust 2,720 a,c 128,493 Equity Lifestyle Properties 25,960 c 921,580 Equity Residential 72,952 c 3,759,946 Essex Property Trust 8,210 c 1,246,360 Extra Space Storage 22,840 c 957,453 Federal Realty Investment Trust 1,040 c 107,661 Forest City Enterprises, Cl. A 28,360 b 553,020 Gaming and Leisure Properties 19,440 b 896,573 General Growth Properties 30,140 c 625,405 HCP 30,440 c 1,119,279 Health Care 20,170 c 1,129,318 Hospitality Properties Trust 29,490 c 801,243 Host Hotels & Resorts 108,119 c 1,990,471 Kimco Realty 175,190 c 3,612,418 Macerich 25,260 c 1,438,304 Mid-America Apartment Communities 4,440 c 267,466 Piedmont Office Realty Trust, Cl. A 52,960 a,c 867,485 Plum Creek Timber 29,800 c 1,303,452 Prologis 43,040 c 1,632,507 Rayonier 24,799 c 1,093,884 Realty Income 33,020 a 1,258,392 Regency Centers 47,505 c 2,225,134 Senior Housing Properties Trust 34,370 c 778,481 SL Green Realty 46,847 c 4,238,248 Taubman Centers 39,653 c 2,592,513 UDR 52,670 c 1,225,631 Ventas 46,435 c 2,638,901 Vornado Realty Trust 14,720 c 1,294,330 Weingarten Realty Investors 36,400 c 1,038,856 Weyerhaeuser 48,470 c 1,460,401 Retailing6.3% Abercrombie & Fitch, Cl. A 11,200 383,936 Advance Auto Parts 14,230 1,437,372 AutoZone 3,700 b 1,707,920 Bed Bath & Beyond 17,860 b 1,393,616 Best Buy 23,170 939,543 CarMax 24,630 b 1,240,120 CST Brands 5,668 186,421 Dick's Sporting Goods 105,307 5,951,952 Dollar General 29,430 b 1,675,744 Dollar Tree 24,150 b 1,343,947 DSW, Cl. A 108,576 4,867,462 Expedia 47,432 3,020,944 Family Dollar Stores 11,980 835,845 Foot Locker 94,371 3,670,088 GameStop, Cl. A 17,020 821,215 Gap 18,940 775,972 Genuine Parts 13,330 1,104,257 GNC Holdings, Cl. A 73,140 4,401,565 Groupon 37,460 b 339,013 Kohl's 13,530 747,938 L Brands 16,680 1,084,033 Liberty Interactive, Cl. A 52,410 b 1,471,673 LKQ 446,580 b 14,804,127 Macy's 125,283 6,672,573 Netflix 5,570 b 2,037,506 Nordstrom 42,183 2,624,204 O'Reilly Automotive 60,004 b 7,498,100 PetSmart 15,780 1,169,456 Ross Stores 13,410 1,025,329 Sally Beauty Holdings 18,220 b 512,711 Signet Jewelers 10,690 821,420 Staples 665,265 a 10,331,565 Tiffany & Co. 49,910 4,448,977 Tractor Supply 129,550 9,484,356 TripAdvisor 9,380 b 828,442 Ulta Salon Cosmetics & Fragrance 50,507 b 6,411,359 Williams-Sonoma 104,047 6,151,259 Semiconductors & Semiconductor Equipment2.1% Altera 16,980 547,605 Analog Devices 104,589 5,043,282 Applied Materials 106,680 1,845,564 Atmel 57,050 b 436,432 Avago Technologies 58,579 2,620,239 Cree 12,790 b 713,682 Fairchild Semiconductor International 27,250 b 346,892 KLA-Tencor 14,680 937,612 Lam Research 21,200 b 1,104,732 Linear Technology 28,610 1,217,356 LSI 607,061 4,898,982 Marvell Technology Group 31,830 452,941 Maxim Integrated Products 24,540 698,899 Microchip Technology 9,490 a 410,822 Micron Technology 105,170 b 2,219,087 NVIDIA 43,380 676,728 ON Semiconductor 297,329 b 2,108,063 Silicon Laboratories 4,760 b 185,878 Skyworks Solutions 11,890 b 316,155 Xilinx 236,150 10,492,145 Software & Services7.3% Activision Blizzard 164,763 2,835,571 Akamai Technologies 45,680 b 2,042,810 Alliance Data Systems 19,751 b 4,784,877 Amdocs 88,054 3,562,665 ANSYS 70,249 b 6,018,232 AOL 9,880 b 440,450 Autodesk 169,490 b 7,669,422 Broadridge Financial Solutions 17,830 680,214 CA 28,780 949,740 Citrix Systems 51,975 b 3,083,157 Cognizant Technology Solutions, Cl. A 126,950 b 11,919,335 CommVault Systems 37,582 b 2,813,013 Computer Sciences 19,100 1,005,042 Compuware 26,640 292,774 Concur Technologies 4,900 a,b 475,741 CoreLogic 7,780 b 274,089 DST Systems 14,670 1,295,361 Electronic Arts 35,140 b 779,405 Equinix 7,000 b 1,124,900 FactSet Research Systems 23,628 a 2,669,964 Fidelity National Information Services 31,090 1,575,641 Fiserv 63,883 b 7,020,103 FleetCor Technologies 3,010 b 366,558 Fortinet 16,480 b 281,808 Global Payments 37,338 2,354,161 IAC/InterActiveCorp 33,420 1,911,958 Informatica 108,540 b 4,212,437 Intuit 200,229 14,862,999 Jack Henry & Associates 13,080 742,552 Lender Processing Services 55,015 1,931,577 LinkedIn, Cl. A 6,560 b 1,469,637 MICROS Systems 85,120 a,b 4,572,646 NetSuite 4,650 b 446,772 NeuStar, Cl. A 9,910 b 483,113 Nuance Communications 5,190 b 70,169 Paychex 23,210 a 1,014,973 Rackspace Hosting 16,250 b 620,913 Red Hat 113,089 b 5,298,220 Rovi 16,780 b 308,752 Solera Holdings 16,830 1,123,403 Splunk 9,070 b 654,491 Symantec 199,119 4,478,186 Synopsys 134,110 b 4,912,449 TIBCO Software 34,140 b 825,164 Total System Services 46,880 1,455,624 Tyler Technologies 30,202 b 3,099,027 Vantiv, Cl. A 189,594 b 5,744,698 VeriSign 84,970 b 4,831,394 Western Union 26,410 a 440,255 Technology Hardware & Equipment6.0% Amphenol, Cl. A 77,726 6,606,710 Arrow Electronics 148,867 b 7,642,832 Avnet 407,696 16,267,070 AVX 47,000 644,840 Brocade Communications Systems 244,893 b 2,152,609 Dolby Laboratories, Cl. A 7,160 a 257,259 EchoStar, Cl. A 15,280 b 764,764 F5 Networks 13,670 b 1,124,494 Flextronics International 407,021 b 3,085,219 FLIR Systems 55,830 1,656,476 Harris 29,614 1,910,399 IMAX 138,000 a,b 4,254,540 Ingram Micro, Cl. A 31,810 b 745,626 IPG Photonics 63,590 a 4,611,547 JDS Uniphase 843,360 b 10,238,390 Juniper Networks 438,600 b 8,890,422 Lexmark International, Cl. A 9,760 345,211 Molex 18,150 701,316 Motorola Solutions 14,110 929,567 NCR 22,350 b 781,133 NetApp 60,871 2,510,929 Palo Alto Networks 12,380 b 618,381 SanDisk 75,520 5,146,688 Seagate Technology 178,246 8,741,184 Tech Data 9,120 b 472,781 Teradata 21,650 b 988,106 Trimble Navigation 178,112 b 5,681,773 Western Digital 110,091 8,261,229 Xerox 117,500 1,337,150 Zebra Technologies, Cl. A 15,970 b 827,885 Telecommunication Services.4% Crown Castle International 19,980 b 1,483,115 SBA Communications, Cl. A 14,210 b 1,210,266 T-Mobile US 20,045 b 521,370 TE Connectivity 29,369 1,548,334 tw telecom 37,510 b 1,062,283 Windstream Holdings 80,420 a 648,989 Transportation1.8% C.H. Robinson Worldwide 19,260 a 1,129,214 Copa Holdings, Cl. A 3,230 489,087 Delta Air Lines 85,620 2,481,268 Expeditors International of Washington 26,100 1,133,784 Genesee & Wyoming, Cl. A 37,242 b 3,582,680 Hertz Global Holdings 23,400 b 567,684 J.B. Hunt Transport Services 118,260 8,891,969 Kansas City Southern 16,650 2,014,983 Kirby 93,320 b 8,814,074 Landstar System 10,890 611,256 Southwest Airlines 62,550 1,162,805 United Continential Holdings 34,750 b 1,363,938 Utilities2.8% AES 170,056 2,477,716 AGL Resources 7,150 332,761 Alliant Energy 43,697 2,250,395 Ameren 73,438 2,632,752 American Electric Power 53,307 2,508,627 American Water Works 22,760 963,886 Aqua America 32,225 775,656 Calpine 53,230 b 1,006,579 CenterPoint Energy 31,710 742,965 CMS Energy 50,550 1,341,597 Consolidated Edison 18,120 1,000,405 DTE Energy 20,060 1,338,804 Edison International 78,958 3,648,649 Entergy 9,580 592,906 FirstEnergy 41,430 1,351,861 Great Plains Energy 228,414 5,422,548 ITC Holdings 10,400 a 940,992 National Fuel Gas 12,450 a 840,126 NiSource 42,260 1,336,261 Northeast Utilities 37,690 1,548,305 NRG Energy 20,740 548,780 NV Energy 115,620 2,734,413 OGE Energy 37,570 1,293,159 ONEOK 16,190 940,153 Pinnacle West Capital 21,610 1,153,110 PPL 42,020 1,290,434 Public Service Enterprise Group 31,750 1,037,908 Questar 37,960 854,859 SCANA 27,690 1,306,137 Sempra Energy 21,360 1,889,078 Vectren 30,000 1,040,400 Westar Energy 46,468 a 1,457,236 Wisconsin Energy 10,730 448,192 Xcel Energy 29,560 828,271 Total Common Stocks (cost $1,364,468,856) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,678,494) 23,678,494 d Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $57,234,564) 57,234,564 d Total Investments (cost $1,445,381,914) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Funds a Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $68,092,686 and the value of the collateral held by the fund was $69,629,347, consisting of cash collateral of $57,234,564 and U.S. Government & Agency securities valued at $12,394,783. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $413,329,744 of which $421,333,916 related to appreciated investment securities and $8,004,172 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.5 Diversified Financials 7.7 Software & Services 7.3 Health Care Equipment & Services 7.1 Retailing 6.3 Energy 6.1 Technology Hardware & Equipment 6.0 Pharmaceuticals, Biotech & Life Sciences 5.2 Banks 4.5 Materials 4.5 Money Market Investments 4.5 Consumer Durables & Apparel 3.8 Real Estate 3.5 Insurance 3.3 Commercial & Professional Services 2.8 Exchange-Traded Funds 2.8 Food, Beverage & Tobacco 2.8 Utilities 2.7 Automobiles & Components 2.5 Semiconductors & Semiconductor Equipment 2.1 Media 1.8 Transportation 1.8 Consumer Services 1.4 Household & Personal Products 1.0 Food & Staples Retailing .6 Telecommunication Services .4 Capital Spending .1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,703,634,985 - - Equity Securities - Foreign Common Stocks+ 23,666,927 - - Exchange-Traded Funds 50,496,688 - - Mutual Funds 80,913,058 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund November 30, 2013 (Unaudited) Negotiable Bank Certificates of Deposit11.6% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 2/10/14 18,000,000 18,000,000 Citibank N.A. 0.19%, 2/21/14 15,000,000 15,000,000 Mizuho Bank (Yankee) 0.22%, 1/23/14 15,000,000 15,000,000 Total Negotiable Bank Certificates of Deposit (cost $48,000,000) Commercial Paper29.0% BNP Paribas Finance Inc. 0.10%, 12/2/13 15,000,000 14,999,958 Credit Agricole NA 0.11%, 12/2/13 15,000,000 14,999,954 General Electric Capital Corp. 0.22%, 12/9/13 15,000,000 14,999,267 National Australia Funding (DE) Inc. 0.20%, 12/16/13 15,000,000 a,b 15,000,000 Natixis US Finance Company LLC 0.08%, 12/2/13 15,000,000 14,999,967 Nordea Bank AB 0.18%, 3/7/14 15,000,000 b 14,992,800 Rabobank USA Financial Corp. 0.22%, 4/30/14 15,000,000 14,986,250 Societe Generale N.A. Inc. 0.09%, 12/2/13 15,000,000 14,999,962 Total Commercial Paper (cost $119,978,158) Asset -Backed Commercial Paper22.9% Alpine Securitization Corp. 0.04% - 0.17%, 12/2/13 - 1/27/14 20,000,000 b 19,995,957 Collateralized Commercial Paper Program Co., LLC 0.28%, 4/1/14 15,000,000 14,985,883 FCAR Owner Trust, Ser. II 0.21%, 12/6/13 15,000,000 14,999,563 Liberty Street Funding LLC 0.14%, 12/20/13 15,000,000 b 14,998,892 Northern Pines Funding LLC 0.21%, 12/3/13 15,000,000 b 14,999,825 Regency Markets No. 1 LLC 0.14%, 12/20/13 15,000,000 b 14,998,892 Total Asset-Backed Commercial Paper (cost $94,979,012) Time Deposits16.9% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.06%, 12/2/13 15,000,000 15,000,000 DnB Bank (Grand Cayman) 0.04%, 12/2/13 20,000,000 20,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.06%, 12/2/13 20,000,000 20,000,000 Swedbank (Grand Cayman) 0.04%, 12/2/13 15,000,000 15,000,000 Total Time Deposits (cost $70,000,000) U.S. Treasury Bills9.6% 0.09%, 4/17/14 (cost $39,987,061) 40,000,000 U.S. Treasury Notes6.1% 0.10%, 2/28/14 (cost $25,108,681) 25,000,000 Repurchase Agreement3.6% Citigroup Global Markets Holdings Inc. 0.08% dated 11/29/13, due 12/2/13 in the amount of $15,000,100 (fully collateralized by $16,050,400 U.S. Treasury Notes, 0.75%-1.13%, due 12/31/17-4/30/20, value $15,300,070) (cost $15,000,000) 15,000,000 Total Investments (cost $413,052,912) % Cash and Receivables (Net) .3 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities amounted to $94,986,366 or 22.9% of net assets. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 413,052,912 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments106.0% Rate (%) Date Amount ($) Value ($) Alabama1.7% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 3,850,000 3,846,496 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,009,000 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/44 1,000,000 940,180 Jefferson County, Subordinate Lien Sewer Revenue Warrants 6.00 10/1/42 5,000,000 4,590,800 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Corp.) 6.75 7/1/33 1,100,000 1,237,159 Arizona1.1% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 861,368 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) 5.00 2/1/42 6,000,000 5,504,220 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) 5.00 2/1/43 1,500,000 1,366,260 University Medical Center Corporation, HR 6.00 7/1/39 2,500,000 2,578,900 Arkansas.4% Pulaski County Public Facilities Board, Health Facilities Revenue (Carti Project) 5.50 7/1/43 3,500,000 3,506,265 California17.3% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.13 4/1/39 5,000,000 a 5,274,150 California, GO (Various Purpose) 6.50 4/1/33 6,700,000 7,965,027 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,599,118 California, GO (Various Purpose) 5.00 9/1/41 5,000,000 5,089,700 California Educational Facilities Authority, Revenue (Claremont McKenna College) 5.00 1/1/42 3,900,000 4,002,999 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 490,000 560,335 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 b 12,542 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 2,270,000 2,299,238 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 750,000 781,230 California Municipal Finance Authority, Charter School Revenue (Partnerships to Uplift Communities Project) 5.00 8/1/32 675,000 594,911 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 6,544,860 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 334,731 California Pollution Control Financing Authority, Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.00 11/21/45 6,000,000 5,337,060 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,062,520 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,230,000 2,584,994 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 6,800,520 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 5.38 5/15/38 1,500,000 1,502,250 Capistrano Unified School District Community Facilities District Number 90-2, Special Tax Bonds (Improvement Area Number 2002-1) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/32 4,000,000 4,015,040 Desert Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/37 6,800,000 6,997,676 Galt Redevelopment Agency, Tax Allocation Revenue (Galt Redevelopment Project) 7.38 9/1/33 3,300,000 3,637,491 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 2,000,000 2,070,380 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/30 2,000,000 2,053,280 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 2,080,000 c 920,483 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/33 4,380,000 c 1,533,394 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 4.00 9/2/29 1,000,000 952,630 JPMorgan Chase Putters/Drivers Trust (Series 3847) (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 a,d,e 11,360,900 Los Angeles County Public Works Financing Authority, LR (Multiple Capitals Projects II) 5.00 8/1/37 2,500,000 2,529,650 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,054,930 Metropolitan Water District of Southern California, Water Revenue (Build America Bonds) 6.54 7/1/39 4,600,000 5,016,990 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/32 2,500,000 c 916,000 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) (Prerefunded) 6.00 12/1/21 4,630,000 b 5,915,242 Northern California Gas Authority Number 1, Gas Project Revenue 0.89 7/1/27 660,000 f 533,709 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 10,000,000 11,306,700 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/30 2,000,000 2,224,500 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/31 2,000,000 2,209,400 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/33 2,000,000 2,197,720 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/44 2,000,000 a 2,008,700 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/48 5,000,000 a 4,983,550 Sacramento Transportation Authority, Limited Tax Measure A Sales Tax Revenue 5.00 10/1/26 1,250,000 1,396,725 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,181,740 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 c 2,504,920 San Francisco City and County, Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/38 2,000,000 c 399,120 San Francisco City and County, Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/43 2,835,000 c 401,152 San Francisco City and County, Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,250,000 1,358,500 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,050,920 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 9,250,000 10,569,975 Colorado.4% City and County of Denver, Airport System Revenue 5.00 11/15/21 1,500,000 a 1,693,080 City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 a 1,128,440 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 582,820 Connecticut.8% Bridgeport, GO 5.00 2/15/32 2,175,000 2,218,870 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.05 7/1/42 5,000,000 5,352,650 Delaware1.4% JPMorgan Chase Putters/Drivers Trust (Series 4359) (University of Delaware, Revenue) 5.00 5/1/21 12,230,000 d,e 12,935,667 District of Columbia1.0% District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/32 3,000,000 2,685,930 District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/42 2,000,000 1,683,140 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/33 1,100,000 1,137,290 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/43 1,700,000 1,726,044 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/48 1,450,000 1,461,600 Florida3.8% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) 7.00 4/1/39 1,675,000 1,809,385 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,138,510 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 5.25 4/1/42 1,100,000 1,085,546 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 500,000 518,775 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 a 1,248,396 Miami-Dade County, Seaport Revenue 5.50 10/1/42 14,145,000 a 14,710,659 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 600,000 635,670 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 650,000 a 655,414 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/29 10,000,000 a 10,642,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,044,060 Georgia.3% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,173,850 DeKalb County, GO 5.00 1/1/19 500,000 501,890 DeKalb County, GO (Special Transportation, Parks and Greenspace and Libraries Tax District) 5.00 12/1/18 750,000 806,580 Hawaii3.5% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,509,820 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.13 11/15/32 1,000,000 1,005,690 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.25 11/15/37 1,000,000 1,001,040 JPMorgan Chase Putters/Drivers Trust (Series 4007) (Hawaii, GO) 5.00 12/1/19 20,000,000 d,e 23,077,738 Illinois4.6% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municial Corp.) 5.50 1/1/43 4,000,000 a 4,028,200 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 a 2,600,050 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 6.50 1/1/41 5,000,000 a 5,610,600 Illinois, GO 5.50 7/1/33 2,500,000 2,546,500 Illinois, GO 5.50 7/1/38 2,500,000 2,503,550 Illinois Finance Authority, Revenue (Benedictine University Project) 6.25 10/1/33 2,760,000 2,861,706 Illinois Finance Authority, Revenue (Franciscan Communities, Inc.) 5.13 5/15/43 2,650,000 2,204,509 Illinois Finance Authority, Revenue (Franciscan Communities, Inc.) 5.25 5/15/47 4,250,000 3,528,690 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.63 5/15/42 3,000,000 2,673,840 Illinois Finance Authority, Revenue (Northwestern Memorial HealthCare) 5.00 8/15/43 1,500,000 1,479,315 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 5.50 7/1/28 1,360,000 1,403,384 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.50 7/1/34 2,140,000 2,263,328 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 5,000,000 5,201,100 Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,056,500 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 6/15/26 2,000,000 a,c 1,060,620 Indiana.7% Indiana Municipal Power Agency, Power Supply System Revenue 5.25 1/1/31 6,000,000 6,375,900 Iowa.6% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health Project) 5.25 2/15/44 5,000,000 5,035,900 Kentucky.2% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 1,500,000 1,742,745 Louisiana1.7% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 5,333,550 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/25 4,000,000 4,555,440 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,071,560 Louisiana State University and Agricultural Mechanical College Board of Supervisors, Auxiliary Revenue 5.00 7/1/37 2,000,000 2,053,580 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,263,000 Maine.8% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.00 7/1/26 825,000 851,293 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,500,000 2,601,975 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 3,950,000 4,175,387 Maryland4.1% Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 27,810,000 29,606,804 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 a 3,540,250 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 1,000,000 a 1,042,460 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/29 2,000,000 2,352,260 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 249,635 Massachusetts4.6% JPMorgan Chase Putters/Drivers Trust (Series 3896) (Massachusetts, GO (Consolidated Loan)) 5.00 4/1/19 15,000,000 d,e 17,330,062 JPMorgan Chase Putters/Drivers Trust (Series 4357) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 8/15/20 10,000,000 d,e 10,913,290 Massachusetts Development Finance Agency, HR (Cape Cod Healthcare Obligated Group Issue) 5.25 11/15/41 4,370,000 4,401,945 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,559,216 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,294,536 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,116,070 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 500,000 609,245 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,180,000 1,295,817 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 8.00 10/1/15 820,000 b 935,694 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,186 Michigan1.4% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 942,761 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/33 6,760,000 7,015,866 Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,053,760 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/19 1,000,000 1,097,340 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/20 500,000 544,945 Minnesota3.7% JPMorgan Chase Putters/Drivers Trust (Series 3844) (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,125,000 d,e 20,167,202 JPMorgan Chase Putters/Drivers Trust (Series 3845) (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 d,e 11,952,800 Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 1,000,000 1,163,180 Mississippi.4% Mississippi Development Bank, Special Obligation Revenue (Jackson, Water and Sewer System Revenue Bond Project) (Insured; Assured Guaranty Municipal Corp.) 6.88 12/1/40 1,625,000 1,932,824 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,537,845 Nevada1.2% Clark County, Airport System Revenue (Build America Bonds) 6.88 7/1/42 10,000,000 a 10,873,800 New Hampshire1.2% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 0.12 5/1/21 12,250,000 f 11,208,750 New Jersey6.3% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,061,080 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,588,650 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,000,000 2,015,160 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.13 1/1/34 5,325,000 5,262,271 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 5,500,000 5,424,045 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/26 7,000,000 7,697,970 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 5,000,000 5,879,500 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 2,000,000 b 2,628,800 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,540,410 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 8,500,000 a 9,772,875 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 a,c 2,211,350 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/28 10,000,000 a 10,787,000 New York14.7% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 4,225,000 4,687,511 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 9,500,000 9,995,425 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.25 7/15/40 6,000,000 6,316,920 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.38 7/15/43 4,000,000 4,226,480 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 5,344,150 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 0.00 11/15/30 10,000,000 c 4,701,100 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 665,000 a 777,385 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.33 11/1/22 12,025,000 a,f 11,604,125 New York City, GO 6.00 10/15/23 500,000 597,515 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Corp.) 6.50 1/1/46 325,000 353,025 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,300,000 1,485,211 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 1.98 3/1/20 5,000,000 f 4,543,400 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931) 5.75 12/15/16 9,000,000 d,e 9,986,400 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931-1) 5.75 12/15/16 5,090,000 d,e 5,647,864 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 10,000,000 10,639,700 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 5,338,350 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 1,924,420 New York State Dormitory Authority, Revenue (Pace University) 5.00 5/1/38 500,000 471,730 New York State Dormitory Authority, Revenue (Pace University) 4.25 5/1/42 1,000,000 814,010 New York State Dormitory Authority, Revenue (Yeshiva University) 5.00 11/1/40 500,000 497,050 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,118,070 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Citigroup Series RR II R-14007-1) 5.00 11/15/19 10,000,000 d,e 11,473,200 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.46 4/1/34 17,410,000 f 15,320,800 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 a 5,359,550 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/27 2,000,000 a,c 1,099,300 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/28 4,715,000 a,c 2,431,714 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/30 2,415,000 a,c 1,085,542 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 4,000,000 a,c 1,602,160 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/31 5,000,000 a,c 2,115,900 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 3,000,000 a,c 1,200,930 North Carolina1.4% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 11,415,000 12,239,505 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/19 250,000 273,527 Ohio.8% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,000,000 1,126,240 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Kenyon College Project) 5.00 7/1/37 4,500,000 4,575,240 Ohio Turnpike and Infrastructure Commission, Turnpike Junior Lien Revenue (Infrastructure Projects) 0/5.70 2/15/34 3,000,000 a,g 1,862,010 Oregon.2% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,178,560 Pennsylvania1.6% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 913,110 JPMorgan Chase Putters/Drivers Trust (Series 4358) (Commonwealth Financing Authority of Pennsylvania, Revenue) 5.00 6/1/20 10,000,000 d,e 10,048,100 Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) 5.00 7/1/32 650,000 651,774 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.75 8/15/41 2,550,000 2,695,962 South Carolina1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,635,000 10,902,896 Spartanburg Sanitary Sewer District, Sewer System Revenue 5.00 3/1/38 2,000,000 2,052,020 Texas15.2% Central Texas Regional Mobility Authority, Senior Lien Revenue 6.00 1/1/41 5,000,000 a 5,100,750 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,269,250 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/32 2,745,000 2,638,329 Clifton Higher Education Finance Corporation, Education Revenue IDEA Public Schools) 6.00 8/15/33 1,500,000 1,589,385 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,015,250 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/42 2,750,000 2,522,795 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/43 2,770,000 2,881,493 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 3.95 12/1/32 1,800,000 1,433,700 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/32 10,000,000 a 9,939,100 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,124,560 Grand Parkway Transportation Corporation, Grand Parkway System First Tier Toll Revenue 5.50 4/1/53 4,500,000 a 4,379,670 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.20 10/1/31 2,500,000 a,g 1,546,875 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.40 10/1/33 2,000,000 a,g 1,247,520 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.45 10/1/34 2,235,000 a,g 1,374,369 Harris County Cultural Education Facilities Finance Corporation, Revenue (Young Men's Christian Association of the Greater Houston Area) 5.00 6/1/38 2,500,000 2,304,450 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 1,000,000 b 1,280,150 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 a 501,015 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.12 7/1/30 350,000 a,f 316,750 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.22 7/1/30 11,525,000 a,f 10,430,125 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.22 7/1/30 3,800,000 a,f 3,439,000 Houston, Combined Utility System First Lien Revenue 5.00 11/15/30 5,350,000 5,814,220 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 915,000 1,016,464 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 2,800,000 3,084,004 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.88 5/15/41 3,000,000 3,354,090 Matagorda County Navigation District Number 1, PCR (AEP Texas Central Company Project) 4.00 6/1/30 7,000,000 6,241,340 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 1,630,000 1,542,045 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 a 7,582,400 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 20,000,000 a 21,499,000 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 7,000,000 a 7,674,240 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners 3 LLC Segments 3A and 3B Facility) 7.00 12/31/38 10,000,000 a 10,752,100 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners 3 LLC Segments 3A and 3B Facility) 6.75 6/30/43 5,000,000 a 5,246,950 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 a 2,813,175 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,500,000 a 3,458,350 Virginia1.7% Chesapeake, Transportation System Senior Toll Road Revenue 0/4.88 7/15/40 2,000,000 a,g 907,960 Chesapeake, Transportation System Senior Toll Road Revenue 5.00 7/15/47 2,000,000 a 1,911,740 Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 1/1/40 7,510,000 a 6,781,380 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 a 3,962,960 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 2,000,000 a 2,066,220 Washington.3% Washington, GO (Motor Vehicle Fuel Tax) 4.00 8/1/29 3,000,000 3,028,380 Wisconsin.6% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 e 1,431,861 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,161,010 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,656,240 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,115,330 U.S. Related4.9% A.B. Won International Airport Authority of Guam, General Revenue 6.25 10/1/34 1,000,000 a 1,041,650 A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 1,000,000 a 1,035,730 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 10/1/34 2,000,000 a 2,061,240 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 10/1/43 2,000,000 a 2,049,540 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,725,500 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,329,050 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,174,980 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,032,580 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/21 500,000 453,365 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 1,495,760 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 10,000,000 8,228,400 Puerto Rico Electric Power Authority, Power Revenue 7.00 7/1/43 7,235,000 6,052,801 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 725,970 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 10,000,000 g 7,415,200 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 g 407,055 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 2,000,000 2,173,280 Total Long-Term Municipal Investments (cost $938,813,317) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) Kentucky.0% Trimble County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.05 12/2/13 300,000 h 300,000 Louisiana.4% Louisiana Public Facilities Authority, HR, Refunding (Franciscan Missionaries of Our Lady Health System Project) (LOC; U.S. Bank NA) 0.05 12/2/13 3,500,000 h 3,500,000 Missouri.1% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.05 12/2/13 900,000 h 900,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (LOC; PNC Bank NA) 0.04 12/2/13 100,000 h 100,000 Ohio.3% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.07 12/2/13 2,750,000 h 2,750,000 Vermont.6% Vermont Educational and Health Buildings Financing Agency, Revenue (Landmark College Project) (LOC; TD Bank) 0.06 12/2/13 1,100,000 h 1,100,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.06 12/2/13 1,500,000 h 1,500,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.06 12/2/13 2,055,000 h 2,055,000 Total Short-Term Municipal Investments (cost $12,205,000) Total Investments (cost $951,018,317) % Liabilities, Less Cash and Receivables %) ) Net Assets % a At November 30, 2013, the fund had $253,490,191 or 28.1% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation services . b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $146,325,084 or 16.2% of net assets. f Variable rate securityinterest rate subject to periodic change. g Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. h Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized appreciation on investments was $17,301,340 of which $35,646,671 related to appreciated investment securities and $18,345,331 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2013 Financial Futures Short U.S. Treasury 10 Year Notes 1,700 (215,289,063 ) December 2013 (6,029,688 ) U.S. Treasury Long Bonds 200 (26,443,750 ) December 2013 (537,500 ) U.S. Treasury Ultra Long Bonds 200 (28,106,250 ) December 2013 918,750 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 968,319,657 - Other Financial Instruments: Financial Futures++ 918,750 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (6,567,188) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.2% Rate (%) Date Amount ($) Value ($) Alabama1.7% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,695,420 Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/21 1,240,000 1,392,892 Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/15 5,000,000 5,302,200 Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 1,180,000 1,177,168 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,797,013 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,330,463 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 2,500,000 2,615,850 Alaska1.0% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/27 2,295,000 2,518,028 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 5,000,000 5,446,150 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 8,000,000 9,140,560 Arizona3.5% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/25 2,500,000 2,931,825 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/26 1,000,000 1,169,860 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/28 1,100,000 1,252,603 Arizona Transportation Board, Highway Revenue 5.00 7/1/26 5,000,000 5,594,800 Arizona Transportation Board, Highway Revenue (Prerefunded) 5.00 7/1/16 15,000,000 a 16,760,850 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/31 4,335,000 4,686,612 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/21 3,000,000 3,575,520 Glendale, Senior Lien Water and Sewer Revenue Obligations 5.00 7/1/26 4,425,000 4,855,154 Phoenix, GO 6.25 7/1/16 1,250,000 1,434,988 Phoenix Civic Improvement Corporation, Junior Lien Airport Revenue 5.00 7/1/29 2,500,000 2,616,925 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) (Prerefunded) 5.00 7/1/14 6,000,000 a 6,171,780 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/26 2,000,000 2,255,620 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,362,298 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 5,850,000 6,214,455 California16.9% Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) 5.25 10/1/21 5,000,000 5,460,350 California, Economic Recovery Bonds 5.00 7/1/15 2,950,000 3,034,547 California, GO 0.73 5/1/15 7,500,000 b 7,528,500 California, GO (Various Purpose) 5.00 2/1/21 4,000,000 4,654,320 California, GO (Various Purpose) 5.00 9/1/21 11,200,000 13,082,048 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 5,840,200 California, GO (Various Purpose) 5.25 10/1/23 5,000,000 5,769,150 California, GO (Various Purpose) 5.00 10/1/26 3,350,000 3,703,626 California, GO (Various Purpose) 5.25 9/1/29 20,000,000 22,001,800 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 13,311,451 California, GO (Various Purpose) 6.50 4/1/33 8,750,000 10,402,087 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 8,599,117 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 5,803,900 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 11,985,000 13,910,031 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 5,000,000 6,014,650 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,500,000 1,701,240 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,780,944 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 8,500,000 10,042,920 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/28 4,000,000 4,596,840 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,440,000 3,933,778 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 a 75,250 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 10/17/17 5,000,000 5,773,850 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) (Prerefunded) 6.00 2/1/15 8,000,000 a 8,541,680 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.00 1/1/22 2,250,000 2,334,442 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.00 7/1/27 2,000,000 2,039,900 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.25 12/1/19 5,000,000 5,017,950 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.00 12/1/23 4,000,000 4,013,560 California State Public Works Board, LR (Various Capital Projects) 5.00 4/1/19 8,760,000 10,187,092 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,322,660 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/20 1,350,000 1,567,553 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 4,325,000 5,124,390 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 2,675,000 2,892,504 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/20 7,165,000 8,595,922 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 17,632,117 Los Angeles Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,395,000 2,708,458 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,276,420 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/33 4,000,000 c 1,378,280 Port of Oakland, Revenue 5.00 5/1/18 1,835,000 2,088,083 Port of Oakland, Revenue 5.00 5/1/19 2,250,000 2,562,210 Port of Oakland, Revenue 5.00 5/1/20 3,000,000 3,391,770 Port of Oakland, Revenue 5.00 5/1/21 2,785,000 3,104,245 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,038,294 Rancho Santiago Community College District, GO 5.00 9/1/25 8,000,000 9,164,400 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/25 4,635,000 5,420,262 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/28 5,000,000 5,631,600 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento County Sanitation District) (Insured; FGIC) 0.70 12/1/35 10,000,000 b 7,594,700 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.73 6/1/34 8,000,000 b 6,035,840 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/25 5,000,000 5,519,750 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/26 5,000,000 5,481,950 Southern California Public Power Authority, Gas Project Revenue (Project Number 1) 5.25 11/1/20 4,000,000 4,460,640 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 397,239 Colorado4.6% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance GuaranteeCorp.) 5.25 11/15/19 4,445,000 5,015,916 City and County of Denver, GO (Better Denver and Refunding Bonds) 5.00 8/1/17 5,000,000 5,782,050 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,331,280 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,783,840 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 280,000 285,564 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) (Prerefunded) 5.00 1/15/15 970,000 a 1,021,623 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/16 3,565,000 3,835,441 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 5,000,000 5,412,550 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 1.81 9/1/17 5,000,000 b 5,026,650 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/17 3,500,000 3,807,090 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.45 6/15/16 7,690,000 a 8,653,557 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.70 6/15/16 7,345,000 a 8,311,675 Northwest Parkway Public Highway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.55 6/15/16 10,960,000 a 12,360,907 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 2,220,000 2,479,851 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 5,350,000 6,235,211 Regional Transportation District, COP 5.00 6/1/19 1,750,000 2,018,345 Regional Transportation District, COP 5.00 6/1/20 2,700,000 3,098,466 Regional Transportation District, COP 5.50 6/1/22 2,200,000 2,503,380 Connecticut1.1% Connecticut, GO 5.00 4/15/22 5,000,000 5,857,550 Connecticut, GO 5.00 5/15/23 10,000,000 11,449,900 Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,769,265 Delaware.7% Delaware, GO 5.00 2/1/23 5,000,000 5,827,150 University of Delaware, Revenue 5.00 11/1/27 5,440,000 6,172,496 District of Columbia.7% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 2.83 6/1/16 5,000,000 b 5,218,750 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 4,692,765 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,722,375 Florida5.6% Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,749,737 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,784,950 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 10,731,200 Florida Municipal Loan Council, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 45,000 45,205 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,818,386 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 3,956,284 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/17 2,000,000 2,291,360 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 2,856,250 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/18 8,500,000 9,956,050 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/21 2,000,000 2,280,800 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,841,466 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/24 1,000,000 1,127,820 Lee County, Airport Revenue 5.50 10/1/23 2,500,000 2,759,650 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,459,300 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 4,175,000 4,610,578 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 2,000,000 2,132,720 Orlando Utilities Commission, Utility System Revenue 2.24 10/1/16 13,400,000 b 13,860,022 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/21 3,000,000 3,549,540 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/24 1,790,000 1,886,230 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,170,000 6,457,522 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/28 2,105,000 2,165,456 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/29 1,085,000 1,109,076 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 a 292,366 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 a 286,399 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 a 250,599 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 725,000 a 865,164 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 5,919,900 Georgia1.7% Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.40 4/1/15 5,000,000 5,043,200 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 7,043,100 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) (Prerefunded) 5.75 1/1/14 5,000,000 a 5,025,100 Crisp County Development Authority, EIR (International Paper Company Project) 5.55 2/1/15 1,000,000 1,040,420 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 3,721,480 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 d 251,007 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,761,200 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 2,000,000 2,155,440 Hawaii.7% Hawaii, GO 5.00 12/1/16 5,000,000 5,662,850 Hawaii, GO 5.00 12/1/17 5,000,000 5,822,050 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 10,200,000 11,699,808 Illinois5.9% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/22 4,615,000 5,202,766 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 7,055,000 7,593,508 Chicago, GO 5.00 1/1/20 5,000,000 5,342,850 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,206,037 Cook County, GO 5.00 11/15/24 7,500,000 7,954,275 Illinois, GO 5.00 8/1/18 19,900,000 22,154,869 Illinois, GO 5.00 8/1/19 10,000,000 11,126,800 Illinois, GO 5.00 9/1/19 7,500,000 7,699,500 Illinois, GO 5.50 7/1/25 7,000,000 7,458,710 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,494,200 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,707,050 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 3,500,000 3,715,880 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 10,783,400 Will County Forest Preserve District, GO Unlimited Tax Bonds 5.00 12/15/20 4,000,000 4,659,040 Indiana.1% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,066,230 Kansas1.7% Harvey County Unified School District Number 373, GO Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/21 1,700,000 1,904,697 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,694,160 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 9,416,135 Wichita, Water and Sewer Utility Revenue 5.00 10/1/22 8,390,000 9,736,763 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 4,700,000 5,104,294 Kentucky.2% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 1,580,000 1,604,079 Kentucky Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 2,072,778 Louisiana2.2% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) 5.25 12/1/21 4,000,000 4,570,960 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.00 6/1/21 5,500,000 5,938,625 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/25 14,500,000 16,513,470 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,607,400 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,143,120 Louisiana Stadium and Exposition District, Senior Revenue 5.00 7/1/28 3,650,000 3,848,889 Maryland2.2% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/28 2,480,000 2,794,588 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/29 4,640,000 5,190,165 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/30 4,640,000 5,154,994 Howard County, Consolidated Public Improvement GO 5.00 8/15/17 5,030,000 5,823,130 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 12/1/21 16,300,000 19,549,242 Massachusetts1.5% Massachusetts, GO 0.62 11/1/18 2,000,000 b 1,982,000 Massachusetts, GO (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 4,021,070 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 4.75 2/1/15 1,320,000 1,350,571 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 2,000,000 2,436,980 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 2,950,000 3,259,396 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 885,000 971,863 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 8.00 10/1/15 615,000 a 701,770 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 8.00 10/1/15 2,050,000 a 2,339,234 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 350,035 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 6,000,000 6,835,440 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 60,000 62,536 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/15/15 190,000 a 205,306 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/15/15 1,250,000 a 1,350,700 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 275,000 284,130 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,417 Michigan1.1% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,403,410 Michigan, Grant Anticipation Bonds (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/23 7,500,000 8,223,675 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/22 2,400,000 2,704,872 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 5.50 10/1/15 1,000,000 1,094,020 Minnesota1.2% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 12,000,000 13,958,160 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 5.00 8/1/19 6,300,000 7,001,820 Mississippi.1% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 870,000 924,288 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 449,188 Missouri.5% Missouri Environmental Improvement and Energy Resource Authority, Water PCR (State Revolving Fund Program - Master Trust) 5.50 7/1/14 1,250,000 1,268,575 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/21 1,550,000 1,854,234 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/22 1,750,000 2,092,265 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/23 2,200,000 2,635,248 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 1/1/26 750,000 863,370 Nebraska.1% Omaha City, GO (City of Omaha Convention Center/Arena Project) (Escrowed to Maturity) 6.50 12/1/16 1,000,000 1,177,330 Nevada1.5% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 10,000,000 10,689,700 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 14,619,951 New Hampshire.1% New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5.38 5/1/14 1,000,000 1,018,390 New Jersey5.4% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,132,630 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 a 5,526,800 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 a 5,526,800 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 2,500,000 a 2,763,400 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 a 5,526,800 New Jersey Economic Development Authority, Cigarette Tax Revenue (Escrowed to Maturity) 5.38 6/15/15 4,400,000 4,746,764 New Jersey Economic Development Authority, School Facilities Construction Revenue 2.02 2/1/18 10,000,000 b 10,350,700 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/20 5,555,000 6,434,134 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/25 13,000,000 14,403,610 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/23 10,000,000 11,776,000 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.00 3/1/15 2,000,000 a 2,119,840 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.00 3/1/15 1,000,000 a 1,059,920 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 3,750,000 a 4,929,000 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/22 1,830,000 2,003,649 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/24 1,000,000 1,074,690 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,275,500 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 10,000,000 c 4,422,700 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 5,000,000 5,396,350 Rutgers, The State University, GO 5.00 5/1/21 2,000,000 2,347,720 New Mexico.4% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) (Prerefunded) 5.25 6/1/14 1,000,000 a 1,025,860 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/18 5,000,000 5,872,750 New York6.3% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 1,109,470 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,034,170 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,880,000 3,104,986 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,770,855 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 5,000,000 5,486,800 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 14,028,000 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.33 11/1/22 9,625,000 b 9,288,125 New York City, GO 5.13 12/1/24 5,000,000 5,696,400 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 13,000,000 14,918,800 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 1,059,940 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 200,000 223,956 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/35 4,190,000 4,313,354 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 12/15/24 7,000,000 8,021,230 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 12/15/25 8,000,000 9,045,760 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,528,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,710,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,074,695 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp. ) 5.00 10/1/16 5,440,000 5,809,430 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/19 3,900,000 3,933,657 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/29 10,000,000 c 4,828,400 North Carolina3.3% North Carolina, GO 5.00 5/1/21 1,500,000 1,799,100 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,000,000 8,999,520 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.25 1/1/20 5,000,000 5,618,100 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 18,000,000 19,300,140 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/17 8,050,000 8,847,272 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 5,500,000 5,988,345 Wake County, LOR 5.00 1/1/24 5,955,000 6,963,122 Ohio.7% Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,583,252 Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/26 3,500,000 3,964,415 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,557,975 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 4.75 10/20/15 370,000 383,054 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 4.50 12/1/15 900,000 945,378 Oregon2.6% Oregon, GO 5.00 11/1/18 5,000,000 5,897,450 Oregon, GO 5.00 11/1/19 5,000,000 5,951,500 Oregon, GO 5.00 11/1/20 3,100,000 3,697,153 Oregon, GO (Oregon Department of Transportation Project) 5.00 5/1/17 7,565,000 8,666,086 Tri-County Metropolitan Transportation District, Payroll Tax and Grant Receipt Revenue 5.00 11/1/18 5,000,000 5,670,700 Tri-County Metropolitan Transportation District, Payroll Tax and Grant Receipt Revenue 3.00 11/1/19 15,000,000 15,855,300 Pennsylvania1.7% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,741,144 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 5,110,000 5,355,280 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,689,400 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/20 3,675,000 4,218,532 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/21 3,740,000 4,250,959 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,283,079 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/22 1,000,000 1,116,080 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/24 1,750,000 1,880,043 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/25 2,750,000 2,918,245 South Carolina.3% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,582,270 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 5.25 12/1/20 1,000,000 1,067,200 South Dakota.1% South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/25 1,800,000 1,943,298 South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/27 500,000 529,945 Tennessee.7% Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/25 10,000,000 11,531,500 Texas7.9% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/23 1,100,000 1,165,989 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/26 3,000,000 3,179,100 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/27 3,400,000 3,574,998 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,124,560 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/23 12,500,000 14,283,000 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 15,747,867 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 5,000,000 a 6,400,750 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,825,000 Houston, Public Improvement GO (Insured; AMBAC) (Prerefunded) 5.00 9/1/15 3,895,000 a 4,215,870 Houston Community College System, Limited Tax Bonds 5.00 2/15/21 2,250,000 2,657,250 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 0.00 2/15/16 1,505,000 c 1,487,181 Lower Colorado River Authority, Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.00 1/1/15 1,135,000 1,193,906 Lower Colorado River Authority, Revenue 5.00 5/15/16 13,950,000 15,450,741 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/16 15,000 16,663 Lower Colorado River Authority, Revenue (Escrowed to Maturity) 5.00 5/15/16 35,000 38,880 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/17 5,000,000 5,693,400 San Antonio, Electric and Gas Systems Revenue (Prerefunded) 5.00 2/1/16 10,000,000 a 11,001,000 Texas Public Finance Authority, GO 5.00 10/1/23 9,385,000 10,969,094 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/17 7,500,000 8,203,725 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 1/1/20 5,325,000 5,420,424 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 15,000,000 16,974,750 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 3,650,000 4,159,504 Utah1.7% Utah, GO 5.00 7/1/20 20,000,000 23,980,400 Utah Associated Municipal Power Systems, Revenue (Payson Power Project) 5.00 4/1/22 5,675,000 6,445,608 Virginia2.8% Virginia, GO 5.00 6/1/23 5,490,000 6,448,664 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/19 7,000,000 8,229,200 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,643,647 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/23 11,285,000 12,983,844 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/18 8,370,000 9,840,442 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/19 6,950,000 8,229,843 Washington2.3% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 12,985,509 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,018,075 Washington Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/22 5,000,000 5,768,850 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/23 5,000,000 5,729,200 Washington, Motor Vehicle Fuel Tax GO 5.00 8/1/23 3,570,000 4,127,884 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/21 5,000,000 5,738,900 West Virginia.2% Monongalia County Building Commission, HR (Monongalia General Hospital) 5.25 7/1/20 2,870,000 2,954,722 Wisconsin1.1% Wisconsin, GO 5.00 5/1/20 5,800,000 6,666,810 Wisconsin, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/15 11,825,000 a 12,712,112 U.S. Related2.4% A.B. Won International Airport Authority of Guam, General Revenue 5.00 10/1/23 1,625,000 1,660,376 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/33 1,000,000 1,019,710 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/19 5,715,000 4,821,860 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 4,311,250 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 5,000,000 3,712,150 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 3,813,762 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 3,999,440 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/14 1,000,000 988,390 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/15 995,000 971,100 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 1,995,000 1,838,432 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/17 1,940,000 1,734,263 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 2,500,000 2,016,975 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.50 7/1/15 5,000 5,395 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.50 7/1/16 5,000 5,615 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.75 7/1/17 5,000 5,894 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 e 8,156,720 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 e 1,356,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,140,700 Total Long-Term Municipal Investments (cost $1,630,702,766) Short-Term Municipal Coupon Maturity Principal Investments2.0% Rate (%) Date Amount ($) Value ($) Florida.2% Sarasota County Public Hospital District, HR, Refunding (Sarasota Memorial Hospital Project) (LOC: Northern Trust Company) 0.05 12/2/13 3,900,000 f 3,900,000 Iowa.7% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; U.S. Bank NA) 0.06 12/2/13 2,315,000 f 2,315,000 Iowa Finance Authority, Health Facilities Revenue (Great River Medical Center Project) (LOC; JPMorgan Chase Bank) 0.07 12/2/13 5,205,000 f 5,205,000 Iowa Finance Authority, Private College Revenue (Central College Project) (LOC; Wells Fargo Bank) 0.06 12/2/13 3,900,000 f 3,900,000 Kentucky.3% Christian County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.05 12/2/13 1,800,000 f 1,800,000 Trimble County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.05 12/2/13 3,200,000 f 3,200,000 Massachusetts.4% Massachusetts, GO Notes (Consolidated Loan) 0.50 12/7/13 5,000,000 f 4,991,300 Massachusetts Water Resources Authority, Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.05 12/2/13 2,000,000 f 2,000,000 Minnesota.1% Center City, Health Care Facilities Revenue (Hazelden Foundation Project) (LOC; U.S. Bank NA) 0.06 12/2/13 1,805,000 f 1,805,000 Missouri.0% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.05 12/2/13 100,000 f 100,000 Washington.1% Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (LOC; Barclays Bank PLC) 0.04 12/2/13 1,000,000 f 1,000,000 Wisconsin.2% Wisconsin Health and Educational Facilities Authority, Revenue (Meriter Hospital, Inc. Project) (LOC; JPMorgan Chase Bank) 0.07 12/2/13 4,295,000 f 4,295,000 Total Short-Term Municipal Investments (cost $34,520,000) Total Investments (cost $1,665,222,766) % Cash and Receivables (Net) .8 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Non-income producingsecurity in default. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, the net unrealized appreciation on investments was $66,762,384 of which $83,764,649 related to appreciated investment securities and $17,002,265 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment In Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2013 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 340 (43,057,813) December 2013 ) The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,731,985,150 - Liabilities ($) Other Financial Instruments: Financial Futures++ (1,205,938) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized depreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) Alabama1.1% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.10 12/7/13 7,000,000 a 7,000,000 Mobile Industrial Development Board, Dock and Wharf Revenue, Refunding (Holnam Inc. Project) (LOC; Bayerische Landesbank) 0.09 12/7/13 2,610,000 a 2,610,000 Arizona.6% Arizona, Unemployment Insurance TAN 1.50 5/21/14 5,000,000 5,030,809 Colorado7.5% Colorado Educational and Cultural Facilities Authority, Revenue (The Nature Conservancy Project) 0.05 12/7/13 9,540,000 a,b 9,540,000 Colorado Housing and Finance Authority, Multi-Family/Project Bonds (Liquidity Facility; FHLB) 0.06 12/7/13 4,055,000 a 4,055,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 0.06 12/7/13 2,350,000 a 2,350,000 Colorado Springs, Utilities System Subordinate Lien Improvement Revenue (Liquidity Facility; Bank of Montreal) 0.06 12/7/13 23,255,000 a 23,255,000 Parker Automotive Metropolitan District, GO Notes (LOC; U.S. Bank NA) 0.06 12/7/13 850,000 a 850,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.06 12/7/13 20,300,000 a 20,300,000 Traer Creek Metropolitan District, Revenue (LOC; BNP Paribas) 0.30 12/7/13 7,630,000 a 7,630,000 Connecticut2.9% Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.12 12/7/13 2,200,000 a,b 2,200,000 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.05 12/7/13 1,600,000 a 1,600,000 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Liquidity Facility; JPMorgan Chase Bank) 0.06 12/2/13 22,315,000 a 22,315,000 Florida1.5% Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.06 12/7/13 1,300,000 a 1,300,000 Deutsche Bank Spears/Lifers Trust (Series DBE-594) (University of North Florida Financing Corporation, Capital Improvement Revenue (Housing Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 5,155,000 a,c,d 5,155,000 Gainesville, IDR (Gainesville Hillel, Inc. Project) (LOC; Northern Trust Company) 0.06 12/7/13 3,250,000 a 3,250,000 Jacksonville, IDR (University of Florida Health Sciences Center Clinic) (LOC; Branch Banking and Trust Co.) 0.07 12/7/13 3,300,000 a 3,300,000 Palm Beach County, IDR (Gulfstream Goodwill Industries, Inc. Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 950,000 a 950,000 Illinois11.6% Channahon, Revenue (Morris Hospital) (LOC; U.S. Bank NA) 0.05 12/7/13 6,655,000 a 6,655,000 Deutsche Bank Spears/Lifers Trust (Series DBE-472) (Village of Bolingbrook, Will and DuPage Counties, GO Notes) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 9,210,000 a,c,d 9,210,000 Deutsche Bank Spears/Lifers Trust (Series DBE-555) (DeWitt, Ford, Livingston, Logan, McLean and Tazewell Counties and Illinois Community College District Number 540, Community College GO Notes) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 3,120,000 a,c,d 3,120,000 Galesburg, Revenue (Knox College Project) (LOC; PNC Bank NA) 0.07 12/7/13 3,100,000 a,b 3,100,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; Wells Fargo Bank) 0.06 12/2/13 18,900,000 a,b 18,900,000 Illinois Development Finance Authority, Revenue (McCormick Theological Seminary Project) (LOC; Northern Trust Company) 0.06 12/7/13 22,435,000 a,b 22,435,000 Illinois Educational Facilities Authority, Revenue (Lake Forest Open Lands Association) (LOC; Northern Trust Company) 0.07 12/7/13 1,050,000 a 1,050,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.14 12/7/13 600,000 a 600,000 Illinois Finance Authority, Revenue (Joan W. and Irving B. Harris Theater for Music and Dance Project) (LOC; PNC Bank NA) 0.06 12/7/13 14,000,000 a 14,000,000 Illinois Finance Authority, Revenue (Kohl Children's Museum of Greater Chicago Inc. Project) (LOC; Northern Trust Company) 0.06 12/7/13 1,975,000 a 1,975,000 Illinois Finance Authority, Revenue (Robert Morris College) (LOC; JPMorgan Chase Bank) 0.06 12/7/13 7,590,000 a,b 7,590,000 Illinois Finance Authority, Revenue (Saint Ignatius College Preparatory Project) (LOC; PNC Bank NA) 0.07 12/7/13 13,000,000 a,b 13,000,000 Illinois Finance Authority, Revenue (Village of Oak Park Residence Corporation Project) (LOC; PNC Bank NA) 0.06 12/7/13 4,300,000 a 4,300,000 Indiana5.1% Deutsche Bank Spears/Lifers Trust (Series DBE-565) (Indiana Bond Bank, Special Program Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 12/7/13 5,780,000 a,c,d 5,780,000 Goshen, EDR (Goshen College Project) (LOC; JPMorgan Chase Bank) 0.08 12/7/13 26,705,000 a,b 26,705,000 Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) (Liquidity Facility; JPMorgan Chase Bank) 0.06 12/2/13 14,100,000 a 14,100,000 Iowa1.0% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health Project) (LOC; Union Bank NA) 0.06 12/7/13 8,765,000 a 8,765,000 Kansas.4% Wamego, PCR, Refunding (UtiliCorp United Inc. Project) (LOC; Bank of America) 0.13 12/7/13 3,800,000 a 3,800,000 Kentucky.7% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Subordinated Revenue, BAN 2.00 12/4/13 5,000,000 5,000,723 Mason County National Rural Utilities Cooperative Finance Corporation, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.30 12/7/13 1,125,000 a 1,125,000 Mason County National Rural Utilities Cooperative Finance Corporation, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.30 12/7/13 450,000 a 450,000 Louisiana1.5% Deutsche Bank Spears/Lifers Trust (Series DBE-577) (Jefferson Sales Tax District, Special Sales Tax Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 4,180,000 a,c,d 4,180,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.05 12/7/13 9,195,000 a,b 9,195,000 Maryland6.5% Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.10 12/7/13 18,100,000 a 18,100,000 Maryland Economic Development Corporation, EDR (Catholic Relief Services Facility) (LOC; Bank of America) 0.10 12/7/13 15,075,000 a 15,075,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Stella Maris Issue) (LOC; M&T Trust) 0.08 12/7/13 9,695,000 a 9,695,000 Montgomery County, EDR (George Meany Center for Labor Studies - The National Labor College Facility) (LOC; Bank of America) 0.09 12/7/13 16,380,000 a,b 16,380,000 Massachusetts1.6% Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.09 12/7/13 14,810,000 a 14,810,000 Michigan2.5% Lenawee County Economic Development Corporation, Revenue, Refunding (Siena Heights University Project) (LOC; FHLB) 0.06 12/7/13 7,675,000 a,b 7,675,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; FHLB) 0.06 12/7/13 15,000,000 a 15,000,000 Minnesota1.1% Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 0.11 12/7/13 8,565,000 a,b 8,565,000 Saint Paul Port Authority, Tax Increment Bonds (Westgate Office and Industrial Center Project) (LOC; U.S. Bank NA) 0.08 12/7/13 1,930,000 a 1,930,000 Mississippi4.7% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.05 12/2/13 34,705,000 a 34,705,000 Mississippi Business Finance Corporation, Revenue (Chrome Deposit Corporation Project) (LOC; PNC Bank NA) 0.07 12/7/13 5,895,000 a 5,895,000 Mississippi Development Bank, Special Obligation Revenue, Refunding (Harrison County GO Bonds Refunding Project) (LOC; Bank of America) 0.08 12/7/13 2,110,000 a 2,110,000 Missouri2.5% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) (LOC; Barclays Bank PLC) 0.06 12/2/13 8,935,000 a,b 8,935,000 Saint Charles County Public Water Supply District Number 2, COP (Project Lease Agreement) 0.08 12/7/13 14,050,000 a 14,050,000 Nevada2.4% Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/14 3,900,000 3,937,263 Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.18 12/7/13 17,975,000 a,b,c,d 17,975,000 New Jersey4.6% Bergenfield Borough, GO Notes, BAN 1.00 2/28/14 6,390,000 6,395,375 Cumberland County, GO Notes, BAN 1.50 12/27/13 1,833,000 1,834,104 Deutsche Bank Spears/Lifers Trust (Series DBE-343) (Newark Housing Authority, Marine Terminal Additional Rent-Backed Revenue, Refunding (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 11,840,000 a,c,d 11,840,000 Deutsche Bank Spears/Lifers Trust (Series DBE-511) (Newark Housing Authority, Marine Terminal Additional Rent-Backed Revenue, Refunding (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 3,000,000 a,c,d 3,000,000 East Orange, GO Notes (BAN, Special Emergency Notes and Tax Appeal Refunding Notes) 1.25 9/24/14 4,899,000 4,918,772 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.12 12/7/13 3,100,000 a,b 3,100,000 Sussex County Municipal Utilities Authority, Project Note (Paulins Kill Basin Water Reclamation System) 1.50 2/14/14 2,750,000 2,755,791 Wood-Ridge Borough, GO Notes, BAN 1.13 1/17/14 8,500,000 8,505,688 New York8.0% Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.14 12/7/13 6,315,000 a 6,315,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.10 12/7/13 2,700,000 a 2,700,000 Amherst Industrial Development Agency, Civic Facility Revenue (Daemen College Project) (LOC; M&T Trust) 0.10 12/7/13 11,700,000 a,b 11,700,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview, Inc. Project) (LOC; M&T Trust) 0.10 12/7/13 8,050,000 a 8,050,000 Erie County Industrial Development Agency, Civic Facility Revenue (The Canisius High School of Buffalo, N.Y. Project) (LOC; M&T Trust) 0.10 12/7/13 18,830,000 a,b 18,830,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.11 12/7/13 3,700,000 a 3,700,000 New York State Dormitory Authority, Revenue (Beverwyck, Inc.) (LOC; Bank of America) 0.13 12/7/13 3,700,000 a 3,700,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.15 12/7/13 7,800,000 a 7,800,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Syracuse Research Corporation Facility) (LOC; M&T Trust) 0.10 12/7/13 3,640,000 a 3,640,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.15 12/7/13 6,100,000 a 6,100,000 Ohio4.0% Butler County Port Authority, Economic Development Facilities Improvement Revenue, Refunding (The Great Miami Valley YMCA Project) (LOC; JPMorgan Chase Bank) 0.09 12/7/13 10,400,000 a 10,400,000 Hamilton County, Hospital Facilities Revenue (The Elizabeth Gamble Deaconess Home Association) (LOC; Northern Trust Company) 0.06 12/7/13 14,300,000 a 14,300,000 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) (Liquidity Facility; Wells Fargo Bank) 0.05 12/2/13 11,700,000 a 11,700,000 Oregon2.5% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Oregon Baptist Retirement Homes Project) (LOC; U.S. Bank NA) 0.08 12/7/13 2,935,000 a 2,935,000 Oregon, GO Notes, TAN 1.50 7/31/14 20,000,000 20,176,029 Pennsylvania2.4% Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 16,325,000 a,b,c,d 16,325,000 Philadelphia Authority for Industrial Development, Educational Facilities Revenue (Chestnut Hill College Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 5,345,000 a,b 5,345,000 South Carolina2.6% South Carolina Jobs-Economic Development Authority, EDR (Ashley Hall Project) (LOC; Branch Banking and Trust Co.) 0.08 12/7/13 19,460,000 a,b 19,460,000 South Carolina Jobs-Economic Development Authority, EDR (Lexington-Richland Alcohol and Drug Abuse Council, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.08 12/7/13 4,225,000 a 4,225,000 Tennessee2.4% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.06 12/7/13 11,850,000 a 11,850,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.06 12/7/13 10,300,000 a 10,300,000 Texas10.4% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.11 12/7/13 34,200,000 a 34,200,000 Crawford Education Facilities Corporation, Higher Education Revenue (Southwestern University Project) 0.19 12/7/13 19,040,000 a,b 19,040,000 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 12/7/13 6,615,000 a,b,c,d 6,615,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/19/13 29,400,000 29,400,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/19/13 3,000,000 3,000,000 Plano Health Facilities Development Corporation, Revenue (YMCA of Metropolitan Dallas Project) (LOC; Bank of America) 0.14 12/7/13 2,950,000 a 2,950,000 Utah.3% Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.10 12/7/13 3,125,000 a 3,125,000 Virginia2.7% Alexandria Industrial Development Authority, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 0.06 12/7/13 9,875,000 a 9,875,000 Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) (LOC; Northern Trust Company) 0.06 12/7/13 10,000,000 a 10,000,000 Fairfax County Industrial Development Authority, Revenue (Fairfax Hospital System, Inc.) (LOC; Northern Trust Company) 0.06 12/7/13 5,000,000 a 5,000,000 Washington3.6% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.18 12/7/13 3,725,000 a 3,725,000 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) (Liquidity Facility; U.S. Bank NA) 0.07 12/7/13 22,000,000 a 22,000,000 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) (Liquidity Facility; U.S. Bank NA) 0.07 12/7/13 4,300,000 a 4,300,000 Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.15 12/7/13 2,655,000 a 2,655,000 Wisconsin.8% Pleasant Prairie, IDR (Muskie Enterprises, Inc. Project) (LOC; Northern Trust Company) 0.34 12/7/13 600,000 a 600,000 Wisconsin Health and Educational Facilities Authority, Revenue (Cedar Crest, Inc.) (LOC; Bank of Montreal) 0.05 12/7/13 6,985,000 a 6,985,000 Total Investments (cost $907,934,554) % Cash and Receivables (Net) .5 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At November 30, 2013, the fund had $272,610,000 or 29.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities amounted to $83,200,000 or 9.1% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 907,934,554 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments94.8% Rate (%) Date Amount ($) Value ($) Alabama.2% Alabama 21st Century Authority, Tobacco Settlement Revenue 4.00 6/1/16 1,000,000 1,073,000 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,055,000 1,054,040 Alaska1.2% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 2,370,000 2,409,034 North Slope Borough, GO 2.50 6/30/14 3,400,000 3,447,090 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/14 2,000,000 2,008,200 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 2,525,000 2,750,306 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 3,000,000 3,427,710 Arizona2.0% Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/14 1,055,000 1,085,078 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/15 9,380,000 10,078,998 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/16 5,000,000 5,578,000 Arizona Transportation Board, Subordinated Highway Revenue (Escrowed to Maturity) 5.00 7/1/14 1,110,000 1,141,779 Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/16 2,300,000 2,567,145 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 2,925,000 3,107,228 California11.0% California, GO 0.95 12/3/18 2,000,000 a 2,000,460 California, GO (Economic Recovery) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 6,820,000 7,025,691 California, GO (Various Purpose) 4.00 10/1/15 17,050,000 18,217,243 California, GO (Various Purpose) 5.00 9/1/16 10,000,000 11,250,400 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 8/15/15 1,000,000 1,079,260 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 1.45 3/15/17 3,000,000 3,057,210 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 0.33 4/1/16 5,000,000 a 5,000,300 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 0.70 2/3/14 3,000,000 2,999,820 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 2.00 9/2/14 4,000,000 4,038,560 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 565,000 581,391 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 1,000,000 1,016,460 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 5/1/17 3,500,000 3,984,750 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/14 900,000 913,626 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/15 1,150,000 1,198,932 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/16 1,450,000 1,539,711 Chula Vista, IDR (San Diego Gas and Electric Company) 1.65 7/1/18 7,500,000 7,547,625 Contra Costa Transportation Authority, Sales Tax Revenue (Limited Tax Bonds) 0.48 12/15/15 4,000,000 a 3,993,760 Golden Empire Schools Financing Authority, LR (Kern High School District Projects) 0.35 5/1/14 12,000,000 a 12,000,720 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 3.00 9/2/16 2,000,000 2,105,140 Los Angeles Department of Water and Power, Power System Revenue 5.00 1/1/16 10,000,000 10,877,700 Los Angeles Unified School District, GO 4.00 7/1/16 4,000,000 4,372,680 Metropolitan Water District of Southern California, Water Revenue 3.50 10/1/16 5,900,000 6,337,662 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) (Prerefunded) 5.00 12/1/14 1,000,000 b 1,048,440 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/15 3,500,000 3,777,515 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/16 6,610,000 7,389,319 South San Francisco Unified School District, GO, BAN (Measure J) 4.00 6/15/18 6,000,000 6,634,980 Colorado2.0% City and County of Denver, Airport System Revenue 4.00 11/15/14 1,310,000 1,357,212 City and County of Denver, Airport System Revenue 4.00 11/15/15 1,000,000 1,067,160 City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,119,230 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/16 1,850,000 2,074,072 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/17 4,005,000 4,589,810 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 1.80 9/1/17 8,000,000 a 8,042,640 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/18 5,000,000 5,733,750 Connecticut2.4% Bridgeport, GO 4.00 8/15/18 2,000,000 2,184,580 Connecticut, GO (Economic Recovery) 5.00 1/1/16 8,425,000 9,234,053 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/16 2,900,000 3,282,597 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.35 7/21/16 10,000,000 10,223,500 New Haven, GO 4.00 11/1/15 3,000,000 3,170,580 Florida6.7% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 1.30 6/1/15 5,000,000 a 5,034,950 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/16 10,000,000 10,997,600 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 10,731,200 Florida State Board of Education, Lottery Revenue (Insured; AMBAC) 5.25 7/1/14 5,000,000 5,150,800 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/16 10,000,000 11,139,400 Hillsborough County Aviation Authority, Subordinated Revenue (Tampa International Airport) 4.00 10/1/15 1,500,000 1,592,265 Hillsborough County Aviation Authority, Subordinated Revenue (Tampa International Airport) 5.00 10/1/16 1,520,000 1,690,179 Jacksonville, Special Revenue 5.00 10/1/16 3,000,000 3,366,210 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/16 5,000,000 5,616,400 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/14 1,250,000 1,287,775 Miami-Dade County, Double-Barreled Aviation GO 5.00 7/1/14 1,000,000 1,028,480 Orange County School Board, COP (Master Lease Purchase Agreement) 5.00 8/1/15 1,500,000 1,612,155 Orlando, Waste Water System Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 10/1/14 3,025,000 3,121,165 Orlando-Orange County Expressway Authority, Junior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 8.25 7/1/15 8,360,000 9,385,187 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 5,000,000 5,371,350 Putnam County Development Authority, PCR (Seminole Electric Cooperative, Inc. Project) (Insured; AMBAC) 5.35 5/1/18 2,250,000 2,579,378 Georgia2.1% Atlanta, Water and Wastewater Revenue 5.00 11/1/15 5,000,000 5,438,250 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.40 4/1/15 5,000,000 5,043,200 Floyd County Development Authority, PCR (Georgia Power Company Plant Hammond Project) 0.85 11/19/15 5,000,000 4,998,800 Fulton County, Water and Sewerage Revenue 5.00 1/1/16 1,550,000 1,698,164 Monroe County Development Authority, PCR (Gulf Power Company Plant Scherer Project) 2.00 6/21/18 7,000,000 6,978,160 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/17 1,000,000 1,125,920 Illinois10.8% Central Lake County Joint Action Water Agency, Water Revenue 4.00 5/1/17 5,430,000 5,958,230 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,451,800 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 3,000,000 3,338,850 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 1,435,000 1,597,083 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 6,000,000 6,763,620 Chicago, Second Lien Revenue (Chicago Midway Airport) (Insured; AMBAC) 5.00 1/1/17 4,110,000 4,270,865 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; AMBAC) 5.25 12/1/15 1,425,000 1,527,785 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/14 2,000,000 2,081,060 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/15 5,000,000 5,204,600 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/16 17,000,000 17,688,670 Chicago Park District, GO Limited Tax Bonds (Insured; AMBAC) 5.00 1/1/16 2,100,000 2,157,330 Chicago Transit Authority, Capital Grant Receipts Revenue (Federal Transit Administration Section 5307 Formula Funds) (Insured; AMBAC) 5.00 6/1/14 3,815,000 3,897,099 Cook County, GO 5.00 11/15/15 1,500,000 1,625,535 Cook County, GO 5.00 11/15/16 5,400,000 6,033,744 Cook County, GO (Capital Equipment Bonds) 5.00 11/15/15 1,000,000 1,083,690 Illinois, GO 5.00 1/1/14 4,585,000 4,603,386 Illinois, GO 4.00 7/1/16 3,000,000 3,192,120 Illinois, GO 5.00 7/1/17 3,150,000 3,469,977 Illinois, GO 4.00 7/1/18 5,000,000 5,343,450 Illinois, GO (Escrowed to Maturity) 5.00 1/1/14 1,415,000 1,421,141 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 7,500,000 8,082,900 Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.38 4/1/16 4,465,000 4,872,476 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/17 2,000,000 2,244,820 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/18 5,000,000 5,579,500 Illinois Development Finance Authority, Revenue (Saint Vincent de Paul Center Project) 1.88 3/1/19 3,500,000 3,452,260 Illinois Finance Authority, Clean Water Initiative Revolving Fund Revenue 5.00 1/1/17 2,175,000 2,460,991 Illinois Finance Authority, Clean Water Initiative Revolving Fund Revenue 5.00 7/1/17 2,000,000 2,293,960 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/18 2,000,000 2,311,920 Kane, McHenry, Cook and DeKalb Counties Community Unit School District Number 300, GO (Insured; XLCA) 5.00 12/1/17 3,145,000 3,366,439 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 8,330,000 8,843,794 Indiana1.7% Indiana Finance Authority, EIR (Southern Indiana Gas and Electric Company Project) 1.95 9/14/17 2,500,000 2,531,975 Indiana Finance Authority, Second Lien Water Utility Revenue (Citizens Energy Group Project) 3.00 10/1/14 2,000,000 2,044,600 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.50 8/1/14 2,000,000 2,015,080 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.60 2/1/17 2,500,000 2,550,550 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 1.70 9/1/14 1,500,000 1,514,910 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/28/16 2,000,000 2,227,020 Indiana Transportation Finance Authority, Highway Revenue (Insured; FGIC) (Prerefunded) 5.25 6/1/14 1,000,000 b 1,025,860 Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 6,000,000 6,069,360 Iowa.1% Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/13 1,000,000 1,000,220 Kentucky.8% Kentucky Property and Buildings Commission, Revenue (Project Number 99) 5.00 11/1/17 4,200,000 4,835,460 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.65 4/3/17 4,940,000 4,965,935 Louisiana.8% England District Sub-District Number 1, Revenue (State of Louisiana - Economic Development Project) 5.00 8/15/17 3,055,000 3,487,895 Louisiana Public Facilities Authority, Revenue (Loyola University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 5,000,000 5,617,950 Maryland.6% Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 1.26 11/15/16 2,245,000 a 2,274,140 University System of Maryland, Revolving Loan Program Bonds 1.25 6/1/18 5,000,000 4,972,350 Massachusetts1.8% Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) (Prerefunded) 2.25 9/1/16 5,000,000 b 5,236,850 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 4.00 7/1/14 4,525,000 4,605,952 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.00 11/1/14 1,830,000 1,843,816 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.70 11/1/16 2,820,000 2,888,188 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/14 1,600,000 1,645,312 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 6.13 10/1/14 1,000,000 1,041,570 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 4,160,000 4,610,778 Michigan2.8% Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) 5.00 5/1/16 1,490,000 1,608,902 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/17 10,000,000 11,515,800 Michigan Hospital Finance Authority, Project Revenue (Ascension Health Senior Credit Group) 1.50 3/1/17 12,000,000 12,121,680 Michigan State Building Authority, Revenue (Facilities Program) 5.00 10/15/16 3,500,000 3,918,810 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty Corp.) 4.75 12/1/18 4,000,000 4,206,080 Minnesota.8% Minnesota, GO 5.00 8/1/16 5,200,000 5,828,940 Minnesota, GO (Various Purpose) 5.00 8/1/15 4,000,000 4,317,640 Missouri.3% Missouri State Environmental Improvement and Energy Resources Authority, EIR (Kansas City Power and Light Company Project) 2.88 7/2/18 3,400,000 3,432,096 Nebraska.2% Lincoln, GO 4.00 12/1/15 2,035,000 2,184,511 Nevada4.2% Clark County, Limited Tax GO Public Safety Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,004,330 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/14 2,500,000 2,568,475 Clark County School District, Limited Tax GO 5.00 6/15/16 10,000,000 11,113,000 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/15 6,800,000 7,290,756 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/15 4,075,000 4,384,781 Las Vegas Convention and Visitors Authority, Revenue (Insured; AMBAC) 5.00 7/1/16 3,500,000 3,744,020 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 6/1/17 13,640,000 14,569,839 Las Vegas Valley Water District, GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/14 450,000 460,989 Nevada, Unemployment Compensation Fund Special Revenue 4.00 12/1/15 2,800,000 3,002,804 Nevada, Unemployment Compensation Fund Special Revenue 5.00 12/1/17 2,200,000 2,558,864 New Hampshire1.6% New Hampshire, Turnpike System Revenue 4.00 10/1/14 5,315,000 5,484,974 New Hampshire, Turnpike System Revenue 5.00 10/1/15 5,565,000 6,039,694 New Hampshire, Turnpike System Revenue 5.00 2/1/17 6,000,000 6,771,660 New Hampshire Business Finance Authority, SWDR (Waste Management, Inc. Project) 2.13 6/1/18 1,000,000 989,170 New Jersey3.8% Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.00 12/10/14 5,000,000 5,031,650 New Jersey, GO 5.00 8/15/15 10,000,000 10,810,400 New Jersey Economic Development Authority, Cigarette Tax Revenue (Escrowed to Maturity) 5.38 6/15/14 2,935,000 3,018,706 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 4,475,000 5,061,180 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.00 9/1/17 5,000,000 5,367,550 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/14 2,185,000 2,247,688 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/16 1,665,000 1,854,044 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/15 1,800,000 1,929,618 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/16 2,000,000 2,221,000 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; Assured Guaranty Municipal Corp.) 5.75 12/15/14 2,820,000 2,983,475 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/15 5,000,000 b 5,384,400 New Mexico.4% New Mexico Educational Assistance Foundation, Education Loan Revenue 0.96 12/1/20 2,380,000 a 2,367,648 New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/18 2,605,000 2,990,436 New York10.3% Long Island Power Authority, Electric System General Revenue 5.00 5/1/15 5,400,000 5,726,052 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/16 4,595,000 5,089,744 Nassau County Interim Finance Authority, Sales Tax Secured Revenue 4.00 11/15/15 7,820,000 8,380,929 Nassau Health Care Corporation, RAN (Insured; Assured Guaranty Municipal Corp.) 2.25 12/15/13 7,500,000 7,506,525 New York City, GO 5.00 8/1/14 4,000,000 4,131,200 New York City, GO 5.00 8/1/15 1,000,000 1,079,200 New York City, GO 5.25 8/1/16 4,670,000 4,819,860 New York City, GO 5.00 8/1/17 9,545,000 10,976,654 New York City, GO (Insured; Assured Guaranty Municipal Corp) 1.71 8/1/17 5,000,000 a 5,231,650 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/14 10,000,000 10,446,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/14 240,000 241,094 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 2,590,000 2,924,965 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 11/1/16 765,000 861,359 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 8/15/15 995,000 1,073,137 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Escrowed to Maturity) 5.00 8/15/15 5,000 5,404 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 8/15/15 11,380,000 12,301,894 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 4.00 5/15/17 4,825,000 5,329,261 New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 2.75 7/1/17 2,000,000 2,026,320 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 5.00 4/1/14 1,475,000 b 1,499,308 New York State Urban Development Corporation, Correctional Capital Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/14 375,000 376,714 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/15 5,610,000 5,903,683 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp. ) 5.00 10/1/16 5,000,000 5,339,550 Rockland County, GO Notes, RAN 1.75 6/27/14 10,000,000 9,997,900 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/14 3,000,000 3,074,010 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/16 2,500,000 2,744,450 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/16 1,900,000 2,149,204 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 3,500,000 3,918,775 North Carolina3.0% Charlotte, Water and Sewer System Revenue 3.00 12/1/14 1,250,000 1,285,400 North Carolina Medical Care Commission, Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) 0.79 12/1/17 2,500,000 a 2,491,250 University of North Carolina Board of Governers, General Revenue (The University of North Carolina at Chapel Hill) 0.56 12/1/15 11,000,000 a 11,013,970 University of North Carolina Board of Governers, General Revenue (The University of North Carolina at Chapel Hill) 0.86 12/1/17 10,100,000 a 10,202,919 Wake County, GO 4.00 2/1/15 10,560,000 11,032,771 Ohio3.2% Cleveland, GO (Various Purpose) (Insured; AMBAC) 5.25 10/1/14 5,050,000 5,255,737 Cleveland, Water Revenue 5.00 1/1/16 3,000,000 3,287,430 Ohio, Common Schools GO Bonds 5.00 9/15/16 5,780,000 6,505,448 Ohio, GO Highway Capital Improvements Bonds (Full Faith and Credit/Highway User Receipts) (Buckeye Savers Bond Program) 5.00 5/1/16 4,650,000 5,157,129 Ohio Building Authority, State Facilities Revenue (Administrative Building Fund Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/16 3,585,000 4,025,059 Ohio Water Development Authority, Drinking Water Assistance Fund Revenue 5.00 12/1/17 1,925,000 2,245,628 Ohio Water Development Authority, Solid Waste Revenue (Waste Management, Inc. Project) 2.25 11/2/15 6,000,000 6,074,760 Ohio Water Development Authority, SWDR (Waste Management Project) 2.25 7/1/16 1,000,000 1,013,870 Ohio Water Development Authority, Water Pollution Control Loan Fund Notes 0.45 7/15/15 5,000,000 a 5,003,750 Oklahoma.3% Oklahoma Capitol Improvement Authority, State Highway Capital Improvement Revenue 4.00 10/1/16 2,960,000 3,249,873 Oregon.4% Oregon Department of Transportation, Highway User Tax Revenue (Prerefunded) 5.25 11/15/14 4,375,000 b 4,588,238 Pennsylvania4.0% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 5/15/14 2,875,000 2,937,905 Chester County Industrial Development Authority, Student Housing Revenue, BAN (University Student Housing, LLC Project at West Chester University of Pennsylvania) 1.60 2/1/15 2,600,000 2,608,580 Jim Thorpe Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.30 3/15/16 1,000,000 1,033,400 Monroeville Finance Authority, Revenue (University of Pittsburgh Medical Center) 4.00 2/15/16 1,000,000 1,070,960 Pennsylvania, GO 5.00 7/15/14 6,740,000 6,946,446 Pennsylvania, GO 5.00 9/1/16 5,000,000 5,177,800 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 1.75 12/1/15 2,000,000 2,013,800 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/16 10,000,000 11,183,500 Philadelphia, Airport Revenue 5.00 6/15/15 1,000,000 1,063,240 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 3,690,000 4,228,888 State Public School Building Authority, College Revenue (Northampton County Area Community College Project) 4.00 3/1/14 2,165,000 2,184,398 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 9/15/14 1,810,000 1,860,083 Woodland Hills School District, GO 5.00 9/1/17 5,010,000 5,675,328 South Carolina.5% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/15 2,000,000 2,098,400 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/17 1,060,000 1,189,670 South Carolina Jobs-Economic Development Authority, EDR (Waste Management of South Carolina, Inc. Project) 2.88 2/1/15 2,100,000 2,141,265 Tennessee2.3% Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/16 4,105,000 4,512,503 Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/17 2,765,000 3,092,155 Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/17 4,905,000 5,485,360 Memphis-Shelby County Airport Authority, Airport Revenue 5.38 7/1/18 3,175,000 3,644,201 Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/16 5,750,000 6,427,350 Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/16 1,250,000 1,390,225 Tennessee, GO 5.00 8/1/16 3,100,000 3,476,712 Texas7.5% Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/15 1,000,000 1,081,150 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement - Interim Construction Financing) 2.00 2/15/14 13,000,000 13,041,730 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/15/14 1,500,000 b 1,551,720 Houston, Combined Utility System First Lien Revenue 5.00 11/15/16 3,750,000 4,240,650 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,500,750 Houston Independent School District, Limited Tax Schoolhouse Bonds (Permament School Fund Guarantee Program) 1.50 6/1/15 10,000,000 10,149,300 Houston Independent School District, Limited Tax Schoolhouse Bonds (Permament School Fund Guarantee Program) 2.00 6/1/16 6,000,000 6,191,400 Katy Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 1.60 8/15/17 2,000,000 2,000,720 Katy Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/17 4,000,000 4,565,440 Lower Colorado River Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 5/15/15 1,070,000 1,074,975 North Central Texas Health Facilities Development Corporation, HR (Children's Medical Center of Dallas Project) 5.00 8/15/17 1,000,000 1,145,350 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 6/1/18 10,500,000 10,414,845 Plano, GO 5.25 9/1/14 1,225,000 1,272,040 Richardson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/15 1,000,000 1,046,380 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 2,320,000 2,571,813 San Antonio, Electric and Gas Systems Junior Lien Revenue 2.00 12/1/16 3,000,000 3,104,580 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/15 1,650,000 1,749,017 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/16 1,500,000 1,655,025 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/13 720,000 721,289 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/14 5,000,000 c 4,987,350 Texas Public Finance Authority, GO 5.00 10/1/14 2,000,000 2,081,720 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/15 6,000,000 6,455,160 Trinity River Authority, Regional Wastewater System Revenue 5.00 8/1/15 3,280,000 3,538,759 Utah.2% Timpanogos Special Service District, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/14 1,775,000 1,817,458 Virginia2.3% Roanoke Economic Development Authority, HR (Carilion Clinic Obligated Group) 5.00 7/1/15 2,000,000 2,145,720 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 12,500,000 b 13,504,375 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/16 5,000,000 5,613,900 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 1,000,000 1,122,240 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/15 5,000,000 5,394,450 Washington.4% Energy Northwest, Electric Revenue (Project 1) 5.25 7/1/16 2,500,000 2,806,450 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/16 2,255,000 2,516,918 Wisconsin.1% Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) 4.00 3/1/18 1,500,000 1,666,230 U.S. Related2.0% A.B. Won International Airport Authority of Guam, General Revenue 3.00 10/1/14 2,000,000 2,016,020 A.B. Won International Airport Authority of Guam, General Revenue 5.00 10/1/16 2,500,000 2,643,400 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/17 1,795,000 1,622,572 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,530,000 3,529,506 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/14 5,520,000 5,357,215 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 5,385,000 4,845,746 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/14 465,000 458,867 University of Puerto Rico, University System Revenue 5.00 6/1/14 2,930,000 2,887,574 Total Long-Term Municipal Investments (cost $1,123,798,828) Short-Term Municipal Coupon Maturity Principal Investments4.5% Rate (%) Date Amount ($) Value ($) California.1% California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 0.85 5/1/14 1,700,000 1,698,691 Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.06 12/2/13 1,000,000 d 1,000,000 Connecticut.8% Connecticut, GO Notes, Refunding (Economic Recovery Notes) 0.45 12/2/13 10,000,000 d 10,000,000 Florida.1% Pinellas County Health Facilities Authority, Health System Revenue (Baycare Health System Issue) (LOC; U.S. Bancorp) 0.05 12/2/13 1,600,000 d 1,600,000 Indiana.3% Indianapolis, Thermal Energy System First Lien Revenue 0.72 8/1/14 4,000,000 4,002,680 Massachusetts.9% Massachusetts, GO Notes, Refunding 0.34 12/7/13 6,000,000 d 5,956,260 Massachusetts, GO Notes, Refunding 0.58 12/7/13 3,700,000 d 3,700,814 Michigan.3% Michigan Finance Authority, State Aid Revenue Notes (School District of the City of Detroit) 4.38 8/20/14 3,500,000 3,517,675 Mississippi.2% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.05 12/2/13 2,000,000 d 2,000,000 Missouri.6% Missouri Development Finance Board, Infrastructure Facilities Revenue (Saint Louis Convention Center Hotel Garage Project) (LOC; U.S. Bank NA) 0.06 12/2/13 1,100,000 d 1,100,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) (LOC; Wells Fargo Bank) 0.05 12/2/13 4,910,000 d 4,910,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.05 12/2/13 1,400,000 d 1,400,000 New Hampshire.2% New Hampshire Business Finance Authority, Revenue (Littleton Regional Hospital Issue) (LOC; TD Bank) 0.06 12/2/13 1,000,000 d 1,000,000 New Hampshire Health and Education Facilities Authority, Revenue (Wentworth-Douglass Hospital Issue) (LOC; TD Bank) 0.06 12/2/13 1,300,000 d 1,300,000 Ohio.2% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.07 12/2/13 1,800,000 d 1,800,000 Vermont.1% Vermont Educational and Health Buildings Financing Agency, HR (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.06 12/2/13 1,200,000 d 1,200,000 Virginia.1% King George County Economic Development Authority, SWDR (King George Landfill, Inc. Project) 0.85 5/1/14 1,500,000 1,498,770 Wisconsin.5% Wisconsin Health and Educational Facilities Authority, Revenue (Edgewood College) (LOC; U.S. Bank NA) 0.06 12/2/13 2,500,000 d 2,500,000 Wisconsin Health and Educational Facilities Authority, Revenue (Fort Healthcare, Inc.) (LOC; JPMorgan Chase Bank) 0.07 12/2/13 3,900,000 d 3,900,000 Total Short-Term Municipal Investments (cost $54,110,000) Total Investments (cost $1,177,908,828) % Cash and Receivables (Net) .7 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, the net unrealized appreciation on investments was $8,689,720 of which $10,907,500 related to appreciated investment securities and $2,217,780 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,186,598,548 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) New York91.2% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,635,630 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,500,000 2,773,675 Buffalo, General Improvement GO 4.00 4/1/21 2,175,000 2,333,644 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 2,000,000 2,270,580 Erie County Industrial Development Agency, Revenue (City School District of the City of Buffalo Project) 5.00 5/1/17 2,500,000 2,844,125 Hempstead, Public Improvement GO 5.00 8/15/20 1,255,000 1,505,636 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,116,250 Long Island Power Authority, Electric System General Revenue 5.00 9/1/26 2,000,000 2,132,160 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/17 2,780,000 3,091,138 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 1,000,000 1,103,100 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/29 1,550,000 1,679,100 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 5,000,000 5,390,600 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,000,000 1,115,770 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 300,000 354,000 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,375,000 2,532,083 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 1,190,000 1,230,793 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.33 11/1/22 2,400,000 a 2,316,000 Monroe County Industrial Development Corporation, Revenue (Saint John Fisher College Project) 5.00 6/1/17 1,740,000 1,922,335 Nassau County, General Improvement GO 4.00 10/1/16 1,545,000 1,681,315 Nassau County, General Improvement GO 5.00 10/1/18 1,310,000 1,517,072 Nassau County, GO 5.00 10/1/20 2,000,000 2,259,260 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,131,950 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.38 11/1/28 1,000,000 1,121,280 New York City, GO 5.00 8/1/17 1,535,000 1,765,235 New York City, GO 5.00 8/1/18 1,000,000 1,110,840 New York City, GO 5.13 12/1/22 1,000,000 1,142,090 New York City, GO 5.25 9/1/23 1,000,000 1,140,800 New York City, GO 5.00 8/1/27 2,000,000 2,189,720 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,250,000 1,274,650 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Corp.) 6.50 1/1/46 325,000 353,025 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,000,000 1,142,470 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,116,380 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/20 2,500,000 2,908,225 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 1,770,122 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,848,396 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 11/15/17 5,000 5,022 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 2,060,747 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/21 1,100,000 1,303,280 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 8/1/22 255,000 283,264 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.25 11/1/27 3,000,000 3,377,820 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.75 12/1/16 1,000,000 1,140,240 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,120,480 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,620,800 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/25 1,150,000 1,296,441 New York City Trust for Cultural Resources, Revenue (Whitney Museum of American Art) 5.00 7/1/21 4,000,000 4,534,800 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 2,500,000 2,720,850 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 3,175,000 3,365,309 New York Local Government Assistance Corporation, Senior Lien Revenue 5.00 4/1/18 2,500,000 2,838,650 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/17 1,150,000 1,319,303 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/19 2,500,000 2,955,450 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/23 1,395,000 1,615,731 New York State, GO 5.00 3/1/19 1,000,000 1,116,730 New York State, GO 5.00 2/15/26 2,600,000 2,970,058 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) 5.00 7/1/19 1,000,000 1,106,140 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/18 2,370,000 2,564,932 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) 5.00 7/1/18 1,000,000 1,068,820 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/17 1,460,000 1,648,603 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/27 2,005,000 2,181,701 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/18 1,500,000 1,667,400 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,070,280 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 2,000,000 2,393,700 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,205,320 New York State Dormitory Authority, Revenue (New York State Dormitory Facilities) 5.00 7/1/19 1,500,000 1,754,610 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 1,500,000 1,536,570 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,103,980 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) 5.00 10/1/18 3,040,000 3,518,982 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 500,000 517,505 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/25 1,000,000 1,138,460 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,159,570 New York State Dormitory Authority, Revenue (Yeshiva University) 5.00 11/1/20 3,190,000 3,551,842 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,118,070 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/20 1,000,000 1,173,440 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 1,000,000 1,174,600 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 1,000,000 1,189,780 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/23 3,000,000 3,438,390 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/30 1,000,000 1,018,070 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 190,000 190,891 New York State Thruway Authority, General Revenue 5.00 1/1/20 1,500,000 1,748,325 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/24 1,000,000 1,112,500 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 2,000,000 2,172,400 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.00 3/15/25 2,325,000 2,606,139 New York State Urban Development Corporation, Revenue (Insured; Assured Guaranty Corp.) 5.50 1/1/19 1,140,000 1,354,594 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/20 2,075,000 2,414,636 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,695,316 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/28 1,000,000 1,103,890 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 2,960,050 Oyster Bay, GO (Public Improvement) (Insured; Assured Guaranty Municipal Corp.) 4.00 11/1/19 2,000,000 2,180,400 Oyster Bay, Public Improvement GO 5.00 2/15/16 1,000,000 1,094,560 Oyster Bay, Public Improvement GO 3.00 8/15/16 2,000,000 2,118,420 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/21 1,000,000 1,090,070 Port Authority of New York and New Jersey (Consolidated Bonds, 173rd Series) 5.00 12/1/18 1,000,000 1,180,550 Port Authority of New York and New Jersey (Consolidated Bonds, 179th Series) 5.00 12/1/25 1,075,000 1,228,499 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/25 1,450,000 1,502,519 Suffolk County, GO 5.00 4/1/19 1,400,000 1,608,250 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 5/1/17 1,545,000 1,759,987 Suffolk County Industrial Development Agency, Civic Facility Revenue (New York Institute of Technology Project) 5.00 3/1/26 750,000 756,292 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 b 1,214,530 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,584,226 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,609,875 U.S. Related6.8% A.B. Won International Airport Authority of Guam, General Revenue 5.00 10/1/23 1,500,000 1,523,910 Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,098,930 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/16 1,000,000 1,085,360 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,389,750 Puerto Rico Electric Power Authority, Power Revenue 5.38 7/1/24 1,000,000 742,900 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/17 1,000,000 920,910 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 3,500,000 3,222,625 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 259,990 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/19 270,000 269,992 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 1,000,000 806,790 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,200,000 c 889,824 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 c 271,370 Total Long-Term Municipal Investments (cost $186,685,704) Short-Term Municipal Coupon Maturity Principal Investments1.0% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.05 12/2/13 100,000 d 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.05 12/2/13 900,000 d 900,000 New York City Trust for Cultural Resources, Revenue, Refunding (Lincoln Center for the Performing Arts, Inc.) (LOC; Bank of America) 0.05 12/2/13 900,000 d 900,000 Total Short-Term Municipal Investments (cost $1,900,000) Total Investments (cost $188,585,704) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized appreciation on investments was $6,848,755 of which $8,374,920 related to appreciated investment securities and $1,526,165 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 40 (5,065,625) December 2013 ) The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 195,434,459 - Liabilities ($) Other Financial Instruments: Financial Futures++ (141,875) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.5% Rate (%) Date Amount ($) Value ($) Alabama1.7% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 2,494,000 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,504,830 Arizona1.1% Phoenix Civic Improvement Corporation, Junior Lien Airport Revenue 5.00 7/1/29 2,500,000 2,616,925 University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,189,244 California1.4% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 a 1,455,555 Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) 5.25 10/1/21 2,000,000 2,184,140 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,188,810 Colorado1.6% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.70 6/15/16 5,000,000 b 5,658,050 Florida1.4% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 1,682,710 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/25 3,000,000 3,238,830 Illinois.3% Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,120,540 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 350,035 Michigan.6% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,217,280 New York.8% New York City, GO 5.00 8/1/31 2,500,000 2,680,950 Ohio.9% Ohio, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/25 3,000,000 3,307,980 Pennsylvania79.0% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,114,230 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 10/15/22 1,250,000 1,412,012 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 5,547,200 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,560,000 2,772,813 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/21 4,815,000 5,185,225 Allentown School District, GO 5.00 2/15/22 5,875,000 6,607,495 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/19 1,205,000 1,388,401 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,370,000 1,506,931 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,337,637 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,334,640 Bucks County, GO 4.00 12/1/19 1,000,000 1,136,380 Bucks County, GO 5.00 6/1/23 1,955,000 2,278,083 Central Bucks School District, GO (Prerefunded) 5.00 5/15/18 5,000,000 b 5,868,800 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.75 2/1/16 5,000,000 b 5,681,450 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.00 2/1/16 1,630,000 b 1,860,955 Chester County, GO 5.00 7/15/25 3,060,000 3,405,872 Chester County, GO (Prerefunded) 5.00 8/15/15 4,545,000 b 4,910,327 Chester County, GO (Prerefunded) 5.00 7/15/19 1,940,000 b 2,312,771 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/24 5,000,000 5,508,850 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,310,177 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,376,925 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/18 1,000,000 1,160,310 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/21 3,000,000 3,480,930 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,610,662 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 7.50 4/1/16 3,000,000 b 3,480,930 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 1,980,218 Greater Johnstown School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/23 3,545,000 3,925,095 Lower Merion School District, GO 5.00 5/15/18 4,735,000 5,556,949 Lower Merion School District, GO 5.00 9/1/22 2,980,000 3,398,422 Montgomery County, GO 5.00 12/15/17 2,025,000 2,352,118 Montgomery County, GO 5.00 12/15/24 2,890,000 3,243,707 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) 5.50 8/1/25 1,000,000 1,102,920 Pennsylvania, GO 5.00 4/1/20 5,000,000 5,917,350 Pennsylvania, GO 5.00 7/1/20 10,000,000 11,867,100 Pennsylvania, GO 5.00 4/1/28 3,000,000 3,337,380 Pennsylvania, GO (Prerefunded) 5.00 3/1/17 1,000,000 b 1,141,720 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,052,630 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/27 1,535,000 1,601,527 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/32 2,425,000 2,461,521 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,093,470 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 5,000,000 5,828,300 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 1/1/22 5,000,000 5,654,400 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,155,102 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 5,814,750 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/26 2,000,000 2,199,760 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/30 1,875,000 2,006,119 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/26 1,000,000 1,098,160 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 10,140,000 12,099,859 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,934,345 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,713,037 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/19 3,000,000 3,476,340 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 3,450,000 3,974,642 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/21 2,000,000 2,314,400 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,867,482 Pennsylvania State University, GO 5.00 3/1/27 1,195,000 1,329,545 Pennsylvania State University, GO 5.00 3/1/28 2,980,000 3,306,548 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/24 2,500,000 2,883,475 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 2,500,000 2,870,200 Pennsylvania Turnpike Commission, Turnpike Revenue 1.20 12/1/19 2,000,000 c 2,009,460 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 5,147,950 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/19 2,195,000 2,526,840 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,336,100 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/28 1,500,000 1,691,250 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 1,956,938 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/18 1,370,000 1,570,691 Philadelphia, Water and Wastewater Revenue 5.00 11/1/18 1,100,000 1,284,349 Philadelphia, Water and Wastewater Revenue 5.00 11/1/27 2,840,000 3,065,269 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/18 5,000,000 5,301,400 Philadelphia School District, GO 5.00 9/1/20 1,805,000 2,054,505 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 5,000,000 5,272,700 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,213,840 Pittsburgh, GO 5.00 9/1/26 5,000,000 5,482,050 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/16 4,000,000 4,510,120 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,000,000 1,180,040 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,727,173 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/17 2,085,000 2,381,612 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/21 1,000,000 1,037,660 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/22 1,500,000 1,649,115 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.25 11/15/23 2,000,000 2,208,880 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,192,400 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 3,000,000 3,258,390 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/21 1,000,000 1,119,160 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/24 5,780,000 6,418,401 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.00 1/1/22 1,000,000 1,034,230 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.00 1/1/23 1,500,000 1,532,910 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.00 1/1/27 2,500,000 2,518,050 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 2,923,050 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.00 9/15/28 1,580,000 1,733,402 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,206,121 Westmoreland County, GO (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/15 1,500,000 d 1,454,010 South Carolina.7% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 2,000,000 2,388,180 U.S. Related6.9% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,648,395 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,037,850 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 2,790,630 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/18 5,000,000 4,468,950 Puerto Rico Electric Power Authority, Power Revenue 5.38 7/1/24 2,000,000 1,485,800 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 5,000,000 4,991,200 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,870,000 1,721,803 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 6.00 12/15/26 2,500,000 1,934,025 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 5,000,000 3,852,050 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 e 741,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 e 271,370 Total Long-Term Municipal Investments (cost $333,858,276) Short-Term Municipal Coupon Maturity Principal Investments1.5% Rate (%) Date Amount ($) Value ($) Mississippi.0% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.05 12/2/13 100,000 f 100,000 Missouri.1% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.05 12/2/13 200,000 f 200,000 Pennsylvania.7% Beaver County Industrial Development Authority, PCR, Refunding (Pennsylvania Electric Company Project) (LOC; UBS Finance LLC) 0.05 12/2/13 1,600,000 f 1,600,000 Lancaster County Hospital Authority, Health Center Revenue (Masonic Homes Project) (LOC; JPMorgan Chase Bank) 0.06 12/2/13 100,000 f 100,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) (LOC; TD Bank) 0.06 12/2/13 600,000 f 600,000 Wisconsin.7% Wisconsin Health and Educational Facilities Authority, Revenue (Fort Healthcare, Inc.) (LOC; JPMorgan Chase Bank) 0.07 12/2/13 2,600,000 f 2,600,000 Total Short-Term Municipal Investments (cost $5,200,000) Total Investments (cost $339,058,276) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, this security was valued at $1,455,555 or 0.4% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate securityinterest rate subject to periodic change. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized appreciation on investments was $9,510,039 of which $14,672,261 related to appreciated investment securities and $5,162,222 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 90 (11,397,656) December 2013 ) The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 348,568,315 - Liabilities ($) Other Financial Instruments: Financial Futures++ (319,219) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund November 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs.1.3% Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A3 5.39 7/15/44 1,035,341 a 1,045,708 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2005-LDP1, Cl. A2 4.63 3/15/46 279,204 279,526 JP Morgan Chase Commericial Mortgage Securities Trust, Ser. 2013-FL3, Cl. A2 0.87 4/15/28 2,000,000 a,b 1,991,114 Morgan Stanley Capital I Trust, Ser. 2006-HQ8, Cl. AAB 5.42 3/12/44 230,504 a 230,252 Municipal Bonds6.2% California, GO (Various Purpose) 1.05 2/1/16 1,000,000 1,011,020 California, GO (Various Purpose) 1.25 11/1/16 1,000,000 1,007,700 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 1.30 7/1/16 2,745,000 2,752,466 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 1.00 2/15/14 500,000 500,430 Illinois, GO 4.42 1/1/15 1,700,000 1,758,956 Nassau County Interim Finance Authority, Sales Tax Secured Revenue 0.86 11/15/15 2,500,000 2,507,600 New York City, GO 5.13 12/1/15 1,100,000 1,202,938 Regional Transportation Authority of Illinois, GO Working Cash Notes 1.06 6/1/14 3,000,000 3,011,430 University of California Regents, General Revenue 0.75 7/1/14 3,000,000 a 3,001,410 U.S. Government Agencies10.7% Federal Farm Credit Bank, Bonds 0.50 6/23/15 3,500,000 3,513,797 Federal Home Loan Bank, Bonds, Ser. 1 0.63 12/28/16 1,250,000 1,250,880 Federal Home Loan Mortgage Corp., Notes 0.63 8/21/15 2,750,000 c 2,753,064 Federal Home Loan Mortgage Corp., Unscd. Notes 0.75 10/5/16 3,000,000 c 3,001,674 Federal National Mortgage Association, Notes 0.50 11/22/17 2,500,000 a,c 2,489,130 Federal National Mortgage Association, Notes 0.48 1/29/16 6,600,000 c 6,601,954 Federal National Mortgage Association, Notes 0.52 2/22/16 4,700,000 c 4,701,429 Federal National Mortgage Association, Notes 0.65 2/27/17 2,000,000 c 1,994,234 Federal National Mortgage Association, Notes, Ser. 0002 0.70 1/30/18 2,500,000 a,c 2,481,593 U.S. Government Agencies/Mortgage-Backed33.0% Federal Home Loan Mortgage Corp.: REMIC, Ser. 3565, Cl. XA, 4.00%, 8/15/22 668,681 c 680,890 REMIC, Ser. 3689, Cl. AB, 2.00%, 12/15/27 222,755 c 223,685 REMIC, Ser. 4079, Cl. WA, 2.00%, 8/15/40 4,296,595 c 4,272,631 REMIC, Ser. 2627, Cl. KW, 3.14%, 11/15/17 4,970 c 4,969 REMIC, Ser. 2675, Cl. CK, 4.00%, 9/15/18 217,637 c 230,154 REMIC, Ser. 3653, Cl. DL, 4.00%, 7/15/22 303,673 c 307,267 REMIC, Ser. 3986, Cl. P, 4.00%, 3/15/39 1,430,269 c 1,472,389 REMIC, Ser. 3578, Cl. AM, 4.50%, 9/15/16 829,552 c 856,121 REMIC, Ser. 3835, Cl. CC, 4.50%, 12/15/40 326,000 c 328,046 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 21,732 c 23,088 Federal National Mortgage Association: 2.50%, 3/1/22 1,937,094 c 1,983,426 REMIC, Ser. 2010-13, Cl. KA, 2.00%, 12/25/18 2,347,860 c 2,382,050 REMIC, Ser. 2011-23, Cl. AB, 2.75%, 6/25/20 4,444,942 c 4,589,238 REMIC, Ser. 2012-94, Cl. E, 3.00%, 6/25/22 4,009,725 c 4,207,988 REMIC, Ser, 2010-114, Cl. KM, 3.00%, 1/25/38 1,198,590 a,c 1,212,343 REMIC, Ser. 2009-111, Cl. JB, 3.00%, 4/25/39 1,297,594 c 1,331,726 REMIC, Ser. 2011-7, Cl. DA, 3.50%, 5/25/24 654,305 c 674,293 REMIC, Ser. 2003-122, Cl. OL, 4.00%, 12/25/18 2,291,825 c 2,421,626 REMIC, Ser. 2008-23, Cl. A, 4.50%, 10/25/22 454,359 c 470,166 REMIC, Ser. 2003-49, Cl. YD, 5.50%, 6/25/23 896,000 c 951,888 REMIC, Ser. 2004-53, Cl. P, 5.50%, 7/25/33 740,471 c 766,340 Government National Mortgage Association I: Ser. 2003-4, Cl. LD, 5.50%, 3/16/32 1,570,512 1,600,957 Ser. 2012-22, Cl. AB, 1.66%, 3/16/33 1,250,949 1,253,255 Ser. 2013-105, Cl. A, 1.71%, 2/16/37 3,959,579 3,952,606 Ser. 2010-159, Cl. A, 2.16%, 1/16/33 506,384 508,651 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 3,754,035 3,817,735 Ser. 2010-122, Cl. AB, 3.31%, 11/16/37 2,755,566 2,847,161 Ser. 2009-99, Cl. CA, 3.42%, 11/16/35 970,370 980,601 Ser. 2010-52, Cl. AD, 3.61%, 6/16/36 843,350 858,022 Ser. 2009-119, Cl. B, 4.29%, 2/16/41 4,750,000 4,896,383 Ser. 2008-14, Cl. B, 4.75%, 10/16/38 1,206,617 1,244,924 Ser. 2006-31, Cl. E, 4.85%, 5/16/39 6,571,107 a 6,813,160 Ser. 2003-48, Cl. C, 4.89%, 7/16/34 1,098,544 1,130,104 Ser. 2005-76, Cl. B, 4.89%, 10/16/38 5,817,816 a 6,162,050 Ser. 2004-108, Cl. C, 5.04%, 12/16/32 966,519 a 972,118 Ser. 2006-15, Cl. C, 5.05%, 12/16/36 1,104,892 a 1,128,527 Ser. 2006-3, Cl. B, 5.09%, 1/16/37 1,334,948 a 1,374,736 Ser. 2007-12, Cl. B, 5.14%, 12/16/36 3,000,000 a 3,176,262 Ser. 2006-68, Cl. B, 5.16%, 6/16/31 168,660 a 169,055 Ser. 2006-18, Cl. C, 5.17%, 10/16/32 1,796,311 a 1,857,744 Ser. 2007-69, Cl. C, 5.20%, 10/16/37 4,236,378 a 4,492,859 Ser. 2003-109, Cl. D, 5.25%, 1/16/34 876,989 a 891,446 Ser. 2004-10, Cl. D, 5.28%, 5/16/34 7,000,000 a 7,386,320 Ser. 2006-32, Cl. B, 5.35%, 7/16/36 498,471 a 510,627 Ser. 2007-75, Cl. C, 5.53%, 9/16/38 184,634 a 187,394 Ser. 2006-46, Cl. B, 5.63%, 6/16/34 380,413 a 387,216 Ser. 2007-56, Cl. NC, 5.75%, 9/20/36 715,424 723,136 U.S. Government Securities47.3% U.S. Treasury Notes: 0.25%, 9/15/15 12,000,000 d 11,999,064 0.25%, 10/15/15 12,000,000 11,997,420 0.25%, 12/15/15 11,000,000 10,991,838 0.25%, 4/15/16 10,250,000 10,222,376 0.25%, 5/15/16 9,000,000 d 8,970,120 0.38%, 11/15/15 11,000,000 11,021,054 0.38%, 1/15/16 11,250,000 11,266,256 0.38%, 3/15/16 12,000,000 12,008,904 0.63%, 8/15/16 11,500,000 11,548,519 0.63%, 10/15/16 12,000,000 12,036,096 0.88%, 12/31/16 1,750,000 1,764,355 1.25%, 8/31/15 12,000,000 d 12,210,468 1.50%, 6/30/16 1,250,000 1,285,010 Total Bonds and Notes (cost $265,135,900) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,153,539) 2,153,539 e Total Investments (cost $267,289,439) % Cash and Receivables (Net) .7 % Net Assets % GOGeneral Obligation REMICReal Mortagage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, this security was valued at $1,991,114 or .7% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $26,025,280 and the value of the collateral held by the fund was $26,601,425, consisting of U.S. Government & Agency securities. e Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized depreciation on investments was $12,742 of which $734,210 related to appreciated investment securities and $746,952 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 91.0 Municipal Bonds 6.2 Commercial Mortgage-Backed 1.3 Money Market Investment .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Commercial Mortgage-Backed - 3,546,600 - Municipal Bonds - 16,753,950 - Mutual Funds 2,153,539 - - U.S. Government Agencies/Mortgage-Backed - 117,501,128 - U.S. Treasury - 127,321,480 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund November 30, 2013 (Unaudited) Common Stocks98.6% Shares Value ($) Automobiles & Components2.6% American Axle & Manufacturing Holdings 84,800 a 1,696,000 Dana Holding 167,410 3,395,075 Drew Industries 26,790 1,452,286 Tenneco 24,060 a 1,381,044 Thor Industries 13,800 746,166 Tower International 12,280 a 263,897 Banks12.4% Associated Banc-Corp 43,860 756,146 Bancorp 31,250 a 571,875 Boston Private Financial Holdings 139,010 1,653,524 Brookline Bancorp 52,190 477,017 Cardinal Financial 23,110 409,740 CoBiz Financial 37,030 438,806 Columbia Banking System 57,100 1,582,812 CVB Financial 177,000 2,856,780 EverBank Financial 91,990 1,570,269 First Financial Holdings 48,130 3,170,323 First Horizon National 87,050 975,831 First Midwest Bancorp 42,280 776,261 First Niagara Financial Group 203,170 2,263,314 Hancock Holding 27,100 953,920 MB Financial 28,670 934,929 Nationstar Mortgage Holdings 57,190 a,b 2,266,440 Old National Bancorp 67,430 1,048,536 PrivateBancorp 44,440 1,232,321 Prosperity Bancshares 16,170 1,036,982 Provident Financial Services 32,390 633,224 Radian Group 96,570 b 1,377,088 Sandy Spring Bancorp 32,930 960,897 SVB Financial Group 44,990 a 4,554,788 Synovus Financial 438,680 1,530,993 UMB Financial 74,360 4,767,963 United Community Banks 28,680 a 526,278 Valley National Bancorp 93,780 b 951,867 Washington Trust Bancorp 5,680 208,229 Webster Financial 30,530 900,024 Western Alliance Bancorp 46,320 a 1,075,550 Wintrust Financial 22,370 1,014,703 Capital Goods7.5% Acuity Brands 7,740 793,582 Aerovironment 29,280 a 883,378 Altra Holdings 8,780 266,736 American Woodmark 14,750 a 532,254 Apogee Enterprises 42,465 1,521,096 Armstrong World Industries 16,820 a 894,824 Astec Industries 12,960 474,336 Beacon Roofing Supply 34,290 a 1,274,902 Comfort Systems USA 26,390 540,995 Crane 14,930 930,288 DXP Enterprises 8,550 a 837,729 EMCOR Group 24,540 974,974 Foster Wheeler 29,680 a 900,194 FreightCar America 16,470 383,422 Global Power Equipment Group 14,050 274,397 Hexcel 18,610 a 817,537 L.B. Foster, Cl. A 12,700 595,249 Middleby 3,080 a 680,187 Navistar International 19,310 a,b 776,069 Primoris Services 19,590 563,408 Regal-Beloit 13,740 1,010,989 Rush Enterprises, Cl. A 42,000 a 1,227,660 Teledyne Technologies 11,830 a 1,096,996 Trex 14,030 a 1,015,632 Trinity Industries 15,510 805,124 Watts Water Technologies, Cl. A 61,160 3,676,939 WESCO International 20,130 a 1,730,777 Woodward 16,580 711,282 Commercial & Professional Services5.7% Corporate Executive Board 13,150 968,235 Herman Miller 143,220 4,570,150 InnerWorkings 9,490 a 65,291 Interface 128,280 2,572,014 Knoll 78,910 1,400,653 Korn/Ferry International 39,530 a 915,515 McGrath RentCorp 19,460 756,799 MiX Telematics, ADR 31,047 401,438 On Assignment 31,450 a 1,070,243 Steelcase, Cl. A 311,910 5,093,490 TrueBlue 83,570 a 2,134,378 Consumer Durables & Apparel4.6% Arctic Cat 19,980 1,124,275 Brookfield Residential Properties 5,020 a 108,482 Brunswick 22,890 1,046,073 Cavco Industries 5,050 a 340,724 Deckers Outdoor 20,620 a 1,704,037 Ethan Allen Interiors 25,420 b 785,478 Jones Group 202,400 2,841,696 M/I Homes 30,820 a 677,115 Oxford Industries 18,790 1,413,008 Skechers USA, Cl. A 22,890 a 769,562 Standard Pacific 107,660 a 880,659 Steven Madden 26,785 a 1,043,544 Tumi Holdings 44,840 a 1,076,160 Vera Bradley 25,150 a,b 631,768 Wolverine World Wide 49,980 1,644,842 Consumer Services2.1% Apollo Education Group, Cl. A 81,700 a 2,147,893 Bally Technologies 8,090 a 603,271 Cheesecake Factory 48,280 2,353,650 LifeLock 59,320 a 1,021,490 Orient-Express Hotels, Cl. A 51,000 a 751,230 Papa John's International 7,300 619,587 Diversified Financials2.1% E*TRADE Financial 123,860 a 2,219,571 Greenhill & Co. 33,820 1,850,292 HFF, Cl. A 12,940 331,523 Nelnet, Cl. A 35,990 1,619,550 Piper Jaffray 20,270 a 770,665 Portfolio Recovery Associates 11,376 a 664,358 Energy5.1% Bill Barrett 55,820 a,b 1,501,000 Diamondback Energy 11,290 a 561,565 Dril-Quip 6,980 a 757,749 Energy XXI 15,290 b 415,276 Forum Energy Technologies 33,780 a 912,398 Geospace Technologies 23,210 a 2,025,537 Gulf Island Fabrication 15,000 396,900 Helix Energy Solutions Group 53,990 a 1,199,118 Key Energy Services 99,840 a 782,746 Magnum Hunter Resources 212,970 a,b 1,541,903 McDermott International 50,440 a 411,086 Navigator Holdings 26,315 a 555,247 PDC Energy 32,630 a 1,922,233 Superior Energy Services 61,640 a 1,570,587 Synergy Resources 134,050 a 1,265,432 Tesco 59,260 a 1,059,569 Western Refining 20,860 b 815,000 Exchange-Traded Funds1.0% iShares Russell 2000 ETF 9,620 1,091,966 iShares Russell 2000 Growth ETF 11,640 b 1,550,797 iShares Russell 2000 Value ETF 7,250 b 711,588 Food & Staples Retailing.9% Casey's General Stores 13,680 1,018,066 Chefs' Warehouse 24,810 a 636,625 United Natural Foods 20,560 a 1,415,556 Food, Beverage & Tobacco1.3% Boulder Brands 72,530 a 1,110,434 Dean Foods 46,005 a 827,170 Fresh Del Monte Produce 2,530 70,865 TreeHouse Foods 14,490 a 1,016,474 WhiteWave Foods, Cl. A 76,690 a 1,631,196 Health Care Equipment & Services7.0% Acadia Healthcare 13,777 a 636,497 Air Methods 20,100 1,124,796 Allscripts Healthcare Solutions 79,130 a 1,182,202 AmSurg 16,930 a 818,058 athenahealth 7,800 a,b 1,023,126 Catamaran 14,601 a 666,244 Centene 12,200 a 728,706 Computer Programs & Systems 11,510 708,095 Ensign Group 12,340 557,398 Globus Medical, Cl. A 86,810 a 1,671,961 Hanger 117,110 a 4,548,552 HealthSouth 28,670 1,026,099 HeartWare International 12,040 a 1,160,656 ICU Medical 7,540 a 495,265 Insulet 20,000 a 740,400 LDR Holding 36,859 811,635 LifePoint Hospitals 32,260 a 1,652,680 Natus Medical 36,700 a 845,201 Omnicell 29,550 a 716,587 Spectranetics 96,330 a 2,240,636 Tandem Diabetes Care 23,330 513,493 VCA Antech 25,610 a 767,019 Household & Personal Products.3% Inter Parfums 29,040 Insurance.5% Protective Life 21,420 1,027,732 RLI 6,550 660,829 Materials4.8% Allied Nevada Gold 552,740 a,b 1,835,097 AMCOL International 42,650 1,328,974 Carpenter Technology 13,890 837,428 Chemtura 129,830 a 3,427,512 Constellium, Cl. A 62,880 1,359,466 Cytec Industries 10,560 944,909 Flotek Industries 46,230 a 968,056 Haynes International 9,820 532,440 Innophos Holdings 14,140 678,437 KapStone Paper and Packaging 18,730 997,934 Louisiana-Pacific 46,780 a 767,192 OMNOVA Solutions 223,570 a 1,958,473 Scotts Miracle-Gro, Cl. A 17,120 1,002,890 Media1.4% E.W. Scripps, Cl. A 43,060 a 872,826 IMAX 36,040 a,b 1,111,113 Lions Gate Entertainment 28,410 a 898,892 New York Times, Cl. A 148,220 2,069,151 Pharmaceuticals, Biotech & Life Sciences6.8% Alkermes 26,510 a 1,070,474 ARIAD Pharmaceuticals 428,050 a,b 2,076,043 Cepheid 25,430 a 1,155,031 Cubist Pharmaceuticals 11,940 a 818,009 Emergent BioSolutions 185,080 a 4,155,046 Jazz Pharmaceuticals 6,740 a 788,041 Kythera Biopharmaceuticals 24,960 a 972,941 Nektar Therapeutics 103,210 a 1,296,318 NPS Pharmaceuticals 43,630 a 1,152,268 Pacira Pharmaceuticals 29,050 a 1,603,269 Questcor Pharmaceuticals 59,770 b 3,467,258 Salix Pharmaceuticals 46,900 a 3,977,589 WuXi PharmaTech, ADR 40,930 a 1,356,011 Real Estate1.9% Acadia Realty Trust 24,550 c 637,564 American Residential Properties 92,330 a,c 1,621,315 Corporate Office Properties Trust 30,390 c 675,570 EastGroup Properties 11,320 c 685,879 First Potomac Realty Trust 17,400 c 208,800 Getty Realty 30,259 c 557,673 National Health Investors 12,450 c 732,932 Pebblebrook Hotel Trust 35,080 c 1,063,976 Urstadt Biddle Properties, Cl. A 18,670 c 355,850 Retailing5.6% Abercrombie & Fitch, Cl. A 9,810 336,287 Children's Place Retail Stores 16,904 a 929,720 Express 32,340 a 795,887 Guess? 32,650 1,118,589 Hibbett Sports 16,390 a,b 1,058,302 HomeAway 35,360 a 1,290,640 JOS. A. Bank Clothiers 11,020 a 626,156 Lumber Liquidators Holdings 6,150 a,b 619,244 Office Depot 1,040,125 a 5,658,277 PEP Boys-Manny Moe & Jack 64,064 a 877,677 Rent-A-Center 23,030 784,402 Select Comfort 50,310 a 1,062,044 Tractor Supply 7,140 522,719 Vitamin Shoppe 34,330 a 1,863,089 Williams-Sonoma 24,390 1,441,937 Zumiez 19,580 a 543,737 Semiconductors & Semiconductor Equipment4.4% Advanced Energy Industries 24,630 a 586,687 Applied Micro Circuits 292,150 a 3,666,483 ATMI 50,810 a 1,554,786 GT Advanced Technologies 67,880 a,b 665,903 Lattice Semiconductor 351,830 a 1,959,693 Microsemi 92,280 a 2,254,400 MKS Instruments 26,050 775,509 Photronics 96,780 a 836,179 Power Integrations 13,370 714,760 Semtech 26,590 a 790,255 Teradyne 58,750 a 1,000,512 Veeco Instruments 14,970 a 482,333 Software & Services9.5% Allot Communications 69,770 a,b 909,801 Brightcove 91,190 a 1,297,634 BroadSoft 35,390 a 940,312 Cardtronics 34,190 a 1,456,152 CommVault Systems 13,100 a 980,535 CoreLogic 96,900 a 3,413,787 CSG Systems International 122,310 3,531,090 DealerTrack Technologies 91,610 a 3,829,298 E2open 24,540 a,b 546,751 FleetMatics Group 15,370 a 594,819 Gigamon 15,880 463,855 Heartland Payment Systems 87,910 b 3,948,038 Imperva 18,610 a 837,078 Infoblox 33,960 a 1,079,249 MAXIMUS 32,120 1,461,460 Monotype Imaging Holdings 24,460 761,929 NetScout Systems 28,720 a 873,950 Proofpoint 32,450 a 989,725 QLIK Technologies 26,970 a 676,408 Qualys 32,650 a 807,108 Shutterstock 10,630 a 786,407 Verint Systems 25,160 a 954,067 WEX 22,630 a 2,246,254 Technology Hardware & Equipment7.4% Arrow Electronics 49,740 a 2,553,652 Belden 22,290 1,560,746 Brocade Communications Systems 90,390 a 794,528 Ciena 184,040 a 4,087,528 Cognex 6,390 210,551 Coherent 15,130 1,044,575 FARO Technologies 13,600 a 741,744 FEI 7,410 674,681 InvenSense 43,680 a,b 755,227 Ixia 44,940 a 583,771 JDS Uniphase 193,910 a 2,354,067 Littelfuse 15,570 1,353,812 Measurement Specialties 10,850 a 600,439 Plexus 18,670 a 753,708 RADWARE 52,170 a 886,890 ScanSource 54,840 a 2,302,732 Sonus Networks 194,740 a 566,693 Vishay Intertechnology 317,270 a 4,102,301 Transportation2.4% Con-way 38,370 1,588,134 Landstar System 91,320 5,125,792 Spirit Airlines 19,060 a 874,282 Werner Enterprises 31,999 770,216 Utilities1.3% Chesapeake Utilities 1,470 85,525 El Paso Electric 20,840 750,865 Hawaiian Electric Industries 37,190 b 941,279 Laclede Group 3,480 160,463 NorthWestern 14,770 649,585 Portland General Electric 33,430 996,548 WGL Holdings 22,590 900,211 Total Common Stocks (cost $275,431,724) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,677,440) 5,677,440 d Investment of Cash Collateral for Securities Loaned7.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,983,972) 24,983,972 d Total Investments (cost $306,093,136) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF Exchange Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $24,467,150 and the value of the collateral held by the fund was $24,983,972. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $69,305,951 of which $73,226,846 related to appreciated investment securities and $3,920,895 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 12.4 Software & Services 9.5 Money Market Investments 8.7 Capital Goods 7.5 Technology Hardware & Equipment 7.4 Health Care Equipment & Services 7.0 Pharmaceuticals, Biotech & Life Sciences 6.8 Commercial & Professional Services 5.7 Retailing 5.6 Energy 5.1 Materials 4.8 Consumer Durables & Apparel 4.6 Semiconductors & Semiconductor Equipment 4.4 Automobiles & Components 2.6 Transportation 2.4 Consumer Services 2.1 Diversified Financials 2.1 Real Estate 1.9 Media 1.4 Food, Beverage & Tobacco 1.3 Utilities 1.3 Exchange-Traded Funds 1.0 Food & Staples Retailing .9 Insurance .5 Household & Personal Products .3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 333,348,827 - - Equity Securities - Foreign Common Stocks+ 8,034,497 - - Exchange-Traded Funds 3,354,351 - - Mutual Funds 30,661,412 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Fund November 30, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components6.9% Dana Holding 401,330 8,138,972 Delphi Automotive 63,810 3,736,075 Lear 159,620 13,234,094 Stoneridge 148,700 a 1,919,717 Thor Industries 46,670 2,523,447 Tower International 101,100 a 2,172,639 TRW Automotive Holdings 30,610 a 2,375,336 Banks5.7% City National 25,720 1,963,979 East West Bancorp 65,070 2,230,600 First Interstate BancSystem 87,680 2,455,040 Flagstar Bancorp 131,790 a 2,418,346 Home Loan Servicing Solutions 85,000 1,977,950 MB Financial 107,920 3,519,271 OFG Bancorp 107,640 1,851,408 SVB Financial Group 92,290 a 9,343,440 United Community Banks 126,220 a 2,316,137 Capital Goods9.1% AAR 198,200 6,187,804 American Railcar Industries 54,060 b 2,346,204 Briggs & Stratton 197,790 b 3,999,314 Coleman Cable 99,870 2,451,809 Crane 87,310 5,440,286 EMCOR Group 142,760 5,671,855 Hyster-Yale Materials Handling 29,930 2,494,965 Oshkosh 38,860 1,894,425 Regal-Beloit 15,300 1,125,774 Snap-on 13,890 1,474,424 Trinity Industries 180,630 9,376,503 URS 47,180 2,451,945 Commercial & Professional Services2.5% Herman Miller 114,170 3,643,165 Quad/Graphics 71,120 1,852,676 R.R. Donnelley & Sons 118,640 b 2,194,840 Robert Half International 58,850 2,273,376 The Brink's Company 65,710 2,203,256 Consumer Durables & Apparel1.5% Brunswick 114,350 5,225,795 Deckers Outdoor 23,850 a 1,970,964 Consumer Services2.8% Apollo Education Group, Cl. A 75,160 a 1,975,956 Cheesecake Factory 46,260 2,255,175 Red Robin Gourmet Burgers 31,720 a 2,528,401 Sonic 344,060 a 6,808,947 Diversified Financials2.2% E*TRADE Financial 180,400 a 3,232,768 NASDAQ OMX Group 135,440 5,321,438 Portfolio Recovery Associates 35,640 a 2,081,376 Energy4.3% Dril-Quip 37,980 a 4,123,109 Green Plains Renewable Energy 204,240 3,529,267 MRC Global 120,970 a 3,700,472 Oceaneering International 27,780 2,144,338 Renewable Energy Group 358,100 a 4,071,597 Stone Energy 72,370 a 2,394,000 Whiting Petroleum 17,710 a 1,069,684 Exchange-Traded Funds3.0% iShares Russell 2000 ETF 127,720 b Food & Staples Retailing1.0% Casey's General Stores 68,450 Health Care Equipment & Services10.0% Bio-Reference Labs 73,940 a,b 2,159,048 CareFusion 48,010 a 1,913,198 Centene 34,430 a 2,056,504 Cigna 54,250 4,744,163 Greatbatch 54,710 a 2,222,867 HealthSouth 181,160 6,483,716 Hill-Rom Holdings 50,100 2,074,641 MEDNAX 37,560 a 4,161,648 Omnicare 183,230 10,495,414 PhotoMedex 20,087 a,b 244,660 Universal Health Services, Cl. B 105,390 8,687,298 VCA Antech 129,610 a 3,881,820 Household & Personal Products1.7% USANA Health Sciences 114,030 a,b Insurance8.0% American Equity Investment Life Holding 441,340 10,464,171 Assurant 69,480 4,512,031 Horace Mann Educators 72,090 2,214,605 Maiden Holdings 200,420 2,537,317 Old Republic International 312,990 5,383,428 Protective Life 199,400 9,567,212 Stewart Information Services 150,820 4,805,125 Materials6.8% Graphic Packaging Holding 310,820 a 2,791,164 KapStone Paper and Packaging 61,710 3,287,909 Louisiana-Pacific 158,060 a 2,592,184 OM Group 60,660 a 1,998,140 Owens-Illinois 142,050 a 4,687,650 Packaging Corporation of America 173,580 10,633,511 Rock-Tenn, Cl. A 59,970 5,662,367 Sherwin-Williams 9,310 1,704,009 Pharmaceuticals, Biotech & Life Sciences2.9% Alkermes 37,140 a 1,499,713 Charles River Laboratories International 81,060 a 4,228,900 Jazz Pharmaceuticals 26,600 a 3,110,072 PDL BioPharma 360,810 b 3,525,114 Questcor Pharmaceuticals 32,980 b 1,913,170 Real Estate5.3% Ashford Hospitality Trust 229,760 c 1,886,330 Coresite Realty 116,510 b,c 3,770,264 Corrections Corporation of America 106,890 c 3,564,781 Geo Group 89,120 2,923,136 Jones Lang LaSalle 37,990 3,712,383 Mid-America Apartment Communities 33,380 c 2,010,811 Pennsylvania Real Estate Investment Trust 91,880 c 1,652,921 Potlatch 165,260 c 6,585,611 Retailing2.4% Brown Shoe Company 89,130 2,293,315 hhgregg 211,240 a 3,147,476 Orbitz Worldwide 211,400 a 1,462,888 Williams-Sonoma 79,010 4,671,071 Semiconductors & Semiconductor Equipment4.3% Advanced Energy Industries 182,460 a 4,346,197 Cirrus Logic 310,670 a,b 6,269,321 LSI 494,130 3,987,629 Teradyne 372,780 a 6,348,443 Software & Services4.3% AVG Technologies 261,800 a 4,523,904 CoreLogic 254,560 a 8,968,149 CSG Systems International 74,460 2,149,660 Synopsys 98,620 a 3,612,451 TiVo 144,260 a 1,850,856 Technology Hardware & Equipment6.0% Benchmark Electronics 195,350 a 4,489,143 Brocade Communications Systems 270,230 a 2,375,322 Harmonic 367,880 a 2,832,676 Plexus 105,920 a 4,275,990 SanDisk 88,480 6,029,912 Vishay Intertechnology 744,110 a 9,621,342 Telecommunication Services1.1% Inteliquent 452,250 Transportation3.5% Alaska Air Group 111,320 8,654,017 Republic Airways Holdings 488,580 a 5,501,411 Spirit Airlines 71,330 a 3,271,907 Utilities4.5% Great Plains Energy 181,530 4,309,522 Pinnacle West Capital 36,700 1,958,312 Portland General Electric 139,860 4,169,227 UGI 234,960 9,459,490 UNS Energy 42,960 2,056,925 Total Common Stocks (cost $401,220,740) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $75,155) 75,155 d Investment of Cash Collateral for Securities Loaned4.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,797,797) 20,797,797 d Total Investments (cost $422,093,692) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $18,096,805 and the value of the collateral held by the fund was $20,797,797. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $88,627,038 of which $93,900,511 related to appreciated investment securities and $5,273,473 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Health Care Equipment & Services 10.0 Capital Goods 9.1 Insurance 8.0 Automobiles & Components 6.9 Materials 6.8 Technology Hardware & Equipment 6.0 Banks 5.7 Real Estate 5.3 Utilities 4.5 Energy 4.3 Semiconductors & Semiconductor Equipment 4.3 Software & Services 4.3 Money Market Investments 4.2 Transportation 3.5 Exchange-Traded Funds 3.0 Pharmaceuticals, Biotech & Life Sciences 2.9 Consumer Services 2.8 Commercial & Professional Services 2.5 Retailing 2.4 Diversified Financials 2.2 Household & Personal Products 1.7 Consumer Durables & Apparel 1.5 Telecommunication Services 1.1 Food & Staples Retailing 1.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 470,826,377 - - Equity Securities - Foreign Common Stocks+ 4,523,904 - - Exchange-Traded Funds 14,497,497 - - Mutual Funds 20,872,952 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund November 30, 2013 (Unaudited) Common Stocks63.5% Shares Value ($) Automobiles & Components1.4% BorgWarner 3,700 396,529 Delphi Automotive 2,410 141,106 Ford Motor 57,433 980,956 General Motors 12,120 a 469,408 Harley-Davidson 51,624 3,459,840 Johnson Controls 78,419 3,960,944 Banks2.0% Bank of America 162,264 2,567,016 BB&T 11,947 415,039 Fifth Third Bancorp 32,594 662,310 M&T Bank 1,690 194,958 People's United Financial 28,440 430,582 PNC Financial Services Group 12,496 961,567 SunTrust Banks 8,290 300,347 U.S. Bancorp 24,902 976,656 Wells Fargo & Co. 163,742 7,207,923 Capital Goods6.5% 3M 8,824 1,178,092 Boeing 28,801 3,866,534 Caterpillar 39,005 3,299,823 Cummins 2,516 333,018 Danaher 6,752 505,050 Deere & Co. 3,241 273,022 Donaldson 45,980 1,918,745 Dover 34,989 3,174,902 Eaton 61,711 4,483,921 Emerson Electric 42,090 2,819,609 Fastenal 4,680 217,760 Flowserve 42,780 3,053,636 Fluor 4,177 325,012 General Dynamics 2,581 236,574 General Electric 186,800 4,980,088 Honeywell International 16,576 1,467,142 Illinois Tool Works 3,760 299,221 Ingersoll-Rand 8,990 642,066 Lockheed Martin 2,560 362,675 MSC Industrial Direct, Cl. A 17,587 1,351,561 Northrop Grumman 1,426 160,682 PACCAR 5,737 328,787 Parker Hannifin 2,192 258,305 Pentair 4,476 316,543 Precision Castparts 12,267 3,170,406 Raytheon 7,020 622,534 Rockwell Collins 24,360 1,771,703 Stanley Black & Decker 3,083 250,925 United Technologies 16,786 1,860,896 W.W. Grainger 5,320 1,372,134 Xylem 5,298 183,099 Commercial & Professional Services.2% ADT 8,037 325,981 Robert Half International 9,720 375,484 Tyco International 10,284 392,232 Waste Management 9,454 431,859 Consumer Durables & Apparel1.0% Coach 26,931 1,559,305 D.R. Horton 5,940 118,087 Lennar, Cl. A 10,140 362,606 Mattel 9,098 420,964 NIKE, Cl. B 43,844 3,469,814 PulteGroup 8,000 150,080 PVH 2,350 314,712 VF 1,310 307,300 Consumer Services1.6% Carnival 4,708 170,006 Chipotle Mexican Grill 620 a 324,793 Las Vegas Sands 38,140 2,733,875 McDonald's 32,856 3,199,189 Panera Bread, Cl. A 4,408 a 779,731 Starbucks 34,864 2,840,021 Starwood Hotels & Resorts Worldwide 3,700 b 275,576 Wyndham Worldwide 7,070 506,990 Yum! Brands 7,787 604,894 Diversified Financials3.8% American Express 13,169 1,129,900 Ameriprise Financial 6,272 678,944 Berkshire Hathaway, Cl. B 28,472 a 3,317,842 BlackRock 1,630 493,483 Capital One Financial 13,793 987,993 Charles Schwab 18,001 440,664 Citigroup 45,960 2,432,203 CME Group 7,435 609,298 Discover Financial Services 10,057 536,038 Franklin Resources 5,450 301,876 Goldman Sachs Group 6,324 1,068,377 H&R Block 6,930 193,278 IntercontinentalExchange Group 17,099 3,647,046 Invesco 100,850 3,514,622 JPMorgan Chase & Co. 66,584 3,809,936 Legg Mason 12,050 471,276 McGraw-Hill Financial 8,258 615,221 Moody's 4,730 353,000 Morgan Stanley 23,810 745,253 State Street 11,571 840,170 T. Rowe Price Group 5,201 418,472 Energy6.6% Anadarko Petroleum 7,011 622,717 Apache 20,284 1,855,783 Baker Hughes 8,500 484,160 Cabot Oil & Gas 8,660 298,337 Cameron International 186 a 10,303 Chevron 35,354 4,328,744 ConocoPhillips 17,236 1,254,781 Devon Energy 8,310 503,752 EOG Resources 18,811 3,103,815 EQT 4,330 368,526 Exxon Mobil 71,184 6,654,280 FMC Technologies 3,530 a 169,793 Halliburton 63,428 3,341,387 Hess 5,510 447,026 Kinder Morgan 1,122 39,876 Marathon Oil 77,477 2,792,271 Marathon Petroleum 4,888 404,433 National Oilwell Varco 41,880 3,413,220 Noble 5,210 198,605 Noble Energy 5,786 406,409 Occidental Petroleum 30,694 2,914,702 Phillips 66 10,153 706,750 Pioneer Natural Resources 2,210 392,828 Range Resources 2,180 169,277 Schlumberger 43,477 3,844,236 Southwestern Energy 74,670 a 2,886,742 Spectra Energy 14,187 475,974 Tesoro 2,130 124,882 Valero Energy 65,088 2,975,823 Williams 14,759 519,812 Food & Staples Retailing1.2% Costco Wholesale 9,673 1,213,284 CVS Caremark 16,450 1,101,492 Kroger 8,816 368,068 Sysco 10,810 363,540 Wal-Mart Stores 52,609 4,261,855 Walgreen 11,857 701,934 Whole Foods Market 4,820 272,812 Food, Beverage & Tobacco3.0% Altria Group 27,109 1,002,491 Archer-Daniels-Midland 11,330 456,033 Beam 5,449 367,971 Coca-Cola 98,750 3,968,763 ConAgra Foods 2,770 91,382 Constellation Brands, Cl. A 5,020 a 353,458 General Mills 7,010 353,514 Hershey 2,711 262,669 Kellogg 3,060 185,558 Kraft Foods Group 9,071 481,852 Lorillard 7,270 373,169 McCormick & Co. 4,672 322,368 Mead Johnson Nutrition 3,487 294,686 Molson Coors Brewing, Cl. B 7,390 389,231 Mondelez International, Cl. A 38,855 1,302,808 Monster Beverage 2,300 a 136,114 PepsiCo 62,451 5,274,611 Philip Morris International 52,164 4,462,109 Reynolds American 8,200 413,690 Tyson Foods, Cl. A 9,190 291,231 Health Care Equipment & Services3.1% Abbott Laboratories 20,303 775,372 Aetna 3,693 254,558 AmerisourceBergen 5,266 371,411 Baxter International 5,535 378,871 Becton Dickinson & Co. 3,380 367,034 Boston Scientific 33,839 a 391,856 C.R. Bard 17,999 2,499,701 Cardinal Health 6,860 443,156 Cerner 5,290 a 304,016 Cigna 2,998 262,175 Covidien 12,198 832,635 Express Scripts Holding 17,978 a 1,210,818 Humana 3,131 325,593 Intuitive Surgical 2,850 a 1,074,165 Laboratory Corp. of America Holdings 4,771 a 485,926 McKesson 2,889 479,256 Medtronic 12,936 741,492 Meridian Bioscience 55,817 1,371,982 ResMed 49,807 2,431,080 St. Jude Medical 7,796 455,442 Stryker 32,211 2,397,143 UnitedHealth Group 15,782 1,175,443 Varian Medical Systems 23,909 a 1,866,097 WellPoint 4,194 389,539 Household & Personal Products1.6% Avon Products 12,220 217,883 Clorox 4,340 404,358 Colgate-Palmolive 42,908 2,823,775 Estee Lauder, Cl. A 3,650 273,604 Kimberly-Clark 4,350 474,846 Procter & Gamble 83,566 7,037,929 Insurance1.8% ACE 6,449 662,828 Aflac 5,760 382,291 Allstate 7,240 392,915 American International Group 20,410 1,015,398 Aon 9,111 743,822 Chubb 4,211 406,151 Cincinnati Financial 10,230 536,154 Hartford Financial Services Group 13,640 485,993 Lincoln National 8,676 445,339 Loews 7,177 339,831 Marsh & McLennan 8,816 418,319 MetLife 98,592 5,145,516 Prudential Financial 7,286 646,705 Travelers 9,631 873,917 Materials2.7% Air Products & Chemicals 5,403 588,008 Celanese, Ser. A 42,468 2,383,729 Dow Chemical 19,276 752,921 E.I. du Pont de Nemours & Co. 12,941 794,319 Ecolab 4,240 454,401 FMC 24,200 1,763,212 Freeport-McMoRan Copper & Gold 18,638 646,552 International Paper 7,644 356,593 LyondellBasell Industries, Cl. A 7,190 554,924 Monsanto 27,901 3,162,020 Mosaic 6,960 333,384 Newmont Mining 860 21,354 Nucor 11,860 605,572 Owens-Illinois 12,780 a 421,740 PPG Industries 3,428 630,958 Praxair 19,277 2,433,914 Sherwin-Williams 1,290 236,109 Sigma-Aldrich 25,196 2,172,903 United States Steel 13,450 360,595 Vulcan Materials 7,069 398,480 Media1.4% CBS, Cl. B 8,319 487,161 Comcast, Cl. A 50,886 2,537,685 DIRECTV 7,322 a 484,057 Discovery Communications, Cl. A 6,240 a 544,565 News Corp., Cl. A 20,926 a 375,831 Omnicom Group 5,700 407,265 Time Warner 12,042 791,280 Time Warner Cable 4,463 616,876 Twenty-First Century Fox, Cl. A 27,396 917,492 Viacom, Cl. B 6,228 499,299 Walt Disney 33,778 2,382,700 Pharmaceuticals, Biotech & Life Sciences5.7% AbbVie 22,743 1,101,898 Actavis 4,090 a 666,956 Agilent Technologies 7,020 376,061 Alexion Pharmaceuticals 3,310 a 412,095 Allergan 4,369 424,011 Amgen 31,590 3,603,787 Biogen Idec 3,172 a 922,957 Bristol-Myers Squibb 99,312 5,102,651 Celgene 21,583 a 3,491,482 Eli Lilly & Co. 11,416 573,312 Gilead Sciences 30,428 a 2,276,319 Johnson & Johnson 65,971 6,244,815 Life Technologies 4,430 a 335,351 Merck & Co. 43,481 2,166,658 Perrigo 3,470 540,938 Pfizer 123,383 3,914,943 Regeneron Pharmaceuticals 1,180 a 346,755 Shire, ADR 24,043 3,265,280 Teva Pharmaceutical Industries, ADR 68,690 2,799,804 Thermo Fisher Scientific 5,530 557,701 Vertex Pharmaceuticals 3,710 a 257,548 Zoetis 19,080 594,342 Real Estate.7% American Tower 4,815 b 374,463 Apartment Investment & Management, Cl. A 16,360 b 410,800 AvalonBay Communities 199 b 23,593 Boston Properties 4,550 b 452,680 CBRE Group, Cl. A 13,970 a 338,633 Equity Residential 4,257 b 219,406 HCP 4,640 b 170,613 Health Care 10,080 b 564,379 Host Hotels & Resorts 22,493 b 414,096 Macerich 2,780 b 158,293 Prologis 12,700 b 481,711 Public Storage 1,230 b 187,821 Simon Property Group 3,532 b 529,270 Ventas 5,120 b 290,970 Weyerhaeuser 10,740 b 323,596 Retailing3.4% Amazon.com 7,112 a 2,799,425 Bed Bath & Beyond 3,618 a 282,313 Best Buy 5,740 232,757 Dollar General 4,900 a 279,006 Dollar Tree 6,060 a 337,239 eBay 16,572 a 837,217 Family Dollar Stores 29,783 2,077,960 Genuine Parts 3,594 297,727 Home Depot 28,324 2,284,897 L Brands 5,659 367,778 Lowe's 85,042 4,037,794 Macy's 7,099 378,093 Netflix 1,010 a 369,458 O'Reilly Automotive 1,734 a 216,681 priceline.com 638 a 760,707 Ross Stores 3,094 236,567 Staples 16,050 249,257 Target 8,120 519,112 The TJX Companies 70,032 4,403,612 Tractor Supply 13,736 1,005,613 Urban Outfitters 38,300 a 1,494,466 Semiconductors & Semiconductor Equipment1.1% Altera 4,568 147,318 Analog Devices 6,903 332,863 Applied Materials 19,710 340,983 Avago Technologies 45,950 2,055,344 Broadcom, Cl. A 1,320 35,231 Intel 96,642 2,303,945 Lam Research 6,610 a 344,447 Micron Technology 17,020 a 359,122 NVIDIA 27,820 433,992 Texas Instruments 13,759 591,637 Xilinx 9,224 409,822 Software & Services7.4% Accenture, Cl. A 12,900 999,363 Adobe Systems 98,562 a 5,596,350 Akamai Technologies 3,770 a 168,594 Autodesk 8,350 a 377,838 Automatic Data Processing 33,747 2,700,435 Cognizant Technology Solutions, Cl. A 4,101 a 385,043 Electronic Arts 6,060 a 134,411 Fiserv 2,696 a 296,263 Google, Cl. A 10,751 a 11,391,652 International Business Machines 15,897 2,856,373 Intuit 3,007 223,210 MasterCard, Cl. A 6,611 5,029,715 Microsoft 164,303 6,264,873 Oracle 108,675 3,835,141 Paychex 50,304 2,199,794 salesforce.com 69,898 a 3,640,987 Visa, Cl. A 7,400 1,505,604 Western Union 19,672 327,932 Yahoo! 97,702 a 3,613,020 Technology Hardware & Equipment3.9% Amphenol, Cl. A 30,247 2,570,995 Apple 22,729 12,638,915 Cisco Systems 173,972 3,696,905 Corning 26,310 449,375 EMC 23,997 572,328 Hewlett-Packard 23,338 638,294 Motorola Solutions 4,578 301,599 NetApp 4,170 172,013 QUALCOMM 50,846 3,741,249 SanDisk 3,710 252,837 Seagate Technology 6,510 319,250 Teradata 32,392 a 1,478,371 Western Digital 3,330 249,883 Xerox 30,800 350,504 Telecommunication Services1.0% AT&T 83,050 2,924,191 CenturyLink 3,660 112,362 Crown Castle International 4,400 326,612 Frontier Communications 40,660 190,289 TE Connectivity 5,820 306,830 Verizon Communications 52,540 2,607,035 Windstream Holdings 55,290 446,190 Transportation1.2% C.H. Robinson Worldwide 27,905 1,636,070 CSX 15,828 431,630 Delta Air Lines 8,140 235,897 Expeditors International of Washington 49,376 2,144,893 FedEx 3,008 417,210 Norfolk Southern 4,842 424,595 Southwest Airlines 24,160 449,134 Union Pacific 9,613 1,557,691 United Parcel Service, Cl. B 9,473 969,846 Utilities1.2% AGL Resources 10,320 480,293 American Electric Power 9,970 469,188 CenterPoint Energy 18,110 424,317 CMS Energy 15,856 420,818 Consolidated Edison 390 21,532 Dominion Resources 5,693 369,533 DTE Energy 2,070 138,152 Duke Energy 8,541 597,528 Edison International 9,440 436,222 Exelon 6,370 171,417 FirstEnergy 10,900 355,667 NextEra Energy 7,000 592,130 NiSource 11,300 357,306 NRG Energy 15,630 413,570 Pepco Holdings 20,490 390,949 PG&E 1,190 48,040 Pinnacle West Capital 8,695 463,965 PPL 9,950 305,565 Public Service Enterprise Group 2,810 91,859 SCANA 5,860 276,416 Sempra Energy 6,870 607,583 Southern 9,363 380,419 TECO Energy 26,130 445,255 Total Common Stocks (cost $347,124,642) Other Investment36.4% Registered Investment Companies; BNY Mellon Income Stock Fund, Cl. M 9,023,110 c 83,102,846 Dreyfus Institutional Preferred Plus Money Market Fund 2,725,045 d 2,725,045 Dreyfus Research Growth Fund, Cl. I 6,188,562 c 83,731,245 Dreyfus Strategic Value Fund, Cl. I 2,011,544 c 83,559,537 Total Other Investment (cost $227,917,867) Total Investments (cost $575,042,509) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $119,614,058 of which $120,938,579 related to appreciated investment securities and $1,324,521 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 36.0 Software & Services 7.4 Energy 6.6 Capital Goods 6.5 Pharmaceuticals, Biotech & Life Sciences 5.7 Technology Hardware & Equipment 3.9 Diversified Financials 3.8 Retailing 3.4 Health Care Equipment & Services 3.1 Food, Beverage & Tobacco 3.0 Materials 2.7 Banks 2.0 Insurance 1.8 Consumer Services 1.6 Household & Personal Products 1.6 Automobiles & Components 1.4 Media 1.4 Food & Staples Retailing 1.2 Transportation 1.2 Utilities 1.2 Semiconductors & Semiconductor Equipment 1.1 Consumer Durables & Apparel 1.0 Telecommunication Services 1.0 Real Estate .7 Money Market Investment .4 Commercial & Professional Services .2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 433,417,466 - - Equity Securities - Foreign Common Stocks+ 8,120,428 - - Mutual Funds 253,118,673 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ David K. Mossman David K. Mossman President Date: 1/22/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ David K. Mossman David K. Mossman President Date: 1/22/2014 By: /s/ James Windels James Windels Treasurer Date: 1/22/2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
